 



EXHIBIT 10.3
AMENDED AND RESTATED
AIRBUS A320 FAMILY AIRCRAFT PURCHASE AGREEMENT
Dated as of October 2, 2007
between
AIRBUS S.A.S.
Seller
and
US AIRWAYS, INC.
Buyer
USA — Amended and Restated Airbus A320 Family Purchase Agreement

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



CONTENTS

         
0 - DEFINITIONS
    8  
 
       
1 - SALE AND PURCHASE
    18  
 
       
2 - SPECIFICATION
    19  
 
       
2.1 Specification Documents
    19  
2.2 Customization Milestones Chart
    20  
2.3 Propulsion Systems
    20  
 
       
3 - PRICE
    24  
 
       
3.1. Price of the A318 Aircraft
    24  
3.2. Price of the A319 Aircraft
    24  
3.3. Price of the A320 Aircraft
    26  
3.4. Price of the A321 Aircraft
    28  
3.5 Taxes, Duties and Imposts
    30  
 
       
4 - PRICE REVISION
    32  
 
       
4.1 Airframe Price Revision Formula
    32  
4.2 Propulsion System Price Revision
    32  
 
       
5 -PAYMENT TERMS
    33  
 
       
5.1 Payments
    33  
5.2 Predelivery Payments
    33  
5.3 Predelivery Payments and Initial Payments Received
    34  
5.4 Payment of Balance of the Final Contract Price
    34  
5.5 Application of Payments
    35  
5.6 Overdue Payments
    35  
5.7 Proprietary Interest
    36  
5.8 Payment in Full
    36  
 
       
6 -MANUFACTURE PROCEDURE — INSPECTION
    37  
 
       
6.1 Manufacture Procedures
    37  
6.2 Inspection Procedures
    37  
6.3 Representatives
    38  
 
       
7 -CERTIFICATION
    39  
 
       
7.1 Type Certification
    39  
7.2 Export Certificate of Airworthiness
    39  
7.3 Additional FAA Requirements
    39  
7.4 Additional EASA Requirements
    40  
7.5 Specification Changes After Delivery
    40  
 
       
8 - TECHNICAL ACCEPTANCE
    41  

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   ii

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
8.1 Technical Acceptance Process
    41  
8.2 Buyer’s Attendance
    41  
8.3 Certificate of Acceptance
    42  
8.4 Finality of Acceptance
    42  
8.5 Aircraft Utilization
    42  
 
       
9 - DELIVERY
    43  
 
       
9.1 Delivery Schedule
    43  
9.2 Delivery Process
    45  
9.3 Flyaway
    45  
 
       
10 - EXCUSABLE DELAY AND TOTAL LOSS
    46  
 
       
10.1 Scope of Excusable Delay
    46  
10.2 Consequences of Excusable Delay
    47  
10.3 Termination on Excusable Delay
    47  
10.4 Total Loss, Destruction or Damage
    48  
10.5 Remedies
    48  
 
       
11 - INEXCUSABLE DELAY
    50  
 
       
11.1 Liquidated Damages
    50  
11.2 Renegotiation
    50  
11.3 Termination
    51  
11.4 Setoff Payments
    51  
11.5 Remedies
    51  
12 - WARRANTIES AND SERVICE LIFE POLICY
    52  
12.1 Warranty
    52  
12.2 Seller Service Life Policy
    64  
12.3 Supplier Warranties and Service Life Policy
    69  
12.4 Interface Commitment
    69  
12.5 Exclusivity of Warranties
    71  
12.6 Duplicate Remedies
    74  
12.7 Negotiated Agreement
    74  
12.8 Survivability
    74  
 
       
13 - PATENT AND COPYRIGHT INDEMNITY
    75  
 
       
13.1 Indemnity
    75  
13.2 Administration of Patent and Copyright Indemnity Claims
    76  
 
       
14 - TECHNICAL DATA AND SOFTWARE SERVICES
    78  
 
       
14.1 Supply
    78  
14.2 Aircraft Identification for Technical Data
    78  
14.3 Integration of Equipment Data
    78  
14.4 Delivery
    79  
14.5 Revision Service
    80  

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA —
iii

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
14.6 Service Bulletins Incorporation
    80  
14.7 Future Developments
    81  
14.8 Technical Data Familiarization
    81  
14.9 Customer Originated Changes
    81  
14.10 Software Products
    83  
14.11 Warranties
    85  
14.12 Proprietary Rights
    86  
 
       
15 - SELLER REPRESENTATIVES
    87  
 
       
15.1 Seller Representatives
    87  
15.2 Resident Customer Support Representatives
    87  
15.3 Customer Support Director
    87  
15.4 Buyer’s Support
    88  
15.5 Temporary Assignment and Withdrawal of Resident Customer Support
Representative
    88  
15.6 Representatives’ Status
    88  
 
       
16 - TRAINING AND TRAINING AIDS
    89  
 
       
16.1 General
    89  
16.2 Scope
    89  
16.3 Training Organization / Location
    89  
16.4 Training Courses
    89  
16.5 Prerequisites
    90  
16.6 Logistics
    91  
16.7 Training Aids for the Buyer’s Training Organization
    93  
16.8 Proprietary Rights
    95  
Appendix A to Clause 16
    96  
Appendix B to Clause 16
    97  
 
       
17 SUPPLIER PRODUCT SUPPORT
    100  
 
       
17.1 Equipment Supplier Product Support Agreements
    100  
17.2 Supplier Compliance
    100  
17.3 Supplier Part Repair Stations
    101  
 
       
18 BUYER FURNISHED EQUIPMENT
    102  
 
       
18.1 Administration
    102  
18.2 Requirements
    103  
18.3 Buyer’s Obligation and Seller’s Remedies
    103  
18.4 Title and Risk of Loss
    104  
18.5 Disposition of BFE Following Termination
    104  
 
       
19 INDEMNITIES AND INSURANCE
    106  
 
       
19.1 Seller’s Indemnities
    106  
19.2 Buyer’s Indemnities
    106  

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — iv

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
19.3 Notice and Defense of Claims
    107  
19.4 Insurance
    107  
 
       
20 - ASSIGNMENTS AND TRANSFERS
    109  
 
       
20.1 Assignments by Buyer
    109  
20.2 Assignments on Sale, Merger or Consolidation
    109  
20.3 Designations by Seller
    109  
20.4 Transfer Prior to Delivery
    110  
20.5 Post Delivery Resale or Lease
    110  
 
       
21. TERMINATION
    110  
 
       
21.1 Termination Events
    110  
21.2 Remedies In Event of Termination
    112  
21.3 Definitions
    112  
21.4 Notice of Termination Event
    112  
21.5 Adequate Assurance of Performance
    112  
21.6 Information Covenants
    112  
 
       
22 MISCELLANEOUS
    116  
 
       
22.1 Data Retrieval
    116  
22.2 Notices
    116  
22.3 Waiver
    117  
22.4 Interpretation and Law
    117  
22.5 Waiver of Jury Trial
    119  
22.6 No Representations outside of this Agreement
    119  
22.7 Confidentiality
    119  
22.8 Severability
    120  
22.9 Alterations to Contract
    120  
22.10 Scope of Agreement and Original Agreement
    120  
22.11 Inconsistencies
    120  
22.12 Language
    121  
22.13 Headings
    121  
22.14 Counterparts
    121  
 
       
23 CERTAIN REPRESENTATIONS OF THE PARTIES
    122  
 
       
23.1. Buyer’s Representations
    122  
23.2 Seller’s Representations
    122  

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — v

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



C O N T E N T S

      EXHIBITS    
 
   
EXHIBIT A-1
  A318-100 STANDARD SPECIFICATION
 
   
EXHIBIT A-2
  A319-100 STANDARD SPECIFICATION
 
   
EXHIBIT A-3
  A320-200 STANDARD SPECIFICATION
 
   
EXHIBIT A-4
  A321-200 STANDARD SPECIFICATION
 
   
EXHIBIT B-1A
  FORM OF SPECIFICATION CHANGE NOTICE
 
   
EXHIBIT B-1B
  FORM OF MANUFACTURER SPECIFICATION CHANGE NOTICE
 
   
EXHIBIT B-2
  A318 SPECIFICATION CHANGE NOTICES
 
   
EXHIBIT B-3
  A319 SPECIFICATION CHANGE NOTICES
 
   
EXHIBIT B-4
  A320 SPECIFICATION CHANGE NOTICES
 
   
EXHIBIT B-5
  A321 SPECIFICATION CHANGE NOTICES
 
   
EXHIBIT C
  SELLER SERVICE LIFE POLICY – ITEMS COVERED
 
   
EXHIBIT D
  FORM OF CERTIFICATE OF ACCEPTANCE
 
   
EXHIBIT E
  FORM OF BILL OF SALE
 
   
EXHIBIT F
  TECHNICAL DATA INDEX
 
   
EXHIBIT G-1
  AIRFRAME PRICE REVISION FORMULA
 
   
EXHIBIT G-2
  INTERNATIONAL AERO ENGINES (IAE) PROPULSION SYSTEM PRICE REVISION FORMULA
 
   
EXHIBIT G-3
  CFM PROPULSION SYSTEM PRICE REVISION FORMULA
 
   
EXHIBIT H
  GENERAL CONDITIONS OF LICENSING OF SOFTWARE

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — vi

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AIRBUS A320 FAMILY
PURCHASE AGREEMENT
This Agreement is made this 2nd day of October, 2007.
between
AIRBUS S.A.S. organized and existing under the laws of the Republic of France,
having its registered office located at
1, rond-point Maurice Bellonte
31700 BLAGNAC
FRANCE
(hereinafter referred to as the “Seller”)
and
US Airways, Inc., a corporation, organized and existing under the laws of the
State of Delaware, United States of America, having its principal corporate
offices located at 111 West Rio Salado Parkway, Tempe, Arizona 85281 (the
“Buyer”).
WHEREAS the Buyer and the Seller have entered into an A319/A320 Purchase
Agreement, dated as of September 12, 1997 as amended from time to time (the
“Original Agreement”), relating to, inter alia, the sale by the Seller and the
purchase by the Buyer of certain firmly ordered Airbus A318, A319, A320 and A321
model aircraft.
WHEREAS, the Buyer wishes to purchase and the Seller is willing to sell certain
additional Airbus A319, A320 and A321 model aircraft.
WHEREAS, the Buyer and the Seller wish to amend and restate the Original
Agreement to (a) incorporate relevant amendments to such Original Agreement into
a single document and (b) make the Original Aircraft, the A318 Aircraft and the
New Aircraft subject to the terms of such amended and restated Original
Agreement to the extent set forth herein.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 7
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



NOW THEREFORE IT IS AGREED AS FOLLOWS:

0 — DEFINITIONS
For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the following terms will have the
following meanings:
A318 Aircraft – any or all of the Airbus A318-100 model aircraft to be sold by
the Seller and purchased by the Buyer pursuant to this Agreement, together with
all components, equipment, parts and accessories installed in or on such
aircraft and the A318 Propulsion System installed thereon.
A318 Propulsion System – the two Pratt and Whitney PW6124 powerplants to be
installed on an A318 Aircraft or installed on an A318 Aircraft at delivery, each
composed of the powerplant (but limited to the equipment, components, parts and
accessories included in the powerplant), that have been sold to the Seller by
Pratt & Whitney, butspecifically not including a nacelle and thrust reverser for
each such powerplant.
A318 Specification – the A318-100 Standard Specification, as amended from time
to time in accordance with this Agreement.
A318-100 Standard Specification — the A318-100 Standard Specification, Issue 2,
dated January 2005, as may be modified from time to time, pursuant to the
provisions of Clause 2 of the Agreement, which includes a maximum take-off
weight (MTOW) of 66 metric tons, a maximum landing weight (MLW) of 57.5 metric
tons and a maximum zero fuel weight (MZFW) of 54.5 metric tons, a copy of which
is annexed as Exhibit A-1.
A319 Aircraft – any or all of the Original A319 Aircraft and the New A319
Aircraft.
A319 Airframe — any or all of the A319 Original Aircraft and A319 New Aircraft,
excluding the A319 Propulsion System therefor.
A319 CFM Propulsion System – the two (2) CFM56-5B6 CFM International powerplants
to be installed on an A319 Aircraft at delivery, each composed of the
powerplant, (but limited to the equipment, components, parts and accessories
included in the powerplant,), that have been sold to the Seller by CFM
International, but specifically not including a nacelle and thrust reverser for
each such powerplant.
A319 CFM56-5B6 Reference Price – as set forth in Clause 3.2.1.2.2
A319 IAE Propulsion System — the two (2) V2524-A5 powerplants to be installed on
an A319 Aircraft at delivery, each composed of the powerplant (but limited to
the equipment, components, parts and accessories included in the powerplant),
that have been

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 8
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



sold to the Seller by International Aero Engines AG, but specifically not
including a nacelle and thrust reverser for each such powerplant.
A319 Propulsion System – one set of either (i) the A319 CFM Propulsion System or
(ii) the A319 IAE Propulsion System. The applicable A319 Propulsion System will
be determined as set forth in Clause 2.2.
A319 Specification – the A319-100 Standard Specification, as amended from time
to time in accordance with this Agreement.
A319-100 Standard Specification — the A319-100 Standard Specification No.
J.000.01000, Issue 5, dated January 31, 2005, which includes a maximum take-off
weight (MTOW) of 75.5 metric tons, a maximum landing weight (MLW) of 62.5 metric
tons and a maximum zero fuel weight (MZFW) of 58.5 metric tons, a copy of which
is annexed as Exhibit A-2.
A319 V2524-A5 Reference Price – as set forth in Clause 3.2.1.2.1.
A320 Aircraft – any or all of the Original A320 Aircraft and the New A320
Aircraft.
A320 Airframe — any or all of the A320 Original Aircraft and A320 New Aircraft,
excluding the A320 Propulsion System therefor.
A320 CFM Propulsion System — the two (2) CFM56-5B4 CFM International powerplants
to be installed on an A320 Aircraft at delivery, each composed of the
powerplant, (but limited to the equipment, components, parts and accessories
included in the powerplant), that have been sold to the Seller by CFM
International, but specifically not including a nacelle and thrust reverser for
each such powerplant.
A320 CFM56-5B4 Reference Price – as set forth in Clause 3.3.1.2.2.
A320 IAE Propulsion System — the two (2) V2527-A5 powerplants to be installed on
an A320 Aircraft at delivery, each composed of the powerplant (but limited to
the equipment, components, parts and accessories included in the powerplant),
that have been sold to the Seller by International Aero Engines AG, but
specifically not including a nacelle and thrust reverser for each such
powerplant.
A320 Propulsion System – one set of either (i) the A320 CFM Propulsion System or
(ii) the A320 IAE Propulsion System. The applicable A320 Propulsion System will
be determined as set forth in Clause 2.2.
A320 Specification – the A320-200 Standard Specification, as amended from time
to time in accordance with this Agreement.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 9
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



A320-200Standard Specification — the A320-200 Standard Specification No.
D.000.02000, Issue 6, dated January 31, 2005, which includes a maximum take-off
weight (MTOW) of 77 metric tons, a maximum landing weight (MLW) of 66 metric
tons and a maximum zero fuel weight (MZFW) of 58.5 metric tons, a copy of which
is annexed as A-3.
A320 V2527 A5 Reference Price – as set forth in Clause 3.3.2.1.2.1
A321 Aircraft – any or all of the Original A321 Aircraft and the New A321
Aircraft.
A321 Airframe — any or all of the A321 Original Aircraft and A321 New Aircraft,
excluding the A321 Propulsion System therefor.
A321 CFM Propulsion System – the two (2) CFM56-5B3 CFM International powerplants
to be installed on an A321 Aircraft at delivery, each composed of the powerplant
(but limited to the equipment, components, parts and accessories included in the
powerplant), that have been sold to the Seller by CFM International, but
specifically not including a nacelle and thrust reverser for each such
powerplant.
A321 CFM56-5B3 Reference Price – as set forth in Clause 3.4.1.2.2.
A321 IAE Propulsion System – the two (2) V2533-A5 powerplants to be installed on
an A321 Aircraft at delivery, each composed of the powerplant (but limited to
the equipment, components, parts and accessories included in the powerplant),
that have been sold to the Seller by International Aero Engines AG, but
specifically not including a nacelle and thrust reverser for each such
powerplant.
A321 Propulsion System – one set of either (i) the A321 CFM Propulsion System or
(ii) the A321 IAE Propulsion System. The applicable A321 Propulsion System will
be determined as set forth in Clause 2.2.
A321 Specification — the A321-200 Standard Specification, as amended from time
to time in accordance with this Agreement.
A321-200 Standard Specification — the A321-200 Standard Specification No.
E.000.02000, Issue 3, dated January 30, 2005, which includes a maximum take-off
weight (MTOW) of 93 metric tons, a maximum landing weight (MLW) of 77.8 metric
tons and a maximum zero fuel weight (MZFW) of 73.8 metric tons, a copy of which
is annexed as Exhibit A-4.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 10
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



A321 V2533-A5 Reference Price – as set forth in Clause 3.4.1.2.1.
Affiliate — with respect to any person or entity, any other person or entity
directly or indirectly controlling, controlled by or under common control with
such person or entity.
Agreement — this amended and restated Airbus A320 Family purchase agreement,
including all exhibits and appendices attached hereto as the same may be amended
or modified and in effect from time to time.
Aircraft — any or all of the A318 Aircraft, Original Aircraft and New Aircraft
for which the delivery schedule is set forth in Clause 9.1.1 sold by the Seller
and purchased by the Buyer pursuant to this Agreement, together with all
components, equipment, parts and accessories installed in or on such aircraft
and the Propulsion System installed thereon upon delivery.
Aircraft Training Services — all on-aircraft training courses and training
support provided to the Buyer pursuant to this Agreement, including flight
training, line training, flight assistance, line assistance, and maintenance
support.
Airframe Price Revision Formula — the price revision formula set forth in
Exhibit G-1.
ANACS — Airbus North America Customer Services, Inc., a corporation organized
and existing under the laws of Delaware, having its registered office located at
198 Van Buren Street, Suite 300, Herndon, VA 20170, or any successor thereto.
ATA Specification — recommended specifications developed by the Air Transport
Association of America reflecting consensus in the commercial aviation industry
on accepted means of communicating information, conducting business, performing
operations and adhering to accepted practices.
Aviation Authority — when used with respect to any jurisdiction, the government
entity that, under the laws of such jurisdiction, has control over civil
aviation or the registration, airworthiness or operation of civil aircraft in
such jurisdiction.
Balance of the Final Contract Price — means the amount payable by the Buyer to
the Seller on the Delivery Date for an Aircraft after deducting from the Final
Contract Price for such Aircraft the amount of all Predelivery Payments received
by the Seller from the Buyer in respect of such Aircraft on or before the
Delivery Date less any amounts supplied by the Seller in accordance with Clause
5.5 for such Aircraft.
Base Price — for any Aircraft, Airframe, SCNs or Propulsion Systems, as more
completely described in Clause 3.1.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 11
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



BFE – see Buyer Furnished Equipment
Buyer Furnished Equipment or BFE — for any Aircraft, all the items of equipment
that will be furnished by the Buyer and installed in the Aircraft by the Seller,
pursuant to Clause 18, as listed in the Specification.
Certificate of Acceptance – as defined in Clause 8.3.
CFM Propulsion System Price Revision Formula – as set forth in Exhibit G-3.
CFM Propulsion System Reference Price – means the A319 CFM56-5B6 Reference Price
or the A320 CFM56-5B4 Reference Price or the A321 CFM56-5B3 Reference Price
according to each type of Aircraft.
Change in Law – as defined in Clause 7.4.1.
COC – See Customer Originated Changes.
Customer Originated Changes or COC – data originating from the Buyer that is
introduced into Seller’s Technical Data and Documentation, as more completely
set forth in Clause 14.9.
Delivery — the transfer of title to the Aircraft from the Seller to the Buyer in
accordance with Clause 9.
Delivery Date — the date on which Delivery occurs.
Delivery Location — the facilities of the Seller at the location of final
assembly of the Aircraft, which is currently at Airbus France S.A.S works in
Toulouse, France, for the A320 model aircraft, and at Airbus Deutschland GmbH
works in Hamburg, Germany, for the A318, A319 and A321 model aircraft or any
other mutually agreed upon location.
Development Changes — as defined in Clause 2.1.4.
DGAC — the Direction Générale de l’Aviation Civile of France or any successor
agency thereto.
EASA - European Aviation Safety Agency or any successor agency thereto.
Excusable Delay — as defined in Clause 10.1.
Export Certificate of Airworthiness — an export certificate of airworthiness
issued by the Aviation Authority of the Delivery Location.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 12
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



FAA — the U.S. Federal Aviation Administration or any successor agency thereto.
FCA – see Free Carrier.
Final Contract Price — as defined in Clause 3.1.2 for the A318 Aircraft, in
Clause 3.2.2 for the A319 Aircraft, in Clause 3.3.2 for the A320 Aircraft and in
Clause 3.4.2 for the A321 Aircraft.
Free Carrier or FCA – as defined in Incoterms 2000: ICC Official Rules for the
Interpretation of Trade Terms, published by the International Chamber of
Commerce.
Goods and Services – means any goods, excluding Aircraft, and services that may
be purchased by the Buyer from the Seller or its designee from the Airbus
Customer Services Catalog.
IAE Propulsion System Reference Price – means the A319 V2524-A5 Reference Price
or the A320 V2527-A5 Reference Price or the A321 V2533-A5 Reference Price
according to each type of Aircraft.
International Aero Engines (IAE) Propulsion System Price Revision Formula – as
set forth in Exhibit G-2.
Inexcusable Delay — as defined in Clause 11.1.
In-house Warranty Labor Rate — as defined in Clause 12.1.8(v)(b).
In-house Warranty Repair- as defined in Clause 12.1.8(i).
Interface Problem — as defined in Clause 12.4.1.
LBA — Luftfahrt-Bundesamt of Germany or any successor agency thereto.
LIBOR — the London Interbank Offered Rate determined on the basis of the offered
rates for deposits in US dollars for a stated interest period (or for six-month
deposits in US dollars, if no interest period is stated), which appears on the
Reuters Screen LIBO Page as of 11:00 a.m., London time, on the second Working
Day prior to the start of the relevant interest period. If at least two (2) such
offered rates appear on the Reuters Screen LIBO Page, the rate for that interest
period will be the arithmetic mean of such offered rates rounded to the nearest
one-hundred thousandth of a basis point. If only one (1) offered rate appears,
the rate for that interest period will be “LIBOR” as quoted by National
Westminster Bank, plc or any successor thereto. “Reuters Screen LIBO Page” means
the display designated as page “LIBO” on the Reuters Monitor Money Rates Service
(or any successor to such page or service).

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 13
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Manufacturer Specification Change Notice (MSCN) -as defined in Clause 2.1.3.
MSCN – see Manufacturer Specification Change Notice.
New A319 Aircraft – any or all of the firmly ordered A319-100 aircraft to be
sold by the Seller and purchased by the Buyer pursuant to this Agreement, except
Original A319 Aircraft, together with all components, equipment, parts and
accessories installed in or on such aircraft and the A319 Propulsion System
installed thereon.
New A320 Aircraft – any or all of the firmly ordered A320-200 aircraft to be
sold by the Seller and purchased by the Buyer pursuant to this Agreement, except
Original A320 Aircraft, together with all components, equipment, parts and
accessories installed in or on such aircraft and the A320 Propulsion System
installed thereon.
New A321 Aircraft – any or all of the firmly ordered A321-100 aircraft sold by
the Seller and purchased by the Buyer pursuant to this Agreement, except the
Original A321 Aircraft, together with all components, equipment, parts and
accessories installed in or on such aircraft and the A321 Propulsion System
installed thereon.
New Aircraft – any or all of the New A319 Aircraft, any or all of the New A320
Aircraft and any or all of the New A321 Aircraft
Original A319 Aircraft – any or all of the Airbus A319-100 model aircraft
originally to be sold by the Seller and purchased by the Buyer pursuant to the
Original Agreement and as of the date hereof to be sold by the Seller and
purchased by the Buyer pursuant to the Agreement, together with all components,
equipment, parts and accessories installed in or on such aircraft and the A319
Propulsion System installed thereon.
Original A319 Airframe – any Original A319 Aircraft, excluding the A319
Propulsion System therefor, but including nacelles and thrust reversers.
Original A320 Aircraft – any or all of the Airbus A320-200 model aircraft
originally to be sold by the Seller to the Buyer pursuant to the Original
Agreement and as of the date hereof to be sold by the Seller and purchased by
the Buyer pursuant to this Agreement together with all components, equipment,
parts and accessories installed in or on such aircraft and the A320 Propulsion
System installed thereon.
Original A320 Airframe - any Original A320 Aircraft, excluding the A320
Propulsion System therefor, but including nacelles and thrust reversers.
Original A321 Aircraft – any or all of the Airbus A321-200 model aircraft
originally to be sold by the Seller and purchased by the Buyer pursuant to the
Original Agreement and as of the date hereof, to be sold by the Seller and
purchased by the Buyer pursuant to this

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 14
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Agreement, together with all components, equipment, parts and accessories
installed in or on such aircraft and the A321 Propulsion System installed
thereon.
Original A321 Airframe – any Original A321 Aircraft, excluding the A321
Propulsion System therefor, but including nacelles and thrust reversers.
Original Agreement – the A319/A320 Purchase Agreement, dated as of September 12,
1997 as amended from time to time, entered into by the Buyer and the Seller,
relating to, inter alia, the sale by the Seller and the purchase by the Buyer of
certain firmly ordered Airbus A318, A319, A320 and A321 model aircraft.
Original Aircraft – any or all of the Original A319 Aircraft, Original A320
Aircraft and the Original A321 Aircraft.
Predelivery Payment — any of the payments made in accordance with Clause 5.2.
Predelivery Payment Reference Price — as defined in Clause 5.2.2.
Propulsion System — as set forth in Clause 2.3.
Propulsion System Price Revision Formula – either the International Aero Engines
(IAE) Propulsion System Price Revision Formula or the CFM Propulsion System
Price Revision Formula set forth respectively in Exhibits G-2 and G-3 hereto.
Ready for Delivery – with respect to any Aircraft, the term applicable to such
Aircraft when (i) the Technical Acceptance Process has been successfully
completed for such Aircraft and (ii) the Export Certificate of Airworthiness has
been issued therefor.
Resident Customer Support Representative – as set forth in Clause 15.2.1.
Scheduled Delivery Month — as defined in Clause 9.1.1.
SCN – see Specification Change Notice
SSBFE – see Seller Supplied Buyer Furnished Equipment.
Seller Supplied Buyer Furnished Equipment or SSBFE – BFE that will be purchased
by the Seller at the commercial terms agreed between the Buyer and its BFE
supplier(s).
Seller’s Representatives — the representatives of the Seller referred to in
Clause 15.
Service Life Policy — as set forth in Clause 12.2.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 15
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Specification — the applicable Standard Specification as amended by the SCNs set
forth in Exhibit A-1, Exhibit A-2, Exhibit A-3, or Exhibit A-4, hereto, as
applicable, as may be further amended or modified in accordance with this
Agreement.
Specification Change Notice — as defined in Clause 2.1.2.
Standard Specification — collectively or individually, the A318-100 Standard
Specification, the A319-100 Standard Specification, the A320-200 Standard
Specification, and the A321-200 Standard Specification.
Supplier — any supplier of Supplier Parts.
Supplier Part — any component, equipment, accessory or part installed in an
Aircraft at the time of Delivery thereof, not including the Propulsion System or
Buyer Furnished Equipment, for which there exists a Supplier Product Support
Agreement.
Supplier Product Support Agreement — an agreement between the Seller and a
Supplier containing, among other things, enforceable and transferable warranties
(and in the case of landing gear suppliers, service life policies for selected
structural landing gear elements).
Technical Data — technical data as provided by the Seller pursuant to Exhibit F.
Technical Acceptance Process – as defined in Clause 8.1.1
Termination Event — as defined in Clause 21.1.
Total Loss — as defined in Clause 10.4
Training Conference — as defined in Clause 16.4.1.
Training Course Catalog – as defined in Clause 16.4.1.
Type Certificate — as defined in Clause 7.1
Warranted Part — as defined in Clause 12.1.1.
Warranty Claim — as defined in Clause 12.1.7(v).
Working Day – with respect to any action to be taken hereunder, a day other than
Saturday, Sunday or other day designated as a holiday in the jurisdiction in
which such action is required to be taken.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 16
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The terms “herein,” “hereof” and “hereunder” and other words of similar import
refer to this Agreement, and not a particular Clause thereof. The definition of
a singular in this Clause 0 will apply to plurals of the same words.
Except for the purposes of and as provided in Clause 22.10, references in this
Agreement to an exhibit, schedule, article, section, subsection or clause refer
to the appropriate exhibit or schedule to, or article, section, subsection or
clause in this Agreement.
Except for the preceding sentence, each agreement defined in this Clause 0 will
include all appendixes, exhibits and schedules to such agreement. If the prior
written consent of any person is required hereunder for an amendment,
restatement, supplement or other modification to any such agreement and the
consent of each such person is obtained, references in this Agreement to such
agreement will be to such agreement as so amended, restated, supplemented or
modified.
References in this Agreement to any statute will be to such statute as amended
or modified and in effect at the time any such reference is operative.
The term “including” when used in this Agreement means “including without
limitation” except when used in the computation of time periods.
Technical and trade terms not otherwise defined herein will have the meanings
assigned to them as generally accepted in the airline and/or aircraft
manufacturing industries.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 17
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1 - SALE AND PURCHASE

The Seller will manufacture, sell and deliver to the Buyer, and the Buyer will
purchase and take delivery of the thirty-seven (37) Original Aircraft, fifteen
(15) A318 Aircraft, ten (10) New A319 Aircraft, forty (40) New A320 Aircraft and
ten (10) New A321 Aircraft from the Seller, subject to the terms and conditions
in this Agreement.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 18
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2 - SPECIFICATION  

2.1   Specification Documents   2.1.1   The Aircraft will be manufactured in
accordance with the applicable Specification.   2.1.2   Specification Change
Notice       The Specification may be amended in writing by the Buyer and the
Seller by a Specification Change Notice in substantially the form set out in
Exhibit B-1 (each, an “SCN”). An SCN will set out the SCN’s effectivity and the
particular change to be made to the Specification and the effect, if any, of
such change on design, performance, weight, Scheduled Delivery Month of the
Aircraft affected thereby, interchangeability or replaceability requirements of
the Specification and text of the Specification. An SCN may result in an
adjustment of the Base Price of the Aircraft, which adjustment, if any, will be
specified in the SCN. SCNs will not be binding on either party until signed by
persons duly authorized by the Buyer and the Seller, but upon being so signed,
will constitute amendments to this Agreement.   2.1.3   Manufacturer
Specification Change Notice       The Specification may also be amended in
writing by the Seller by a Manufacturer’s Specification Change Notice. Each MSCN
will be substantially in the form set out in Exhibit B-2 and will set out the
MSCN’s effectivity and the particular change to be made to the Specification and
the effect, if any, of such change on design, performance, weight, Scheduled
Delivery Month of the Aircraft affected thereby, interchangeability or
replaceability requirements of the Specification and text of the Specification.
MSCNs will be subject to the Buyer’s acceptance, except in the case of
Development Changes (as defined below) or changes resulting from Airworthiness
Directives, government-mandated regulations arising after the date of the
Specification or equipment obsolescence.   2.1.4   Development Changes       As
stated in Clause 2.1.3, changes may be made by the Seller without the Buyer’s
consent when changes to the Aircraft do not adversely affect price, Scheduled
Delivery Month, weight of the Aircraft affected thereby, ** interchangeability
requirements or replaceability requirements of the Specifications of the
Aircraft affected thereby are deemed by the Seller to be necessary to improve
the Aircraft affected thereby, prevent delay or ensure compliance with this
Agreement (“Development Changes”). Development Changes will be made by either an
MSCN or a manufacturer’s information document prior to Delivery of the relevant
Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 19
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.2   Customization Milestones Chart       Within a reasonable period after
signature of this Agreement, the Seller will provide the Buyer with a chart
called the “Customization Milestones Chart” defining the lead times before
Delivery needed for agreeing on items requested by the Buyer from the Standard
Specifications and Configuration Guides CD-ROM.   2.3   Propulsion Systems  
2.3.1   New Aircraft Propulsion System       The Buyer shall select the
Propulsion System to be installed on each New Airframe in accordance with this
Clause 2 no later than **months before the first day of the Scheduled Delivery
Month of the first New Aircraft for each type of New Aircraft.   2.3.1.1   A319
New Aircraft       The Buyer shall select either one set of CFM International
56-5B6/P propulsion system (the “A319 CFM Propulsion System”) or one set of
International Aero Engines V2524-A5 Propulsion System (the “A319 IAE Propulsion
System”).   2.3.1.2   A320 New Aircraft       The Buyer shall select either one
set of CFM International 56-5B4/P propulsion system (the “A320 CFM Propulsion
System”, or one set of International Aero Engines V2527-A5 propulsion system
(the “A320 IAE Propulsion System”).

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 20
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.1.3   A321 New Aircraft       The Buyer shall select either one set of CFM
International 56-5B3/P propulsion system (the “A321 CFM Propulsion System”), or
one set of International Aero Engines V2533-A5 propulsion system (the “A321 IAE
Propulsion System”).   2.3.2   Original Aircraft Propulsion System       The
Buyer has selected the Propulsion System to be installed on each Original
Aircraft as set out below:   2.3.2.1   Original A319 Aircraft

                      Month of         Aircraft   Delivery   Year   Propulsion
Systems
Original A319 Aircraft
  **     2009     A319 CFM Propulsion System
Original A319 Aircraft
  **     2009     A319 IAE Propulsion System
Original A319 Aircraft
  **     2009     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System
Original A319 Aircraft
  **     2010     A319 CFM Propulsion System

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 21
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.2.2   Original A320 Aircraft

                      Month of         Aircraft   Delivery   Year   Propulsion
System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2009     A320 IAE Propulsion System
Original A320 Aircraft
  **     2010     A320 CFM Propulsion System
Original A320 Aircraft
  **     2010     A320 CFM Propulsion System

2.3.2.3   Original A321 Aircraft

                      Month of         Aircraft   Delivery   Year   Propulsion
System
Original A321 Aircraft
  **     2008     A321 CFM Propulsion System
Original A321 Aircraft
  **     2008     A321 CFM Propulsion System
Original A321 Aircraft
  **     2008     A321 CFM Propulsion System
Original A321 Aircraft
  **     2008     TBC*
Original A321 Aircraft
  **     2008     TBC*
Original A321 Aircraft
  **     2009     TBC*
Original A321 Aircraft
  **     2009     A321 IAE Propulsion System
Original A321 Aircraft
  **     2009     A321 CFM Propulsion System
Original A321 Aircraft
  **     2009     A321 IAE Propulsion System
Original A321 Aircraft
  **     2009     A321 IAE Propulsion System
Original A321 Aircraft
  **     2009     A321 CFM Propulsion System
Original A321 Aircraft
  **     2009     TBC *
Original A321 Aircraft
  **     2009     TBC *
Original A321 Aircraft
  **     2009     TBC*
Original A321 Aircraft
  **     2009     TBC*

 

*   Where there is no selection, that is, “TBC” is noted in the column of the
above table specifying the Propulsion System, the Buyer will make an irrevocable
decision with respect to selection of the Propulsion System by October 31, 2007.

2.3.2.4   For the Original A321 Aircraft with respect for which no Propulsion
System has been selected at the date of execution of this Agreement, the Buyer
will notify the Seller, in writing, at least **months prior to delivery of that
Original A321 Aircraft of the propulsion system it selects to have installed on
such Original A321 Aircraft. Such

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 22
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    selection will be made between the A321 IAE Propulsion System and the A321
CFM Propulsion System.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 23
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3 -   PRICE   3.1.   Price of the A318 Aircraft   3.1.1   Base Price of the A318
Aircraft       The Base Price of each A318 Aircraft as defined in the A318-100
Standard Specification including A318 Propulsion System, BFE and SCNs set forth
in Exhibit B-2 at delivery conditions prevailing in **, is:       US $ **      
(US dollars—**   3.1.2   Final Contract Price of the A318 Aircraft       The
Final Contract Price of an A318 Aircraft will be the sum of:

  (i)   the Base Price of the A318 Aircraft, as adjusted to the Delivery Date of
such Aircraft in accordance with the Airframe Price Revision Formula;     (ii)  
the Base Price (as of delivery conditions prevailing in **) of any SCNs
constituting a part of such A318 Aircraft that are entered after the date of
execution of this Amendment, as adjusted to the Delivery Date in accordance with
the Airframe Price Revision Formula;     (ii)   any other amount resulting from
any other provisions of this Agreement and/or any other written agreement
between the Buyer and the Seller relating to the A318 Aircraft.

3.2.   Price of the A319 Aircraft   3.2.1   Base Price of the A319 Aircraft    
  The Base Price of the A319 Aircraft is the sum of:

  (i)   the Base Price of the A319 Airframe and     (ii)   the Base Price of the
A319 Propulsion System.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 24
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.2.1.1   Base Price of the A319 Airframe       The Base Price of the A319
Airframe, as defined in the A319-100 Standard Specification at delivery
conditions prevailing in **,       US $**       (US Dollars – **.   3.2.1.2  
Base Price of the A319 Propulsion System   3.2.1.2.1   Base Price of the A319
IAE Propulsion System       The Base Price of the A319 IAE Propulsion System, at
delivery conditions prevailing in **, is:       US $**       (US Dollars—**).  
    Said Base Price has been calculated with reference to the V2524-A5 reference
price for two (2) engines indicated by International Aero Engines of US $** in
accordance with economic conditions prevailing in ** (the “A319 V2524-A5
Reference Price”).   3.2.1.2.2   Base Price of the A319 CFM Propulsion System  
    The Base Price of the A319 CFM Propulsion System, at delivery conditions
prevailing in **, is:       US $**       (US Dollars—**).       Said Base Price
has been calculated with reference to the CFM56-5B6 reference price for two
(2) engines indicated by CFM International of US $** in accordance with delivery
conditions prevailing in ** (the “A319 CFM56-5B6 Reference Price”).

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 25
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.2.2   Final Price of the A319 Aircraft   3.2.2.1   The Final Contract Price of
the A319 Aircraft will be the sum of:

  (i)   the Base Price of the A319 Airframe, as adjusted to the applicable
Delivery Date of such A319 Aircraft in accordance with the Airframe Price
Revision Formula;     (ii)   the Base Price of any SCNs for the A319 Airframe
entered into after the date of signature of this Agreement, as adjusted to the
Delivery Date in accordance with the Airframe Price Revision Formula;     (iii)
  the A319 V2524-A5 Reference Price or the A319 CFM56-5B6 Reference Price
according to which Propulsion System has been selected for each A319 Aircraft
(the “A319 Propulsion System Reference Price”) as adjusted to the Delivery Date
of in accordance with Clause 4.2;     (iv)   any other amount resulting from any
other provisions of this Agreement and/or any other written agreement between
the Buyer and the Seller relating to the Aircraft.

3.3.   Price of the A320 Aircraft   3.3.1   Base Price of the A320 Aircraft    
  The Base Price of the A320 Aircraft is the sum of:

  (i)   the Base Price of the A320 Airframe and     (ii)   the Base Price of the
A320 Propulsion System.

3.3.1.1   Base Price of the A320 Airframe       The Base Price of the A320
Airframe, as defined in the A320-200 Standard Specification at delivery
conditions prevailing in **, is:       US $**       (US Dollars – **).

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 26
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.3.1.2   Base Price of the A320 Propulsion System   3.3.1.2.1   Base Price of
the A320 IAE Propulsion System       The Base Price of the A320 IAE Propulsion
System, at delivery conditions prevailing in **, is:       US $**       (US
Dollars—**).       Said Base Price has been calculated with reference to the
V2527-A5 reference price for two (2) engines indicated by International Aero
Engines of US $** in accordance with economic conditions prevailing in ** (the
“A320 V2527-A5 Reference Price”).   3.3.1.2.2   Base Price of the A320 CFM
Propulsion System       The Base Price of the A320 CFM Propulsion System, at
delivery conditions prevailing in **, is:       US $**       (US Dollars—**).  
    Said Base Price has been calculated with reference to the CFM56-5B4
reference price indicated by CFM International of US $** in accordance with
delivery conditions prevailing in ** (the “A320 CFM56-5B4 Reference Price”).  
3.3.2   Final Price of the A320 Aircraft   3.3.2.1   The Final Contract Price of
an A320 Aircraft will be the sum of:

  (i)   the Base Price of the A320 Airframe, as adjusted to the applicable
Delivery Date of such A320 Aircraft in accordance with the Airframe Price
Revision Formula;     (ii)   the Base Price of any SCNs for the A320 Airframe
entered into after the date of signature of this Agreement, as adjusted to the
Delivery Date in accordance with the Airframe Price Revision Formula;     (iii)
  the A320 V2527-A5 Reference Price or the A320 CFM56-5B4 Reference Price
according to which Propulsion System has been selected for each

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 27
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      A320 Aircraft (the “A320 Propulsion System Reference Price”) as adjusted
to the Delivery Date of in accordance with Clause 4.2;     (iv)   any other
amount resulting from any other provisions of this Agreement and/or any other
written agreement between the Buyer and the Seller relating to the Aircraft.

3.4.   Price of the A321 Aircraft   3.4.1   Base Price of the A321 Aircraft    
  The Base Price of the A321 Aircraft is the sum of:

  (i)   the Base Price of the A321 Airframe and     (ii)   the Base Price of the
A321 Propulsion System.

3.4.1.1   Base Price of the A321 Airframe       The Base Price of the A321
Airframe as defined in the Standard Specification at delivery conditions
prevailing in **,       US $**       (US Dollars – **).   3.4.1.2   Base Price
of the A321 Propulsion System   3.4.1.2.1   Base Price of the A321 IAE
Propulsion System       The Base Price of the A321 IAE Propulsion System, at
delivery conditions prevailing in **, is:       US $**       (US Dollars—**).  
    Said Base Price has been calculated with reference to the V2533-A5 reference
price for two (2) engines indicated by International Aero Engines (IAE) of US
$** in accordance with delivery conditions prevailing in ** (the “A321 V2533-A5
Reference Price”).   3.4.1.1.2   Base Price of the A321 CFM Propulsion System

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 28
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Base Price of the A321 CFM Propulsion System, at delivery conditions
prevailing in **, is:       US $**       (US Dollars—**).       Said Base Price
has been calculated with reference to the CFM56-5B3 reference price for
(2) engines indicated by CFM International of US $** in accordance with delivery
conditions prevailing in ** (the “A321 CFM56-5B3 Reference Price”)   3.4.2  
Final Price of the A321 Aircraft       The Final Contract Price of an A321
Aircraft will be the sum of:

  (i)   the Base Price of the A321 Airframe, as adjusted to the applicable
Delivery Date of such A321 Aircraft in accordance with the Airframe Price
Revision Formula;     (ii)   the Base Price of any SCNs for the A321 Airframe
entered into after the date of signature of this Agreement, as adjusted to the
Delivery Date in accordance with the Airframe Price Revision Formula;     (iii)
  the A321 V2533-A5 Reference Price or the A321 CFM56-5B3 Reference Price
according to which Propulsion System has been selected for each A320 Aircraft
(the “A321 Propulsion System Reference Price”) as adjusted to the Delivery Date
of in accordance with Clause 4.2;

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 29
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (iv)   any other amount resulting from any other provisions of this Agreement
and/or any other written agreement between the Buyer and the Seller relating to
the Aircraft.

3.5   Taxes, Duties and Imposts   3.5.1   The Seller will pay any and all taxes,
duties, imposts or similar charges of any nature whatsoever, except for taxes
based on or measured by the income of the Buyer, or any taxes of a similar
nature or charges levied against the Buyer or its Affiliates for the privilege
of doing business in any jurisdiction, that are (i) imposed upon the Buyer,
(ii) imposed upon the Seller with an obligation on the Buyer to withhold or
collect the amount thereof from the Seller or (iii) imposed upon the Buyer with
an obligation on the Seller to withhold or collect such amount from the Buyer,
and that are levied, assessed, charged or collected for or in connection with
the fabrication, manufacture, modification, assembly, sale, delivery, use of, or
payment by it under this Agreement for, any Aircraft, component, accessory,
equipment or part delivered or furnished by it hereunder, provided such taxes,
duties, imposts or similar charges have been promulgated and are enforceable
under the laws of any country, province, municipality or other jurisdiction or
government entity thereof and are asserted with respect to events or
circumstances occurring on or before Delivery of such Aircraft.      
Notwithstanding anything to the contrary in this Clause 3.5.1, the Seller will
not be required to bear or pay or to indemnify the Buyer for taxes, imposts,
charges, or duties, (i) to the extent imposed as the result of the Buyer’s
engaging in activities in the jurisdiction imposing such tax which activities
are unrelated to the transactions contemplated by this Agreement or as the
result of being incorporated or organized in such jurisdiction or maintaining an
office or having a place of business or other presence therein, (ii) arising out
of or caused by the willful misconduct or gross negligence of the Buyer,
(iii) that are interest, penalties, fines or additions to tax that would not
have been imposed but for any failure by the Buyer to file any tax return or
information return in a timely and proper manner, (iv) that are being contested
by the Seller in good faith by appropriate proceedings during the pendency of
such contest, or (v) that are imposed on or payable by a transferee of all or
any part of the interest of the Buyer in the Aircraft or any of its rights or
obligations under this Agreement to the extent in excess of the taxes that would
have been imposed on or payable by the Buyer in the absence of any such
transfer.   3.5.2   The Buyer will pay any and all taxes, duties, imposts or
similar charges of any nature whatsoever, except for taxes based on or measured
by the income of the Seller or any taxes of a similar nature or charges levied
against the Seller or its Affiliates for the privilege of doing business in any
jurisdiction, that are (i) imposed upon the Seller, (ii)

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 30
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    imposed upon the Buyer with an obligation on the Seller to collect the
amount thereof for the Buyer or (iii) imposed upon the Seller with an obligation
on the Buyer to withhold such amount from the Seller, and that are levied,
assessed, charged or collected for or in connection with the fabrication,
manufacture, modification, assembly, sale, delivery or use of or payment under
this Agreement for any Aircraft, component, accessory, equipment or part
delivered or furnished by it hereunder, provided such taxes, duties, imposts or
similar charges have been levied, assessed, charged or collected under laws
promulgated and enforceable under the laws of any country, province,
municipality or other jurisdiction or government entity thereof and are asserted
with respect to events or circumstances occurring after Delivery of such
Aircraft.       Notwithstanding anything to the contrary in this Clause 3.5.2,
the Buyer will not be required to bear or pay or to indemnify the Seller for
taxes, imposts, charges, or duties, (i) to the extent imposed as the result of
Seller’s engaging in activities in the jurisdiction imposing such tax which
activities are unrelated to the transactions contemplated by this Agreement or
as the result of being incorporated or organized in such jurisdiction or
maintaining an office or having a place of business or other presence therein,
(ii) arising out of or caused by the willful misconduct or gross negligence of
the Seller, (iii) that are interest, penalties, fines or additions to tax that
would not have been imposed but for any failure by the Seller to file any tax
return or information return in a timely and proper manner, (iv) that are being
contested by the Buyer in good faith by appropriate proceedings during the
pendency of such contest, or (v) that are imposed on or payable by a transferee
of all or any part of the interest of the Seller in the Aircraft or any of its
rights or obligations under this Agreement to the extent in excess of the taxes
that would have been imposed on or payable by the Seller in the absence of any
such transfer.   3.5.3   The Seller will arrange for the exportation of the
Aircraft from the country of the Delivery Location and will pay any customs
duties, taxes and fees required to be paid with respect to such exportation of
the Aircraft.   3.5.4   The Buyer will arrange for the importation of the
Aircraft into any country or jurisdiction and will pay any customs duties, taxes
and fees required to be paid with respect to such importation of the Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 31
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



4 -   PRICE REVISION   4.1   Airframe Price Revision Formula       The Base
Price of the A318 Aircraft, the Base Price of the A319 Airframe, the Base Price
of the A320 Airframe and the Base Price of the A321 Airframe and of SCNs are
quoted in delivery conditions prevailing in ** and are subject to revision up to
and including the Delivery Date in accordance with the Airframe Price Revision
Formula set forth in Exhibit G-1 to this Agreement   4.2   Propulsion System
Price Revision   4.2.1   The IAE Propulsion System Reference Price is subject to
revision up to and including the Delivery Date in accordance with the
International Aero Engines (IAE) Propulsion System Price Revision Formula as set
out in Exhibit G-2.   4.2.2   The CFM Propulsion System Reference Price is
subject to revision up to and including the Delivery Date in accordance with the
CFM Propulsion System Price Revision Formula as set out in Exhibit G-3.   4.2.3
  Modification of Propulsion System Reference Price and Propulsion System Price
Revision Formula       The Reference Price of the Propulsion System, the prices
of the related equipment and the Propulsion System Price Revision Formula are
based on information received from the Propulsions System manufacturer and are
subject to amendment by the Propulsion System manufacturer at any time prior to
Delivery. If the Propulsion System manufacturer makes any such amendment, the
amendment will be deemed to be incorporated into this Agreement and the
Reference Price of the Propulsion System, the prices of the related equipment
and the Propulsion System Price Revision Formula will be adjusted accordingly.
The Seller agrees to notify the Buyer as soon as the Seller receives notice of
any such amendment from the Propulsion System manufacturer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 32
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5 -   PAYMENT TERMS   5.1   Payments   5.1.1   The Buyer will pay the
Predelivery Payments, the Balance of the Final Contract Price and any other
amount due hereunder in immediately available funds in United States dollars to
the Seller’s account with **, or to such other account within the United States
as may be designated by the Seller.   5.1.2   Payments with payment due dates
that fall on Saturday, Sunday or a bank holiday will be due on the first Working
Day following such payment due date.   5.2   Predelivery Payments   5.2.1   **  
5.2.2   **   5.2.3   Predelivery Payments will be paid according to the
following schedule.       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 33
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.2.4   **   5.2.5   SCN Predelivery Payment       In addition to Predelivery
Payments payable under Clause 5.2.3, the Seller will be entitled to request
Predelivery Payments for each SCN executed after signature of this Agreement to
the extent that the aggregate price of all SCNs selected by the Buyer exceeds
US$** (US dollars – **).

  (i)   For each such SCN executed **     (ii)   For each such SCN executed **

5.3   Predelivery Payments and Initial Payments Received   5.3.1   The Seller
acknowledges that it has received from the Buyer certain amounts which represent
Predelivery Payments for the Original Aircraft. Such amounts will be credited
without interest against the Predelivery Payments for the relevant Original
Aircraft.   5.3.2   The Seller acknowledges that it has received from the Buyer
a certain amount which represents a non-refundable initial payment on account of
each New Aircraft. The initial payment paid with respect to each New Aircraft
will be credited without interest against the first Predelivery Payment for such
New Aircraft.   5.4   Payment of Balance of the Final Contract Price

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 34
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Concurrent with each Delivery, the Buyer will pay to the Seller the Balance
of the Final Contract Price for the applicable Aircraft. The Seller’s receipt of
the full amount of all Predelivery Payments and of the Balance of the Final
Contract Price, including any amounts due under Clause 5.6, are a condition
precedent to the Seller’s obligation to deliver such Aircraft to the Buyer.  
5.5   Application of Payments       Notwithstanding any other rights the Seller
may have at contract or at law, the Buyer and the Seller hereby agree that
should any amount (whether under this Agreement or under any other agreement
between the Buyer or any of its Affiliates and the Seller or any of its
Affiliates and whether at the stated maturity of such amount, by acceleration or
otherwise) become due and payable by the Buyer or its Affiliates, and not be
paid in full in immediately available funds on the date due, then the Seller
will have the right to debit and apply, in whole or in part, the Predelivery
Payments paid to the Seller by the Buyer hereunder against such unpaid amount.
The Seller will promptly notify the Buyer in writing after such debiting and
application, and the Buyer will immediately pay to the Seller the amount owed to
comply with Clause 5.2.3.   5.6   Overdue Payments       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 35
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.7   Proprietary Interest       Notwithstanding any provision of law to the
contrary, the Buyer will not, by virtue of anything contained in this Agreement
(including, without limitation, the making of any Commitment Fee or Predelivery
Payments hereunder, or any designation or identification by the Seller of a
particular aircraft as an Aircraft to which any of the provisions of this
Agreement refers) acquire any proprietary, insurable or other interest
whatsoever in any Aircraft before Delivery of and payment for such Aircraft, as
provided in this Agreement.   5.8   Payment in Full       The Buyer’s obligation
to make payments to the Seller hereunder will not be affected by and will be
determined without regard to any setoff, counterclaim, recoupment, defense or
other right that the Buyer may have against the Seller or any other person and
all such payments will be made without deduction or withholding of any kind. The
Buyer will ensure that the sums received by the Seller under this Agreement will
be equal to the full amounts expressed to be due the Seller hereunder, without
deduction or withholding on account of and free from any and all taxes, levies,
imposts, duties or charges of whatever nature, except that if the Buyer is
compelled by law to make any such deduction or withholding the Buyer will pay
such additional amounts to the Seller as may be necessary so that the net amount
received by the Seller after such deduction or withholding will equal the
amounts that would have been received in the absence of such deduction or
withholding.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 36
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6   - MANUFACTURE PROCEDURE — INSPECTION   6.1   Manufacture Procedures      
The Airframe will be manufactured in accordance with the requirements of the
laws of the jurisdiction of incorporation of the Seller or of its relevant
Affiliate as enforced by the Aviation Authority of such jurisdiction.   6.2  
Inspection Procedures   6.2.1   All work to be carried out on the Aircraft and
all materials and parts thereof will be at all reasonable times open to
inspection during business hours by duly authorized representatives of the Buyer
or its designee at the works of the relevant manufacture facility of the Seller
or its Affiliates and, if possible, at the works of their respective
subcontractors. These representatives will have access to such relevant
technical data as are reasonably necessary for this purpose (except that, if
access to any part of the respective works where construction is in progress or
materials or parts are stored is restricted for security reasons, the Seller,
its Affiliates and relevant subcontractors, as the case may be, will be allowed
a reasonable time to make the items available for inspection elsewhere). The
actual detailed inspection of the Aircraft, materials and parts thereof will
take place only in the presence of the respective inspection department
personnel of the Seller, its Affiliates or relevant subcontractors. The
procedures for such inspections will be agreed on with the Buyer before any
inspection. The Seller will ensure that such personnel will be available at all
reasonable times during business hours as described above.   6.2.2   All
inspections, examinations and discussions with the Seller’s or its
subcontractors’ engineering or other personnel by the Buyer and its
representatives will be performed in such a manner as not to delay or hinder
either the work to be carried out on the Aircraft or the proper performance of
this Agreement. In no event will the Buyer or its representatives be permitted
to inspect any aircraft other than the Aircraft. **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 37
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.3   Representatives       For the purposes of Clause 6.2, starting at a
mutually agreed date and continuing until Delivery of the last Aircraft, the
Seller will furnish free-of-charge secretarial assistance and suitable space,
office equipment and facilities in or conveniently located with respect to the
Delivery Location for the use of not more than ** representatives of the Buyer
during the aforementioned period. The Seller will provide internet access,
electronic mail, facsimile and a telephone at the Seller’s cost.   6.4   The
Seller and its Affiliates will correct or otherwise resolve any deviations from
the applicable Specification discovered during any inspection or examination
conducted under this Clause 6.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 38
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7 -   CERTIFICATION       Except as set forth in this Clause 7, the Seller will
not be required to obtain any certificate or approval with respect to the
Aircraft.   7.1   Type Certification       The Aircraft have been type
certificated under EASA procedures for joint certification in the transport
category. The Seller will obtain or cause to be obtained an FAA type certificate
(the “Type Certificate”) to allow the issuance of the Export Certificate of
Airworthiness.   7.2   Export Certificate of Airworthiness       Subject to the
provisions of Clause 7.3, the Aircraft will be delivered to the Buyer with an
Export Certificate of Airworthiness issued by the DGAC for the A320 Aircraft and
the LBA for the A318 Aircraft, the A319 Aircraft and the A321 Aircraft or EASA,
as applicable, and in a condition enabling the Buyer (or an eligible person
under then applicable law) to obtain at the time of Delivery a Standard
Airworthiness Certificate issued pursuant to Part 21 ** of the US Federal
Aviation Regulations and a Certificate of Sanitary Construction issued by the
U.S. Public Health Service of the U.S. Food and Drug Administration. However,
the Seller will have no obligation to make and will not be responsible for any
costs of alterations or modifications to such Aircraft to enable such Aircraft
to meet FAA or U.S. Department of Transportation requirements for specific
operation on the Buyer’s routes, except as may be provided for in this
Agreement, whether before, at or after Delivery of any Aircraft.   7.3  
Additional FAA Requirements       If the FAA requires additional or modified
data before the issuance of a Standard Airworthiness Certificate for an
Aircraft, the Seller will provide such data at the expense of the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 39
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.4   Additional EASA Requirements   7.4.1   If, ** is Ready for Delivery, any
law, rule or regulation is enacted, promulgated, becomes effective and/or an
interpretation of any law, rule or regulation is issued (a “Change in Law”) by
the EASA **, that requires any change to the Specification for the purposes of
obtaining the Export Certificate of Airworthiness, the Seller will make the
required modification and the parties will sign an SCN for such modification.  
7.4.2   The Seller will as far as practicable, but at its sole discretion and
without prejudice to the requirements of Clause 7.4.3, take into account the
information available to it concerning any proposed law, rule or regulation or
interpretation by the EASA ** that could ** become a Change in Law in order to
minimize the costs of changes to the Specification if the same becomes such a
Change in Law.   7.4.3   The cost of implementing any modifications referred to
in Clause 7.4.1 will be shared equally by the Seller and the Buyer if a Change
in Law by the EASA ** becomes effective after issuance of a Type Certificate by
the EASA but before the Aircraft is Ready for Delivery; **   7.4.4  
Notwithstanding the provisions of Clauses 7.4.3, if a Change in Law relates to
an item of BFE or to the Propulsion System (including to engine accessories,
quick engine change units or thrust reversers) the costs relating thereto will
be borne in accordance with such arrangements as may be made separately between
the Buyer and the manufacturer of the BFE or the Propulsion System, as
applicable, and the Seller will have no obligation with respect thereto.   7.5  
Specification Changes After Delivery       Nothing in Clause 7.4 will require
the Seller to make any changes or modifications to, or to make any payments or
take any other action with respect to, any Aircraft that is Ready for Delivery
before the compliance date of any law or regulation referred to in Clause 7.4.
Any such changes or modifications made to an Aircraft after it is Ready for
Delivery will be at the Buyer’s expense.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 40
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8 -   TECHNICAL ACCEPTANCE   8.1   Technical Acceptance Process   8.1.1   Prior
to Delivery, the Aircraft will undergo a technical acceptance process developed
by the Seller, ** (the “Technical Acceptance Process”). Completion of the
Technical Acceptance Process will demonstrate the satisfactory functioning of
the Aircraft and will be deemed to demonstrate compliance with the applicable
Specification. Should it be established that the Aircraft fails to complete the
Technical Acceptance Process satisfactorily, the Seller will without hindrance
from the Buyer be entitled to and will carry out any necessary changes to
correct the reason for such failure and, as soon as practicable thereafter,
resubmit the Aircraft in order to complete the Technical Acceptance Process.  
8.1.2   The Technical Acceptance Process will

  (i)   commence on a date notified by the Seller to the Buyer at least ** in
advance,     (ii)   take place at the Delivery Location,     (iii)   be carried
out by the personnel of the Seller, (iv) include a technical acceptance flight
(the “Technical Acceptance Flight”)that will not exceed **, and     (iv)  
conclude in **.

8.2   Buyer’s Attendance   8.2.1   The Buyer is entitled to attend and observe
the Technical Acceptance Process.   8.2.2   If the Buyer attends the Technical
Acceptance Process, the Buyer

  (i)   will comply with the reasonable requirements of the Seller, with the
intention of completing the Technical Acceptance Process within **, and

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 41
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (ii)   may have a maximum of ** of its representatives (no more than ** of
whom will have access to the cockpit at any one time) accompany the Seller’s
representatives on the technical acceptance flight, during which the Buyer’s
representatives will comply with the instructions of the Seller’s
representatives.

8.2.3   If the Buyer does not attend or fails to cooperate in the Technical
Acceptance Process, the Seller will be entitled to complete the Technical
Acceptance Process in compliance with Clause 8.1 without the Buyer’s attendance,
and the Buyer will be deemed to have accepted that the Aircraft is functioning
satisfactorily and is in compliance with the Specification, in all respects.  
8.3   Certificate of Acceptance       Upon successful completion of the
Technical Acceptance Process, the Buyer will, on or before the Delivery Date,
sign and deliver to the Seller a certificate of acceptance in respect of the
Aircraft in the form of Exhibit D (the “Certificate of Acceptance”). Any
discrepancies in the condition of the Aircraft, and any agreements between the
Buyer and the Seller with respect thereto, will be documented in a separate
agreement, but the same will not, unless otherwise agreed, affect the Buyer’s
rights under Clause 12 with respect to such discrepancy.   8.4   Finality of
Acceptance       The Buyer’s signature of the Certificate of Acceptance for the
Aircraft will constitute waiver by the Buyer of any right it may have under the
Uniform Commercial Code as adopted by the State of New York or otherwise to
revoke acceptance of the Aircraft for any reason, whether known or unknown to
the Buyer at the time of acceptance.   8.5   Aircraft Utilization       The
Seller will, without payment or other liability, be entitled to use the Aircraft
before Delivery to obtain the certificates required under Clause 7. Such use
will not limit the Buyer’s obligation to accept Delivery hereunder.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 42
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The Seller will be authorized to use the Aircraft for up to a maximum of **
flight hours before Delivery for any other purpose without specific agreement of
the Buyer. The Seller will provide the Buyer with a summary of the accumulated
hours and cycles for each Aircraft together with the main reason for, and result
of, each flight.
9 - DELIVERY
9.1 Delivery Schedule

9.1.1   Subject to any delay contemplated by Clauses 2, 7, 8, 10 and 18, the
Seller will have the Aircraft Ready for Delivery at the Delivery Location within
the following months (each a “Scheduled Delivery Month”):

                                      CAC ID   Aircraft   Delivery Month   Year
  CAC ID   Aircraft   Delivery Month   Year
233146
  Original A321 Aircraft   **     2008     TBC   New A320 Aircraft   **     2011
 
233147
  Original A321 Aircraft   **     2008     TBC   New A320 Aircraft   **     2011
 
233148
  Original A321 Aircraft   **     2008     TBC   New A320 Aircraft   **     2011
 
233149
  Original A321 Aircraft   **     2008     TBC   New A320 Aircraft   **     2011
 
233150
  Original A321 Aircraft   **     2008     TBC   New A321 Aircraft   **     2011
 
233066
  Original A321 Aircraft   **     2009     TBC   New A319 Aircraft   **     2011
 
184158
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
233067
  Original A321 Aircraft   **     2009     TBC   New A321 Aircraft   **     2011
 
184159
  Original A321 Aircraft   **     2009     TBC   New A319 Aircraft   **     2011
 
184197
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
233068
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
233069
  Original A321 Aircraft   **     2009     TBC   New A319 Aircraft   **     2011
 
233070
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
184161
  Original A320 Aircraft   **     2009     TBC   New A321 Aircraft   **     2011
 
184167
  Original A320 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
233151
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2011
 
184162
  Original A320 Aircraft   **     2009     TBC   New A321 Aircraft   **     2011
 
184163
  Original A320 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
233152
  Original A321 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
184164
  Original A320 Aircraft   **     2009     TBC   New A319 Aircraft   **     2012
 
233074
  Original A319 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
184165
  Original A320 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
184160
  Original A319 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
233075
  Original A319 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
184166
  Original A320 Aircraft   **     2009     TBC   New A320 Aircraft   **     2012
 
233071
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 43
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



                                          CAC ID   Aircraft   Delivery Month  
Year   CAC ID   Aircraft   Delivery Month   Year
233072
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
TBC
  New A319 Aircraft   *     2010     TBC   New A320 Aircraft   **     2012  
233073
  Original A319 Aircraft   **     2010     TBC   New A321 Aircraft   **     2012
 
TBC
  New A320 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012  
233076
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
TBC
  New A321 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012  
233077
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
233078
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
233083
  Original A320 Aircraft   **     2010     TBC   New A319 Aircraft   **     2012
 
233084
  Original A320 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
TBC
  New A320 Aircraft   **     2010     TBC   New A321 Aircraft   **     2012  
233079
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
TBC
  New A321 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012  
233080
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
233081
  Original A319 Aircraft   **     2010     TBC   New A320 Aircraft   **     2012
 
233082
  Original A319 Aircraft   **     2010       53959     A318 Aircraft   **    
2013  
TBC
  New A320 Aircraft   **     2010       53979     A318 Aircraft   **     2013  
TBC
  New A319 Aircraft   **     2011       53980     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53981     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53982     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53983     A318 Aircraft   **     2013  
TBC
  New A321 Aircraft   **     2011       53984     A318 Aircraft   **     2013  
TBC
  New A319 Aircraft   **     2011       53985     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53986     A318 Aircraft   **     2013  
TBC
  New A319 Aircraft   **     2011       53987     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53988     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53989     A318 Aircraft   **     2013  
TBC
  New A320 Aircraft   **     2011       53990     A318 Aircraft   **     2014  
TBC
  New A321 Aircraft   **     2011       53991     A318 Aircraft   **     2014  
TBC
  New A319 Aircraft   **     2011       53992     A318 Aircraft   **     2014  

9.1.2   Delivery Notices   9.1.2.1   **   9.1.2.2   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 44
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



9.2   Delivery Process   9.2.1   The Buyer will send its representatives to the
Delivery Location to take Delivery within ** after the date on which the
Aircraft is Ready for Delivery.   9.2.2   The Seller will transfer title to the
Aircraft to the Buyer free and clear of all encumbrances other than those
arising by or through the Buyer, provided that the Balance of the Final Contract
Price has been paid by the Buyer pursuant to Clause 5.4. and that the
Certificate of Acceptance has been signed and delivered to the Seller pursuant
to Clause 8.3. The Seller will provide the Buyer with a bill of sale in the form
of Exhibit E and/or such other documentation confirming transfer of title and
receipt of the Final Contract Price as may reasonably be requested by the Buyer.
Property interest in and risk of loss of or damage to the Aircraft will pass to
the Buyer contemporaneously with the delivery by the Seller to the Buyer of such
bill of sale.   9.2.3   If the Buyer fails to (i) deliver the signed Certificate
of Acceptance to the Seller on or before the Delivery Date, or (ii) pay the
Balance of the Final Contract Price for the Aircraft to the Seller on the
Delivery Date, then the Buyer will be deemed to have rejected Delivery
wrongfully when the Aircraft was duly tendered pursuant to this Agreement. If
such a deemed rejection arises, the Seller will retain title to the applicable
Aircraft and the Buyer will indemnify and hold the Seller harmless against any
and all costs (including but not limited to any parking, storage, and insurance
costs) and consequences resulting from the Buyer’s rejection. These rights of
the Seller will be in addition to the Seller’s other rights and remedies in this
Agreement.   9.3   Flyaway   9.3.1   The Buyer and the Seller will cooperate to
obtain any licenses that may be required by the relevant Aviation Authority for
the purpose of exporting the Aircraft.   9.3.2   All expenses of, or connected
with, flying the Aircraft from the Delivery Location after Delivery will be
borne by the Buyer. The Buyer will make direct arrangements with the supplying
companies for the fuel and oil required for all delivery flights.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 45
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



10 -   EXCUSABLE DELAY AND TOTAL LOSS   10.1   Scope of Excusable Delay      
Neither the Seller nor any Affiliate of the Seller, will be responsible for or
be deemed to be in default on account of delays in delivery or failure to
deliver or otherwise in the performance of this Agreement or any part hereof due
to causes reasonably beyond the Seller’s, control or not occasioned by the
Seller’s, fault or negligence (“Excusable Delay”), including, but not limited
to: (i) acts of God or the public enemy, natural disasters, fires, floods,
storms beyond ordinary strength, explosions or earthquakes; epidemics or
quarantine restrictions; serious accidents; total or constructive total loss;
any law, decision, regulation, directive or other act (whether or not having the
force of law) of any government or of the Council of the European Union or the
Commission of the European Union or of any national, Federal, State, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign; governmental priorities, regulations or
orders affecting allocation of materials, facilities or a completed Aircraft;
war, civil war or warlike operations, terrorism, insurrection or riots; failure
of transportation; **strikes or labor troubles causing cessation, slow down or
interruption of work;; inability after due and timely diligence to procure
materials, accessories, equipment or parts; or to cause a subcontractor or
Supplier to furnish materials, components, accessories, equipment or parts; **
(iii) any delay caused directly or indirectly by the action or inaction of the
Buyer and (iv) delay in delivery or otherwise in the performance of this
Agreement by the Seller due in whole or in part to any delay in or failure of
the delivery of, or any other event or circumstance relating to **BFE.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 46
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



10.2   Consequences of Excusable Delay   10.2.1   If an Excusable Delay occurs
the Seller will

  (i)   notify the Buyer of such Excusable Delay as soon as practicable after
becoming aware of the same;     (ii)   not be deemed to be in default in the
performance of its obligations hereunder as a result of such Excusable Delay;  
  (iii)   not be responsible for any damages arising from or in connection with
such Excusable Delay suffered or incurred by the Buyer;     (iv)   subject to
the provisions of Clause 10.3 below as soon as practicable after the removal of
the cause of such Excusable Delay resume performance of its obligations under
this Agreement and in particular will notify the Buyer of the revised Scheduled
Delivery Month; and **

10.3   Termination on Excusable Delay   10.3.1   If any Delivery is delayed as a
result of an Excusable Delay for a period of more than ** after the last day of
the Scheduled Delivery Month, then either party may terminate this Agreement
with respect to the affected Aircraft, by giving written notice to the other
party within ** after the expiration of such **. However, the Buyer will not be
entitled to terminate this Agreement pursuant to this Clause 10.3.1 if the
Excusable Delay is caused directly or indirectly by the action or inaction of
the Buyer.   10.3.2   If the Seller advises the Buyer of a revised Scheduled
Delivery Month pursuant to Clause 10.2.1(iv) that there will be a delay in
Delivery of an Aircraft of more than ** after the last day of the Scheduled
Delivery Month, then the Buyer may terminate this Agreement with respect to the
affected Aircraft. Termination will be made by giving written notice to the
other party within ** after the Buyer’s receipt of the notice of a revised
Scheduled Delivery Month. However, the Buyer will not be entitled to terminate
this Agreement pursuant to this Clause 10.3.2 if the Excusable Delay is caused
directly or indirectly by the action or inaction of the Buyer.   10.3.3   Any
termination pursuant to Clause 10.3.1 or 10.3.2 with respect to an affected
Aircraft will discharge the obligations and liabilities of the parties hereunder
with respect to such Aircraft, **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 47
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



10.3.4   If this Agreement is not terminated under the terms of Clause 10.3.1 or
10.3.2, then the Seller and the Buyer will mutually agree upon a new Scheduled
Delivery Month after the ** period referred to in Clause 10.3.1 or 10.3.2, and
this new Scheduled Delivery Month will be deemed to be an amendment to an
applicable Scheduled Delivery Month in Clause 9.1.1.   10.4   Total Loss,
Destruction or Damage       If, prior to Delivery, any Aircraft is lost,
destroyed or in the reasonable opinion of the Seller is damaged beyond economic
repair (“Total Loss”), the Seller will notify the Buyer to this effect within **
of such occurrence. The Seller will include in said notification (or as soon
after the issue of the notice as such information becomes available to the
Seller) the earliest date consistent with the Seller’s other commitments and
production capabilities that an aircraft to replace the Aircraft may be
delivered to the Buyer and the Scheduled Delivery Month will be extended as
specified in the Seller’s notice to accommodate the delivery of the replacement
aircraft. However, if the Scheduled Delivery Month is extended to a month that
is later than ** after the last day of the original Scheduled Delivery Month,
then this Agreement will terminate with respect to said Aircraft unless:

  (i)   the Buyer notifies the Seller within ** of the date of receipt of the
Seller’s notice that it desires the Seller to provide a replacement aircraft
during the month quoted in the Seller’s notice; and     (ii)   the parties
execute an amendment to this Agreement recording the variation in the Scheduled
Delivery Month.

    Nothing herein will require the Seller to manufacture and deliver a
replacement aircraft if such manufacture would require the reactivation of its
production line for the model or series of aircraft that includes the Aircraft.
Any termination pursuant to this Clause 10.4 as to a particular Aircraft will
discharge the obligations and liabilities of the parties hereunder with respect
to such Aircraft **   10.5   Remedies       THIS CLAUSE 10 SETS FORTH THE SOLE
AND EXCLUSIVE REMEDY OF THE BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER,
OTHER THAN SUCH DELAYS AS ARE COVERED BY CLAUSE 11, AND THE BUYER HEREBY WAIVES
ALL RIGHTS TO WHICH IT WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF,
INCLUDING,

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 48
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    WITHOUT LIMITATION, ANY RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR
SPECIFIC PERFORMANCE. THE BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND
RECEIVE THE BENEFITS PROVIDED IN THIS CLAUSE 10 WHERE THE DELAY REFERRED TO IN
THIS CLAUSE 10 IS CAUSED DIRECTLY OR INDIRECTLY BY THE NEGLIGENCE OR FAULT OF
THE BUYER OR ITS REPRESENTATIVES.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 49
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



11 -   INEXCUSABLE DELAY   11.1   Liquidated Damages       Should an Aircraft
not be Ready for Delivery within ** after the last day of the Scheduled Delivery
Month (as such month may be changed pursuant to Clauses 2, 7 or 10) and such
delay is not as a result of an Excusable Delay or Total Loss, then such delay
will be termed an “Inexcusable Delay.” In the event of an Inexcusable Delay, the
Buyer will have the right to claim, and the Seller will pay the Buyer liquidated
damages of US$**       In no event will the amount of liquidated damages exceed
the total of US$** (US dollars-**) in respect of any one Aircraft.       The
Buyer’s right to liquidated damages in respect of an Aircraft is conditioned on
the Buyer’s submitting a written claim for liquidated damages to the Seller not
later than ** after the last day of the Scheduled Delivery Month.   11.2  
Renegotiation       If, as a result of an Inexcusable Delay, Delivery does not
occur within ** after the last day of the Scheduled Delivery Month the Buyer
will have the right, exercisable by written notice to the Seller given between
**, to require from the Seller a renegotiation of the Scheduled Delivery Month
for the affected Aircraft. Unless otherwise agreed between the Seller and the
Buyer during such renegotiation, the said renegotiation will not prejudice
Buyer’s right to receive liquidated damages in accordance with Clause 11.1.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 50
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



11.3   Termination       If, as a result of an Inexcusable Delay, Delivery does
not occur within ** after the last day of the Scheduled Delivery Month and the
parties have not renegotiated the Delivery Date pursuant to Clause 11.2, then
both parties will have the right exercisable by written notice to the other
party, given between ** , to terminate this Agreement in respect of the affected
Aircraft. In the event of termination, neither party will have any claim against
the other, except that the Seller will pay to the Buyer any amounts due pursuant
to Clause 11.1 and will pay the Buyer an amount equal to the Predelivery
Payments received from the Buyer hereunder in respect of the Aircraft as to
which this Agreement has been terminated.   11.4   Setoff Payments      
Notwithstanding anything to the contrary contained herein, before being required
to make any payments under Clauses 11.1 or 11.3 above, the Seller will have the
right to apply any and all sums previously paid by the Buyer to the Seller with
respect to an Aircraft as to which this Agreement has been terminated to the
payment of any other amounts that any Buyer or any Affiliate of the Buyer owes
to the Seller or any Affiliate thereof under any agreement between them.   11.5
  Remedies       THIS CLAUSE 11 SETS FORTH THE SOLE AND EXCLUSIVE REMEDY OF THE
BUYER FOR DELAYS IN DELIVERY OR FAILURE TO DELIVER, OTHER THAN SUCH DELAYS AS
ARE COVERED BY CLAUSE 10, AND THE BUYER HEREBY WAIVES ALL RIGHTS TO WHICH IT
WOULD OTHERWISE BE ENTITLED IN RESPECT THEREOF, INCLUDING WITHOUT LIMITATION ANY
RIGHTS TO INCIDENTAL AND CONSEQUENTIAL DAMAGES OR SPECIFIC PERFORMANCE. THE
BUYER WILL NOT BE ENTITLED TO CLAIM THE REMEDIES AND RECEIVE THE BENEFITS
PROVIDED IN THIS CLAUSE 11 WHERE THE DELAY REFERRED TO IN THIS CLAUSE 11 IS
CAUSED BY THE NEGLIGENCE OR FAULT OF THE BUYER OR ITS REPRESENTATIVES.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 51
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12 -   WARRANTIES AND SERVICE LIFE POLICY   12.1   Warranty   12.1.1   Nature of
Warranty       Subject to the limitations and conditions hereinafter provided,
and except as provided in Clause 12.1.2, the Seller warrants to the Buyer that
each Aircraft and each Warranted Part will at the time of Delivery hereunder be
free from defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials, parts and components) having regard to the state of the
art at the date of such design, and     (iv)   arising from failure to conform
to the Specification, except as to immaterial deviations from those portions of
the Specification that are expressly stated in the Specification to be estimates
or approximations or design aims.     For the purposes of this Agreement, the
term “Warranted Part” will mean any Seller proprietary component, equipment,
accessory or part that (a) is installed on or incorporated into an Aircraft at
Delivery, (b) is manufactured to the detail design of the Seller or a
subcontractor of the Seller and (c) bears a part number of the Seller at the
time of Delivery.

12.1.2   Exceptions       The warranties set forth in Clause 12.1.1 will not
apply to Buyer Furnished Equipment, Propulsion System, or to any component,
accessory, equipment or part purchased by the Buyer or the Seller **that is not
a Warranted Part, provided, however, that:

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 52
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (i)   any defect in the Seller’s workmanship in respect of the installation of
such items in or on the Aircraft, including any failure by the Seller to conform
to the installation instructions of the manufacturers of such items that
invalidates any applicable warranty from such manufacturers, will constitute a
defect in workmanship for the purpose of this Clause 12.1 and be covered by the
warranty set forth in Clause 12.1.1(ii), and     (ii)   any defect inherent in
the Seller’s design of the installation, considering the state of the art at the
date of such design, that impairs the use or function of such items will
constitute a defect in design for the purposes of this Clause 12.1 and be
covered by the warranty set forth in Clause 12.1.1(iii).

12.1.3   Warranty Periods       The warranties described in Clauses 12.1.1 and
12.1.2 will be limited to those defects that become apparent within ** after
Delivery of the affected Aircraft (the “Warranty Period”).   12.1.4  
Limitations of Warranty

  (i)   The Buyer’s remedy and the Seller’s obligation and liability under
Clauses 12.1.1 and 12.1.2 are limited to, at the Seller’s expense and option,
the repair, replacement or correction of, or the supply of modification kits
rectifying the defect to any defective Warranted Part, as mutually agreed
between and satisfactory to the Buyer and the Seller, ** However, the Seller may
furnish a credit to the Buyer for the future purchase of Goods and Services (not
including Aircraft) equal to the price at which the Buyer is then entitled to
acquire a replacement for the defective Warranted Part.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 53
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (ii)   If the Seller corrects a defect covered by Clause 12.1.1(iii) that
becomes apparent within the Warranty Period, on the written request of the Buyer
the Seller will correct any such defect in any Aircraft that has not already
been delivered to the Buyer. The Seller will not be responsible for, nor deemed
to be in default on account of, any delay in Delivery of any Aircraft or
otherwise, in respect of performance of this Agreement, due to the Seller’s
undertaking to make such correction. In the alternative, the Buyer and the
Seller may agree to deliver such Aircraft with subsequent correction of the
defect by the Buyer at the Seller’s expense, or the Buyer may elect to accept
Delivery and thereafter file a Warranty Claim as though the defect had become
apparent immediately after Delivery of such Aircraft.     (iii)   **

12.1.5   Cost of Inspection

  (i)   In addition to the remedies set forth in Clauses 12.1.4(i) and
12.1.4(ii), the Seller will reimburse the direct labor costs spent by the Buyer
in performing inspections of the Aircraft that are conducted:

  (a)   to determine whether a defect exists in any Warranted Part within the
Warranty Period; or     (b)   pending the Seller’s provision of a corrective
technical solution.

  (ii)   The Seller’s liability under Clause 12.1.5(i) is subject to the
following conditions:

  (a)   such inspections are recommended by a Seller Service Bulletin to be
performed within the Warranty Period;     (b)   the labor rate for the
reimbursements will be the In-house Warranty Labor Rate, and     (c)   the hours
used to determine such reimbursement will not exceed the Seller’s estimate of
the labor hours required for such inspections. **

12.1.6   Warranty Claim Requirements

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 54
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Buyer’s remedy and the Seller’s obligation and liability under this
Clause 12.1, with respect to each claimed defect, are subject to the following
conditions precedent:

  (i)   the existence of a defect covered by the provisions of this Clause 12.1,
    (ii)   the defect becomes apparent within the Warranty Period, **     (iii)
  the Buyer submits to the Seller evidence reasonably satisfactory to the Seller
that the claimed defect is due to a matter covered under the provisions of this
Clause 12. **, the Buyer will submit additional information as deemed necessary
by the Seller to make a determination that such defect did not result from any
act or omission of the Buyer, including but not limited to, any failure to
operate and maintain the affected Aircraft or part thereof in accordance with
the standards set forth in Clause 12.1.11 or from any act or omission of any
third party,     (iv)   the Buyer returns as soon as practicable the Warranted
Part claimed to be defective to the repair facilities designated by the Seller,
unless the Buyer elect to repair a defective Warranted Part in accordance with
the provisions of Clause 12.1.8,     (v)   the Seller receives a “Warranty
Claim” complying with the provisions of Clause 12.1.7(v).

12.1.7   Warranty Administration       The warranties set forth in Clause 12.1
will be administered as hereinafter provided:

  (i)   Claim Determination. Determination as to whether any claimed defect in
any Warranted Part entitles the Buyer to a remedy under this Clause 12.1 will be
made by the Seller, in consultation with the Buyer, and will be based on claim
details, reports from the Seller’s regional representative, historical data
logs, inspections, tests, findings during repair, defect analysis and other
relevant documents and information.     (ii)   Transportation Costs.
Transportation costs associated with (a) the sending of a defective Warranted
Part as to which a remedy is available under this Clause 12 to the facilities
designated by the Seller **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 55
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (iii)   On-Aircraft Work by the Seller. If either (a) the Seller determines
that a defect subject to this Clause 12.1 requires the dispatch by the Seller of
a working team to the facilities of the Buyer to repair or correct such defect,
** or (b) the Seller accepts the return of an Aircraft to perform or have
performed a repair or correction, then, the labor costs for such on-Aircraft
work will be borne by the Seller.         On-Aircraft work by the Seller will be
undertaken only if, in the Seller’s opinion, the work requires the Seller’s
technical expertise. In such case, the Seller and the Buyer will agree on a
schedule and place for the work to be performed.     (iv)   Return of an
Aircraft. If the Buyer desires to return an Aircraft to the Seller for
consideration of a Warranty Claim, the Buyer will notify the Seller of its
intention to do so, and the Seller will, prior to such return, have the right to
inspect such Aircraft, and without prejudice to the Seller’s rights hereunder,
to repair such Aircraft either at the Buyer’s facilities or at another mutually
acceptable location at the Seller’s expense. If the Seller agrees that the
return or movement of the Aircraft to another facility is necessary to effect
the repair or correction, the Aircraft will be transported to and from such
facility at the Seller’s expense.         If the Seller does not agree that the
return of an Aircraft is necessary for the handling of a Warranty Claim, then
the return of such Aircraft by the Buyer to the Seller and return of such
Aircraft to the Buyer’s facilities will be at the Buyer’s expense.     (v)  
Warranty Claim Substantiation. For each claim under this Clause 12.1, the Buyer
will give written notice to the Seller that contains at least the data listed
below, **, with respect to an Aircraft or Warranted Part, as applicable
(“Warranty Claim”). The Buyer will ** to provide to the Seller a Warranty Claim
within ** but in no event later than ** of discovering each defect giving rise
to a warranty claim under Clause 12.1.

  (a)   Description of the defect and any action taken     (b)   Date of
incident and/or removal     (c)   Description of the Warranted Part claimed to
be defective     (d)   Part number

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 56
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (e)   Serial number (if applicable)     (f)   Position on Aircraft, according
to Catalog Sequence Number of the Illustrated Parts Catalog, **, Component
Maintenance Manual or Structural Repair Manual, as applicable     (g)   Total
flying hours or calendar times, as applicable, at the date of appearance of a
defect **     (h)   Time since last shop visit at the date of appearance of
defect **     (i)   Manufacturer’s serial number (MSN) of the Aircraft and/or
its registration number     (j)   Aircraft total flying hours and/or number of
landings at the date of appearance of defect     (k)   Claim number     (l)  
Date of claim     (m)   Date of delivery of an Aircraft or Warranted Part to the
Buyer

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 57
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Warranty Claims are to be addressed as follows:         Airbus S.A.S.
Customer Services Directorate
Warranty Administration
Rond-Point Maurice Bellonte
B.P. 33
F-31707 Blagnac Cedex, France     (vi)   Replacements. ** Replaced components,
equipment, accessories or parts will become the Seller’s property.         Title
to and risk of loss of any Aircraft, component, accessory, equipment or part
returned by the Buyer to the Seller will at all times remain with the Buyer,
except that (i) when the Seller has possession of a returned Aircraft,
component, accessory, equipment or part to which the Buyer has title, the Seller
will have such responsibility therefor as is chargeable by law to a bailee for
hire, but the Seller will not be liable for loss of use, and (ii) title to and
risk of loss of a returned component, accessory, equipment or part will pass to
the Seller on shipment by the Seller to the Buyer of any item furnished by the
Seller to the Buyer as a replacement therefor or on the Seller’s issuance of a
credit with respect thereto. Upon the Seller’s shipment to the Buyer of any
replacement component, accessory, equipment or part provided by the Seller
pursuant to this Clause 12.1, title to and risk of loss of such component,
accessory, equipment or part will pass to the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 58
of 123

EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (vii)   Seller’s Acceptance and Rejection. ** The Seller will provide
reasonable written substantiation in case of rejection of a Warranty Claim. The
Buyer will pay the Seller (a) reasonable inspection and test charges incurred by
the Seller in connection with the investigation and processing of a rejected
Warranty Claim, **     (viii)   Inspection. The Seller will have the right to
inspect the affected Aircraft and documents and other records relating thereto
in the event of any claim under this Clause 12.1 on reasonable prior written
notice to the Buyer and such inspection will not unreasonably interfere with the
Buyer’s operation and personnel.

12.1.8 In-house Warranty Repair

  (i)   Authorization. The Buyer is hereby authorized to repair Warranted Parts,
subject to the terms of this Clause 12.1.8 (“In-house Warranty Repair”). When
the estimated labor cost of an In-house Warranty Repair exceeds US$** (US-**),
the Buyer will notify the Resident Customer Support Representative if available
of its decision to perform any In-house Warranty Repairs before such repairs are
commenced. Such Buyer’s notice will include sufficient detail regarding the
defect, estimated or actual labor hours and material, as applicable, to allow
the Seller to ascertain the reasonableness of the estimate. **     (ii)  
Conditions of Authorization. The Buyer will be entitled to the benefits under
this Clause 12.1.8 for repair of Warranted Parts:

  (a)   **     (b)   if adequate facilities and qualified personnel are
available to the Buyer,     (c)   if repairs are to be performed in accordance
with the Seller’s written instructions set forth in applicable Technical Data,
**

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 59
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (d)   only to the extent reasonably necessary to correct the defect, in
accordance with the standards set forth in Clause 12.1.11.

  (iii)   Seller’s Rights. The Seller will have the right to require the
delivery to it of any Warranted Part, or any part removed therefrom that is
claimed to be defective, if, in the Seller’s judgment, the nature of the claimed
defect requires technical investigation. Such delivery will be subject to the
provisions of Clause 12.1.7(ii).         Subject to applicable safety rules, the
Seller will have the right to have a representative present as an observer
during the disassembly, inspection and testing of any Warranted Part claimed to
be defective. Such representatives will not unreasonably interfere with the
Buyer’s operation and personnel.     (iv)   In-house Warranty Claim
Substantiation. Claims for In-house Warranty Repair credit will comply with the
requirements in Warranty Claims under Clause 12.1.7(v) and in addition, to the
extent ascertainable, will include:

  (a)   A report of technical findings with respect to the defect, if applicable
    (b)   For parts required to remedy the defect

  §   part numbers,     §   serial numbers (if applicable),     §   description
of the parts,     §   quantity of parts,     §   unit price of parts,     §  
related Seller’s or third party’s invoices (if applicable),     §   total price
of parts

  (c)   Detailed number of labor hours     (d)   In-house Warranty Labor Rate  
  (e)   Total claim amount

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 60
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (v)   Credit. The Buyer’s sole remedy, and the Seller’s sole obligation and
liability, in respect of In-house Warranty Repair claims, will be a credit to
the Buyer’s account. Such credit will be equal to the sum of the direct labor
cost expended in performing such repair and the direct cost of materials
incorporated in the repair. Such costs will be determined as set forth below.

  (a)   To determine direct labor costs, only the labor hours spent on **,
disassembly, inspection, repair, reassembly, and final inspection and test **of
the Warranted Part alone will be counted. The hours required for maintenance
work concurrently being carried out on the Aircraft or Warranted Part will not
be included.     (b)   The labor hours counted as set forth above will be
multiplied by the In-house Warranty Labor Rate. Such rate is deemed to represent
the Buyer’s composite average hourly labor rate paid to the Buyer’s employees or
to a third party that the Buyer has authorized to perform the repair, whose
jobs, in both cases, are directly related to the performance of the repair. This
labor rate is US$** (US dollars **) at economic conditions prevailing in ** (the
“In-house Warranty Labor Rate”).         The In-house Warranty Labor Rate is
subject to adjustment annually by multiplying the same by the ratio ECIn/ECIb.
For the purposes of this Clause 12.1.8(v) only, ECIn is equal to the Labor Index
defined in the Seller Price Revision Formula for January of the year in which
the hours are spent and ECIb is equal to such Labor Index for **.     (c)  
Direct material costs are determined by the prices at which the Buyer acquired
such replacement material, excluding any parts and materials used for overhaul
or repair furnished free of charge by the Seller.

  (vi)   Limitation on Credit. The Buyer will in no event be credited for repair
costs (including labor and material) for any Warranted Part to the extent that
such repair costs exceed, the lower of, (x) ** of the Seller’s then current
catalog price for a replacement of such Warranted Part **         The Seller
will substantiate the costs referred to in Clause 12.1.8(vi)(y) in writing on
reasonable request by the Buyer.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 61
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (vii)        (vii) Scrapped Material. The Buyer may, with the agreement of the
Resident Customer Support Representative, scrap any defective Warranted Parts
that are beyond economic repair and not required for technical evaluation. If
the Buyer does not obtain the written agreement of the Resident Customer Support
Representative to scrap a Warranted Part, then the Buyer will retain such
Warranted Part and any defective part removed from a Warranted Part during
repair for a period of either ** after the date of completion of repair or **
after submission of a claim for In-house Warranty Repair credit relating
thereto, whichever is longer. Such parts will be returned to the Seller within
** of receipt of the Seller’s request therefor, at the Seller’s expense **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 62
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (viii)   DISCLAIMER OF SELLER LIABILITY FOR BUYER’S REPAIR         THE SELLER
WILL NOT BE LIABLE FOR, AND THE BUYER WILL INDEMNIFY THE SELLER AGAINST, CLAIMS
OF ANY THIRD PARTIES FOR LOSSES DUE TO ANY DEFECT, NONCONFORMANCE OR PROBLEM OF
ANY KIND, ARISING OUT OF OR IN CONNECTION WITH ANY REPAIR OF WARRANTED PARTS
UNDERTAKEN BY THE BUYER UNDER THIS CLAUSE 12.1.8 OR ANY OTHER ACTIONS UNDERTAKEN
BY THE BUYER UNDER THIS CLAUSE 12.1.8, WHETHER SUCH CLAIM IS ASSERTED IN
CONTRACT OR IN TORT, OR IS PREMISED ON ALLEGED, ACTUAL, IMPUTED, ORDINARY OR
INTENTIONAL ACTS OR OMISSIONS OF THE BUYER OR THE SELLER.

12.1.9 Warranty Transferability
The warranties provided for in this Clause 12.1 for any Warranted Part will
accrue to the benefit of any operator other than the Buyer if the Warranted Part
enters into the possession of such operator as a result of a pooling agreement
between such operator and the Buyer, in accordance with the terms and subject to
the limitations and exclusions of the foregoing warranties and to applicable
laws or regulations.
12.1.10 Warranty for Corrected, Replacement or Repaired Warranted Parts
Whenever any Warranted Part that contains a defect for which the Seller is
liable under this Clause 12.1 has been corrected, repaired or replaced pursuant
to the terms of this Clause 12, the period of the Seller’s warranty with respect
to such corrected, repaired or replacement Warranted Part, will be the remaining
portion of the original Warranty Period in respect of such corrected, repaired
or replaced Warranted Part. If a defect is attributable to a defective repair or
replacement by the Buyer, a Warranty Claim with respect to such defect will be
rejected, notwithstanding any subsequent correction or repair, and will
immediately terminate the remaining warranties under this Clause 12.1 in respect
of the affected Warranted Part.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 63
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.1.11 Standard Airline Operation — Normal Wear and Tear
The Buyer’s rights under this Clause 12.1 are subject to the Aircraft and each
component, equipment, accessory and part thereof being maintained, overhauled,
repaired and operated in accordance with FAA regulations **
The Seller’s liability under this Clause 12.1 will not extend to normal wear and
tear nor, to the extent caused by any of the following:

  (i)   any Aircraft or component, equipment, accessory or part thereof that has
been repaired, altered or modified after Delivery in a manner inconsistent with
the requirements of the applicable Aviation Authority or the aircraft repair
manuals, as applicable;     (ii)   any component, equipment or accessory or part
thereof that has been operated in a damaged state **     (iii)   any component,
equipment, accessory or part from which the trademark, trade name, part or
serial number or other identification marks have been removed.

The limitations of the Seller’s liability under this Clause 12.1.11 resulting
from causes described in Clauses 12.1.11(i) and 12.1.11(ii) will apply only to
the extent the Seller submits reasonable evidence that the defect arose from or
was contributed to by such causes.
12.2 Seller Service Life Policy
12.2.1 Scope and Definitions
In addition to the warranties set forth in Clause 12.1, the Seller agrees that,
should a Failure occur in any Item (as such terms are defined below), then,
subject to the general conditions and limitations set forth in Clauses 12.2.3
and 12.2.4, the provisions of this Clause 12.2 will apply.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 64
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



For the purposes of this Clause 12.2,

  (i)   “Item” means any of the Seller components, equipment, accessories or
parts listed in Exhibit C that are installed on an Aircraft at any time during
the period of effectiveness of the Service Life Policy as defined below in
Clause 12.2.2;     (ii)   “Failure” means any breakage of, or defect in, an Item
that

  (a)   materially impairs the utility or safety of the Item,     (b)   did not
result from any breakage or defect in any other Aircraft part or component or
from any other extrinsic force, and     (c)   has occurred or can reasonably be
expected to occur, but does not necessarily occur, on a repetitive or fleetwide
basis.

The Seller’s obligations under this Clause 12.2 are referred to as the "Service
Life Policy”.
12.2.2 Periods and Seller’s Undertaking
Subject to the general conditions and limitations set forth in Clause 12.2.4,
the Seller agrees that if a Failure occurs in an Item within ** after the
Delivery of the Aircraft on which such Item is installed, the Seller will, at
its discretion, as promptly as practicable and for a price that reflects the
Seller’s financial participation as hereinafter provided:

  (i)   design and furnish to the Buyer a ** correction for such Item and
provide any parts required for such correction (including Seller designed
standard parts but excluding industry standard parts), or     (ii)   replace
such Item.

12.2.3 Seller’s Participation in the Cost
Any part or Item that the Seller is required to furnish to the Buyer under this
Service Life Policy will be furnished at the Seller’s current sales price
therefor, less the Seller’s financial participation, which will be determined in
accordance with the following formula:
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 65
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



P = C ( N — T ) / N
where

  P:   financial participation of the Seller,     C:   the Seller’s then current
sales price for the required Item or required Seller designed parts,     T:  
total time in months since Delivery of the Aircraft in which the Item subject to
a Failure was originally installed, and     N:   ** months.

12.2.4 General Conditions and Limitations

12.2.4.1   Notwithstanding any provision of this Clause 12.2, during the
Warranty Period, all Items will be covered by the provisions of Clause 12.1 and
not by the provisions of this Clause 12.2.

12.2.4.2   The Buyer’s remedies and the Seller’s obligations and liabilities
under this Service Life Policy are subject to compliance by the Buyer with the
following conditions:

  (i)   The Buyer will generate and maintain log books and other historical
records as required by the FAA, and will retain the same for the duration of
this Service Life Policy, with respect to each Item adequate to enable the
determination as to whether the alleged Failure is covered by this Service Life
Policy and, if so, to allocate the portion of the cost to be borne by the Seller
in accordance with Clause 12.2.3.     (ii)   The Buyer will keep the Seller
informed, by making available any relevant records **, of any significant
incidents relating to an Aircraft, howsoever occurring or recorded.     (iii)  
The conditions of Clause 12.1.11 will have been complied with.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 66
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (iv)   The Buyer will implement specific structural inspection programs for
monitoring purposes as may be established from time to time by the Seller and
the Buyer. Such programs will be, to the extent possible, compatible with the
Buyer’s operational requirements and will be carried out at the Buyer’s expense.
Reports relating thereto will be regularly furnished to the Seller **     (v)  
The Buyer will report in writing any breakage or defect that may be covered by
the Service Life Policy to the Seller within ** after such breakage or defect
becomes apparent, whether or not the same can reasonably be expected to occur in
any other Aircraft, and the Buyer will inform the Seller in sufficient detail
about such breakage or defect to enable the Seller to determine whether the same
is subject to this Service Life Policy.

12.2.4.3   Except as otherwise provided in this Clause 12.2, any claim under
this Service Life Policy will be administered as provided in, and will be
subject to the terms and conditions of, Clause 12.1.6.

12.2.4.4   If the Seller has issued a service bulletin modification applicable
to an Aircraft, the purpose of which is to avoid a Failure, the Seller will
offer the necessary modification kit free of charge or under a pro rata formula
established by the Seller. If such a kit is so offered to the Buyer, then, in
respect of such Failure and any Failures that could ensue therefrom, the
Seller’s commitment under this Clause 12.2 will be subject to the Buyer’s
incorporating such modification in the relevant Aircraft, within a reasonable
time, as promulgated by the Seller and in accordance with the Seller’s
instructions.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 67
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.2.4.5   THIS SERVICE LIFE POLICY IS NEITHER A WARRANTY, PERFORMANCE
GUARANTEE, NOR AN AGREEMENT TO MODIFY ANY AIRCRAFT OR AIRFRAME COMPONENTS TO
CONFORM TO NEW DEVELOPMENTS OCCURRING IN THE STATE OF AIRFRAME DESIGN AND
MANUFACTURING ART. THE SELLER’S OBLIGATION UNDER THIS CLAUSE 12.2 IS TO MAKE
ONLY THOSE CORRECTIONS TO THE ITEMS OR FURNISH REPLACEMENTS THEREFOR AS PROVIDED
IN THIS CLAUSE 12.2. THE BUYER’S SOLE REMEDY AND RELIEF FOR THE NONPERFORMANCE
OF ANY OBLIGATION OR LIABILITY OF THE SELLER ARISING UNDER OR BY VIRTUE OF THIS
SERVICE LIFE POLICY WILL BE IN **, LIMITED TO THE AMOUNT THE BUYER REASONABLY
EXPENDS IN PROCURING A CORRECTION OR REPLACEMENT FOR ANY ITEM THAT IS THE
SUBJECT OF A FAILURE COVERED BY THIS SERVICE LIFE POLICY AND TO WHICH SUCH
NONPERFORMANCE IS RELATED, LESS THE AMOUNT THAT THE BUYER OTHERWISE WOULD HAVE
BEEN REQUIRED TO PAY UNDER THIS CLAUSE 12.2 IN RESPECT OF SUCH CORRECTED OR
REPLACEMENT ITEM. WITHOUT LIMITING THE EXCLUSIVITY OF WARRANTIES AND GENERAL
LIMITATIONS OF LIABILITY PROVISIONS SET FORTH IN CLAUSE 12.5, THE BUYER HEREBY
WAIVES, RELEASES AND RENOUNCES ALL CLAIMS TO ANY FURTHER DIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF PROFITS AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES, ARISING UNDER OR BY VIRTUE OF THIS SERVICE LIFE POLICY.

12.2.5 Transferability
The Buyer’s rights under this Clause 12.2 will not be assigned, sold,
transferred or otherwise alienated by operation of law or otherwise, without the
Seller’s prior written consent.
Any unauthorized assignment, sale, transfer or other alienation of the Buyer’s
rights under this Service Life Policy will, as to the Aircraft involved,
immediately void this Service Life Policy in its entirety.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 68
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.3   Supplier Warranties and Service Life Policy   12.3.1   Seller’s Support

Before Delivery of the first Aircraft, the Seller will provide the Buyer with
the warranties and service life policies that the Seller has obtained pursuant
to the Supplier Product Support Agreements.

12.3.2   Supplier’s Default

12.3.2.1   If any Supplier under any warranty referred to in Clause 12.3.1
defaults in the performance of any material obligation under such warranty with
respect to a Supplier Part, the Buyer has used its best efforts to enforce its
rights under such warranty, and the Buyer submits reasonable evidence, within a
reasonable time, that such default has occurred, then Clause 12.1 of this
Agreement will apply to the extent it would have applied had such Supplier Part
been a Warranted Part, to the extent the Seller can reasonably perform said
Supplier’s obligations, except that the Supplier’s warranty period indicated in
the applicable Supplier Product Support Agreement will apply.

12.3.2.2   If any Supplier under any service life policy referred to in Clause
12.3.1 defaults in the performance of any material obligation under such service
life policy with respect to a Supplier Part, the Buyer has used best efforts to
enforce its rights under such service life policy, and the Buyer submits within
a reasonable time to the Seller reasonable evidence that such default has
occurred, then Clause 12.2 will apply to the extent the same would have applied
had such Supplier Part been listed in Exhibit C, to the extent that the Seller
can reasonably perform said Supplier’s service life policy.

12.3.2.3   At the Seller’s request, the Buyer will assign to the Seller, and the
Seller will be subrogated to, all of the Buyer’s rights against the relevant
Supplier with respect to, and arising by reason of, such default and the Buyer
will provide reasonable assistance to enable the Seller to enforce the rights so
assigned.

12.4   Interface Commitment   12.4.1   Interface Problem

If the Buyer experiences any technical problem in the operation of an Aircraft
or its systems, the cause of which, after due and reasonable investigation, is
not
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 69
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



readily identifiable by the Buyer, but which the Buyer reasonably believes to be
attributable to the design characteristics of one or more components of the
Aircraft and/or its systems (an “Interface Problem”), the Seller will, if
requested by the Buyer, and without additional charge to the Buyer, promptly
conduct or have conducted an investigation and analysis of such problem to
determine, if possible, the cause or causes of the problem and to recommend such
corrective action as may be feasible, provided, however, that if the Seller
determines, after such investigation, that the Interface Problem was due to or
caused by any act or omission of the Buyer in its performance of its obligations
hereunder, the Buyer will pay to the Seller all reasonable costs and expenses
incurred by the Seller during such investigation. The Buyer will furnish to the
Seller all data and information relevant to the Interface Problem in its
possession and will reasonably cooperate with the Seller in the conduct of the
Seller’s investigations and such tests as may be required. At the conclusion of
such investigation the Seller will promptly advise the Buyer in writing of the
Seller’s opinion as to the cause or causes of the Interface Problem and the
Seller’s recommendations as to corrective action.
12.4.2 Seller’s Responsibility
If the Seller determines that the Interface Problem is primarily attributable to
the design of a Warranted Part, the Seller will, if requested by the Buyer, take
prompt action to correct the design of such Warranted Part, pursuant to the
terms and conditions of Clause 12.1.
12.4.3 Supplier’s Responsibility
If the Seller determines that the Interface Problem is primarily attributable to
the design of any Supplier Part, the Seller will at the Buyer’s request, assist
the Buyer in processing any warranty claim the Buyer may have against the
manufacturer of such Supplier Part. **
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 70
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.4.4 Joint Responsibility
If the Seller determines that the Interface Problem is attributable partially to
the design of a Warranted Part and partially to the design of any Supplier Part,
the Seller will, if requested by the Buyer, seek a solution to the Interface
Problem through cooperative efforts of the Seller and any Supplier(s) involved.
The Seller will promptly advise the Buyer of any corrective action proposed by
the Seller and any such Supplier(s). Such proposal will be consistent with any
then existing obligations of the Seller hereunder and of any such Supplier to
the Buyer. Such corrective action, unless reasonably rejected by the Buyer, will
constitute full satisfaction of any claim the Buyer may have against either the
Seller or any such Supplier(s) with respect to such Interface Problem, unless
such corrective action does not resolve the Interface Problem.
12.4.5 General

12.4.5.1   All requests under this Clause 12.4 will be directed both to the
Seller and the affected Suppliers.

12.4.5.2   Except as specifically set forth in this Clause 12.4, this Clause
12.4 will not be deemed to impose on the Seller any obligations not expressly
set forth elsewhere in this Agreement.

12.4.5.3   All reports, recommendations, data and other documents furnished by
the Seller to the Buyer pursuant to this Clause 12.4 will be deemed to be
delivered under this Agreement and will be subject to the terms, covenants and
conditions set forth in this Clause 12 and in Clause 22.7.

12.5 Exclusivity of Warranties
THIS CLAUSE 12 (INCLUDING ITS SUBPROVISIONS) SETS FORTH THE EXCLUSIVE
WARRANTIES, EXCLUSIVE LIABILITIES AND EXCLUSIVE OBLIGATIONS OF THE SELLER, AND
THE EXCLUSIVE REMEDIES AVAILABLE TO THE BUYER, WHETHER UNDER THIS AGREEMENT OR
OTHERWISE, ARISING FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN
ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE
DELIVERED BY THE SELLER UNDER THIS AGREEMENT.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 71
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



THE BUYER RECOGNIZES THAT THE RIGHTS, WARRANTIES AND REMEDIES IN THIS CLAUSE 12
ARE ADEQUATE AND SUFFICIENT TO PROTECT THE BUYER FROM ANY DEFECT OR
NONCONFORMITY OR PROBLEM OF ANY KIND IN THE GOODS AND SERVICES SUPPLIED UNDER
THIS AGREEMENT. THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
WARRANTIES, OBLIGATIONS, GUARANTEES AND LIABILITIES OF THE SELLER AND ALL OTHER
RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, WHETHER EXPRESS OR
IMPLIED BY CONTRACT, TORT, STATUTORY LAW OR OTHERWISE, WITH RESPECT TO ANY
NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND IN ANY AIRCRAFT, COMPONENT,
EQUIPMENT, ACCESSORY, PART, SOFTWARE, DATA OR SERVICE DELIVERED BY THE SELLER
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (3)   ANY RIGHT,
CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)   ANY RIGHT, CLAIM OR REMEDY FOR
TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER ALLEGED, INCLUDING, BUT NOT LIMITED
TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE, GROSS NEGLIGENCE, INTENTIONAL ACTS,
WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT LIABILITY, STRICT LIABILITY OR
FAILURE TO WARN;     (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM
COMMERCIAL CODE OR ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT,
CLAIM OR REMEDY ARISING UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY
INTERNATIONAL, NATIONAL, STATE OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT,
CLAIM OR REMEDY TO RECOVER OR BE COMPENSATED FOR:

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 72
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART PROVIDED UNDER THIS AGREEMENT;     (b)   LOSS OF, OR DAMAGE OF
ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART PROVIDED
UNDER THIS AGREEMENT;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY
OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGE.

THE WARRANTIES AND SERVICE LIFE POLICY PROVIDED BY THIS AGREEMENT WILL NOT BE
EXTENDED, ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER
AND THE BUYER. IF ANY PROVISION OF THIS CLAUSE 12 SHOULD FOR ANY REASON BE HELD
UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS CLAUSE 12 WILL
REMAIN IN FULL FORCE AND EFFECT.
FOR THE PURPOSE OF THIS CLAUSE 12.5, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE
SELLER, ITS AFFILIATES AND SUPPLIERS.
**
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 73
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.6 Duplicate Remedies
The remedies provided to the Buyer under this Clause 12 as to any defect in
respect of the Aircraft or any part thereof are mutually exclusive and not
cumulative. The Buyer will be entitled to the remedy that provides the maximum
benefit to it, as the Buyer may elect, pursuant to the terms and conditions of
this Clause 12 for any defect for which remedies are provided under this Clause
12 provided, however, that the Buyer will not be entitled to elect a remedy
under more than one part of this Clause 12 for the same defect. The Buyer’s
rights and remedies herein for the nonperformance of any obligations or
liabilities of the Seller arising under these warranties will be in monetary
damages limited to the amount the Buyer expends in procuring a correction or
replacement for any covered part subject to a defect or nonperformance covered
by this Clause 12, and the Buyer will not have any right to require specific
performance by the Seller.
12.7 Negotiated Agreement
The Buyer specifically recognizes that:

  (i)   the Specification has been agreed upon after careful consideration by
the Buyer using its judgment as professional operators of, and maintenance
providers with respect to, aircraft used in public transportation and as such is
are professionals within the same industry as the Seller;     (ii)   this
Agreement, and in particular this Clause 12, has been the subject of discussion
and negotiation and is fully understood by the Buyer;     (iii)   the price of
the Aircraft and the other mutual agreements of the Buyer set forth in this
Agreement were arrived at in consideration of, inter alia, the provisions of
this Clause 12, specifically including the Exclusivity of Warranties set forth
in Clause 12.5.

12.8 Survivability
In respect of all delivered Aircraft, the provisions of this Clause 12 will
survive any termination of this Agreement, except any termination following a
Termination Event referred to in Clause 21(1), (2), (3) or (4).

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 74
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



13 — PATENT AND COPYRIGHT INDEMNITY
13.1 Indemnity

13.1.1   Subject to the provisions of Clause 13.2.3, the Seller will indemnify
the Buyer from and against any damages, costs and expenses including legal costs
(excluding damages, costs, expenses, loss of profits and other liabilities in
respect of or resulting from loss of use of the Aircraft) resulting from any
infringement or claim of infringement by the Airframe or any part or software
installed therein at Delivery of

  (i)   any British, French, German, Spanish or U.S. patent;     (ii)   any
patent issued under the laws of any other country in which the Buyer may
lawfully operate the Aircraft, provided that from the time of design of such
Airframe or any part or software installed therein at Delivery and until
infringement claims are resolved, the country of the patent and the flag country
of the Aircraft are both parties to:

  (a)   the Chicago Convention on International Civil Aviation of December 7,
1944, and are each fully entitled to all benefits of Article 27 thereof, or,    
(b)   the International Convention for the Protection of Industrial Property of
March 20, 1883 ; and

  (iii)   in respect of computer software installed on the Aircraft, any
copyright, provided that the Seller’s obligation to indemnify will be limited to
infringements in countries which, at the time of design are members of The Berne
Union and recognize computer software as a “work” under the Berne Convention.

13.1.2 Clause 13.1.1 will not apply to

  (i)   Buyer Furnished Equipment;     (ii)   the Propulsion Systems;     (iii)
  Supplier Parts; or     (iv)   software not developed by the Seller.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 75
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



13.1.3   If the Buyer is, due to circumstances contemplated in Clause 13.1.1,
prevented from using the Aircraft (whether by a valid judgment of a court of
competent jurisdiction or by a settlement arrived at among the claimant, the
Seller and the Buyer), the Seller will at its expense either

  (i)   procure for the Buyer the right to use the affected Airframe, part or
software free of charge; or     (ii)   replace the infringing part or software
as soon as possible with a non-infringing substitute.

13.2 Administration of Patent and Copyright Indemnity Claims

13.2.1   If the Buyer receives a written claim or a suit is threatened or begun
against the Buyer for infringement of a patent or copyright referred to in
Clause 13.1, the Buyer will

  (i)   forthwith notify the Seller, giving particulars thereof;     (ii)  
furnish to the Seller all data, papers and records within the Buyer’s control or
possession relating to such patent or claim;     (iii)   refrain from admitting
any liability or making any payment, or assuming any expenses, damages, costs or
royalties, or otherwise acting in a manner prejudicial to the defense or denial
of the suit or claim, it being agreed that nothing in this Clause 13.2.1(iii)
will prevent the Buyer from paying the sums that may be required to obtain the
release of the Aircraft, provided that payment is accompanied by a denial of
liability and is made without prejudice;     (iv)   fully cooperate with, and
render all assistance to, the Seller as may be pertinent to the defense or
denial of the suit or claim; and     (v)   act to mitigate damages and/or to
reduce the amount of royalties that may be payable, and act to minimize costs
and expenses.

13.2.2   The Seller will be entitled either in its own name or on behalf of the
Buyer to conduct negotiations with the party or parties alleging infringement
and may assume and conduct the defense or settlement of any suit or claim in the
manner that, in the Seller’s opinion, it deems proper.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 76
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



13.2.3   The Seller’s liability hereunder will be conditional on the strict and
timely compliance by the Buyer with the terms of this Clause 13 and is in lieu
of any other liability to the Buyer, whether express or implied, that the Seller
might incur at law as a result of any infringement or claim of infringement of
any patent or copyright.

THE INDEMNITY PROVIDED IN THIS CLAUSE 13 AND THE OBLIGATIONS AND LIABILITIES OF
THE SELLER UNDER THIS CLAUSE 13 ARE EXCLUSIVE AND IN SUBSTITUTION FOR, AND THE
BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES, WARRANTIES,
OBLIGATIONS, GUARANTEES AND LIABILITIES ON THE PART OF THE SELLER AND RIGHTS,
CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, EXPRESS OR IMPLIED, ARISING
BY LAW OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY ARISING FROM OR WITH RESPECT TO LOSS OF USE OR REVENUE OR
CONSEQUENTIAL DAMAGES), WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT
INFRINGEMENT OR THE LIKE BY ANY AIRFRAME, PART OR SOFTWARE INSTALLED THEREIN AT
DELIVERY, OR THE USE OR SALE THEREOF, PROVIDED THAT, IN THE EVENT THAT ANY OF
THE AFORESAID PROVISIONS SHOULD FOR ANY REASON BE HELD UNLAWFUL OR OTHERWISE
INEFFECTIVE, THE REMAINDER OF THIS CLAUSE WILL REMAIN IN FULL FORCE AND EFFECT.
THIS INDEMNITY AGAINST PATENT AND COPYRIGHT INFRINGEMENTS WILL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 77
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



14      TECHNICAL DATA AND SOFTWARE SERVICES
The Seller will make available or will cause the Seller’s designee ANACS to make
available to the Buyer the Technical Data and certain additional services under
the terms and conditions set forth in this Clause 14.
14.1 Supply
The Technical Data will be supplied in the English language using the
aeronautical terminology in common use.
Range, form, type, format, Air Transport Association (“ATA”) compliance or
non-compliance, quantity and delivery schedule of the Technical Data to be
provided under this Agreement are covered in Exhibit F. **
The Buyer will not receive compensation or credits of any kind for return of
unused or partially used Technical Data.
14.2 Aircraft Identification for Technical Data

14.2.1   For Technical Data customized to the Aircraft, the Buyer agrees to the
allocation of fleet serial numbers (“FSN(s)”) in the form of block of numbers
selected in the range from 001 to 999.

14.2.2   The sequence will not be interrupted except if two (2) different
Propulsion Systems or two (2) different Aircraft models are selected.

14.2.3   The Buyer will indicate to the Seller the FSNs allocated to each
Aircraft corresponding to the Aircraft rank in the delivery schedule set forth
in Clause 9.1.1 not later than ** prior to the Scheduled Delivery Month for the
first Aircraft to be delivered hereunder. The allocation of such FSNs to such
Aircraft will not constitute any proprietary, insurable or other interest of the
Buyer in any Aircraft prior to its Delivery.

14.3 Integration of Equipment Data
14.3.1 Supplier Equipment
If necessary for the understanding of the affected systems, information relating
to Supplier Equipment that is installed on the Aircraft by the Seller, will be
introduced **into the first issue, subsequent to the installation of the
Supplier equipment of the customized Technical Data supplied to the Buyer,
provided Clause 14.3.2.2 is complied with (the “First Issue”).
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 78
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



14.3.2 Buyer Furnished Equipment

14.3.2.1   The Seller will introduce BFE data, for equipment installed on the
Aircraft by the Seller, into the customized Technical Data at no additional
charge to the Buyer for the First Issue, provided such data are provided in
accordance with the conditions set forth in Clauses 14.3.2.2 through 14.3.2.5.

14.3.2.2   The Buyer will ** supply the BFE data to the Seller at least **
before the scheduled delivery of the customized Technical Data and the full set
of BFE data will be provided to the Seller at the latest ** before the scheduled
delivery of the customized Technical Data. The BFE data supplied to the Buyer by
the Seller will be in English.

14.3.2.3   The Buyer will use reasonable efforts to supply the BFE Data to the
Seller, in English and in a format compliant with the applicable ATA
specification and all applicable revisions.

14.3.2.4   The Buyer and the Seller will agree on the requirements for the
provision to the Seller of BFE data for “on-aircraft maintenance.” These
requirements include but are not limited to time frame, media and format, to
facilitate the efficient, expedited and economic integration of BFE data into
Technical Data.

14.3.2.5   The BFE data will be delivered in digital format and/or in Portable
Document Format, as agreed between the Buyer and the Seller.   14.3.2.6   All
costs related to the delivery to the Seller of BFE data will be borne by the
Buyer.

14.3.2.7   Clause 14.3.2 will apply to the BFE data provided by the Seller under
the terms of Clause 18.1.3.

14.4 Delivery
14.4.1 The Technical Data are delivered on-line and/or off-line, as set forth in
Exhibit F.

14.4.2   For Technical Data delivered off-line, the Technical Data and
corresponding revisions will be sent to one address only. The Buyer will specify
such address.

14.4.3   Packing and shipment of the Technical Data and their revisions will be
carried out by the quickest transportation methods. Shipment will be
Delivery-Duty Unpaid (FCA) as defined in Incoterms 2000 published by the
International Chamber of

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 79
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Commerce, Toulouse, France, FCA Hamburg, Germany, and/or FCA Ashburn, VA, USA.

14.4.4   The delivery schedule of the First Issue will be phased as mutually
agreed to correspond with Aircraft deliveries. The Buyer agrees to provide **
notice when requesting a change to the delivery schedule.

14.4.5   The Buyer will be responsible for coordinating with and satisfying the
requirements of the FAA for Technical Data. ** FCA Toulouse, France, FCA
Hamburg, Germany, and/or FCA Ashburn, VA, USA.

14.4.6 **
14.5 Revision Service
Unless otherwise specifically stated, revision service will be provided on a
free-of-charge basis for a period of ** after Delivery of the last Aircraft (the
“Revision Service Period”). Thereafter revision service will be provided at the
standard conditions set forth in the then current Seller Customer Services
Catalog.
14.6 Service Bulletins Incorporation
During the period of revision service and upon the Buyer’s request for
incorporation, which will be made within ** after issuance of a Service
Bulletin, Seller’s Service Bulletin information will be incorporated into the
Technical Data for the Aircraft after formal notification by the Buyer of its
intention to accomplish a Service Bulletin. The split effectivity for a Service
Bulletin will remain in the Technical Data until notification from the Buyer
that accomplishment has been completed on all the applicable Aircraft, except
that for the Flight Manual, Configuration Deviation List, Weight and Balance
Manual and the MMEL only the pre- or post-Service Bulletin status will be shown.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 80
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



14.7 Future Developments
The Seller will continuously monitor technological developments and apply them
to data and document production and methods of transmission where beneficial and
economical. The Buyer agrees to give reasonable consideration to any new
development proposed by the Seller for implementation.
14.8 Technical Data Familiarization
Upon request by the Buyer, the Seller will provide a ** Technical Data
familiarization training at the Seller’s or at the facilities of one of the
Buyer. If such familiarization is conducted at the Buyer’s facilities, the Buyer
will **.
14.9 Customer Originated Changes

14.9.1   Data on Customer Originated Changes may be incorporated into the
following Technical Data when customized to the Buyer’s

  –   Aircraft Maintenance Manual     –   Illustrated Parts Catalog     –  
Trouble Shooting Manual     –   Aircraft Wiring Manual     –   Aircraft
Schematics Manual     –   Aircraft Wiring Lists     –   Flight Crew Operating
Manual     –   Quick Reference Handbook

14.9.2   COC data will be developed by the Buyer according to the “Customer
Guide for Customer Originated Changes” issued by the Seller. The Buyer will
ensure that any such COC data is in compliance with the requirements of the FAA.

COC data will be incorporated by the Seller into all affected customized
Technical Data unless the Buyer specifies in writing the documents into which
the Buyer desires the COC to be incorporated. Following incorporation of the COC
into the customized Technical Data, the relevant Technical Data will show only
the aircraft configuration that reflects the COC data and not the configuration
before such COC data are incorporated.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 81
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
14.9.3.
  (i)   The Buyer hereby acknowledges and accepts that the incorporation of any
COC data into the Technical Data issued by the Seller will be at the Buyer’s
sole risk, that the Seller will have no obligation to check the COC data for
accuracy or validity, and that the Seller will have no liability whatsoever with
respect to (a) the contents of any COC data (including omissions or inaccuracies
therein) (b) any effect that the incorporation of such COC data may have on the
Technical Data or (c) any costs of any nature that the COC data may add to
subsequent Service Bulletins or modifications.
 
       
 
  (ii)   THE SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OR
LIABILITIES, EXPRESSED OR IMPLIED, ORAL OR WRITTEN, ARISING BY LAW, COURSE OF
DEALING OR OTHERWISE, AND WITHOUT LIMITATION ALL WARRANTIES AS TO QUALITY,
OPERATION, MERCHANTABILITY, FITNESS FOR ANY INTENDED PURPOSE, AND ALL OTHER
CHARACTERISTICS WHATSOEVER, INCLUDING ANY OMISSIONS OR INACCURACIES THEREIN, OF
ANY COC DATA INCORPORATED INTO THE TECHNICAL DATA ISSUED BY THE SELLER.
 
       
 
  (iii)   The Buyer will indemnify and hold the Seller harmless from and against
any losses (including reasonable attorneys’ fees) arising from claims by any
third party for injury, loss or damage incurred directly or indirectly as a
result of the incorporation of any COC data into the Technical Data issued by
the Seller.
 
       
 
  (iv)   If the Buyer sells, leases or otherwise transfers any Aircraft to which
the COC data apply:

  (a)   the Buyer will remain fully liable for the COC data and any and all
effects of their incorporation, as set forth in this Clause 14.9;     (b)   the
Seller may disclose the COC data to the subsequent owner(s) or operator(s) of
the transferred Aircraft;     (c)   it will be the sole responsibility of the
Buyer to notify, or cause notification to be made to, the subsequent owner(s) or
operator(s) of the existence of the such COC data in the Technical Data
applicable to the corresponding Aircraft.

The Seller hereby disclaims any and all liabilities whatsoever for the COC data
in the event of transfer, sale or lease of any Aircraft to which COC data apply.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 82
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



14.9.4   The incorporation of any COC will be performed under the conditions
specified in the Seller’s then current Customer Services Catalog.

14.10 Software Products
Software Products are available to the Buyer exclusively from ANACS and may be
licensed under the General Terms and Conditions of Licensing set forth in
Exhibit H.
14.10.1 Performance Engineer’s Programs

  (i)   In addition to the standard operational manuals, the Seller will provide
to the Buyer software components and databases composing the Performance
Engineer’s Programs (“PEP") for the Aircraft.     (ii)   The license to use the
PEP will be granted ** for as long as the revisions of the PEP are free of
charge in accordance with Clause 14.5. At the end of such period, license fees
may be charged and yearly revision service for the PEP will be provided to the
Buyer at the standard commercial conditions set forth in the then current ANACS
Customer Services Catalog.

14.10.2 AirN@v and/or ADOC N@vigator Based Consultation
The affected Technical Data covered under an Advanced Consultation Tool based on
ADOC N@vigator browser are:

  -   Engineering Drawings Parts Usage     -   Engineering Drawings Parts List

The Technical Data listed below will be provided on DVD and include integrated
software (the “AirN@v Services”):
AirN@v Planning
AirN@v Repair
AirN@v Workshop
AirN@v Associated Data
AirN@v Engineering
AirN@v Maintenance:
The applicable Technical Data pursuant to each of the above AirN@v Services is
listed in Exhibit F.
 

**   Requested Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 83
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The licensing conditions for the use of AirN@v Services will be as set forth in
Exhibit H. The license to use AirN@v and/or ADOC N@vigator based products for
the Aircraft will be granted free of charge for as long as the revisions of such
Technical Data are free of charge in accordance with Clause 14.5. At the end of
such period, license fees may be charged and the yearly revision service for
AirN@v and/or ADOC N@vigator will be provided to the Buyer at the standard
commercial conditions set forth in the then current ANACS Customer Services
Catalog.
14.10.3 AirbusWorld Customer Portal

14.10.3.1   The Buyer will be entitled to obtain access to a wide range of
information and services, including Technical Data, available in the secure zone
of the Seller’s Customer Portal AirbusWorld (“AirbusWorld”). Access will be free
of charge for as long as the Buyer operates the Aircraft.

Access to the secure zone of AirbusWorld (the “Secure Zone”) is reserved to
Airbus owners and operators and is subject to the prior signature by the Buyer
of the “General Terms and Conditions of Access to and Use of Airbus Secure Area
of Customer Portal”.
A description of the basic services available to the Buyer in the Secure Zone is
set forth in the ANACS Customer Services Catalog.
14.10.3.2 On-Line Technical Data

  (i)   The Technical Data specified in Exhibit F as being provided on-line will
be made available to the Buyer through the Secure Zone at no cost as long as
revision service for such Technical Data is free of charge in accordance with
Clause 14.5.     (ii)   The list of the Technical Data available on-line may be
amended from time to time.         For any Technical Data that are or become
available on-line, the Seller will notify the Buyer thereof and the Seller
reserves the right to discontinue other formats for such Technical Data. On-line
and old formats of such Technical Data are to be available in parallel for a
period of twelve (12) months or two (2) revision cycles, whichever is shorter.

14.10.3.3   Access to the Secure Zone will be granted free of charge for a
reasonable number, to be agreed by the parties, of the Buyer’s users (including
one Buyer administrator) for the Technical Data related to the Aircraft that
will be operated by the Buyer.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 84
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



14.11 Warranties

14.11.1   The Seller warrants that the Technical Data (exclusive of COC) are
prepared in accordance with the state of art at the date of their conception.
Should any Technical Data prepared by the Seller contain any nonconformity or
defect, the sole and exclusive liability of the Seller will be to take all
reasonable and proper steps, at its option, to correct or replace such Technical
Data.

14.11.2   THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS
SUPPLIERS AND REMEDIES OF THE BUYER SET FORTH IN THIS CLAUSE 14 ARE EXCLUSIVE
AND IN SUBSTITUTION FOR, AND THE BUYER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF THE SELLER AND/OR ITS SUPPLIERS
AND RIGHTS, CLAIMS AND REMEDIES OF THE BUYER AGAINST THE SELLER, ITS SUPPLIERS
AND/OR THEIR INSURERS, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY NONCONFORMITY OR DEFECT IN ANY TECHNICAL DATA DELIVERED UNDER
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO:

  (A)   ANY WARRANTY AGAINST HIDDEN DEFECTS     (B)   ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS;     (C)   ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;     (D)   ANY OBLIGATION,
LIABILITY, RIGHT, CLAIM OR REMEDY, WHETHER CONTRACTUAL OR DELICTUAL AND WHETHER
OR NOT ARISING FROM THE SELLER’S AND/OR ITS SUPPLIERS’ NEGLIGENCE, ACTUAL OR
IMPUTED; AND     (E)   ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR
LOSS OR DAMAGE TO ANY AIRCRAFT, COMPONENT, EQUIPMENT, ACCESSORY OR PART THEREOF
OR ANY TECHNICAL DATA DELIVERED HEREUNDER.

THE SELLER AND/OR ITS SUPPLIERS WILL HAVE NO OBLIGATION OR LIABILITY, HOWSOEVER
ARISING, FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER DIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY NON-CONFORMITY OR DEFECT IN ANY
TECHNICAL DATA DELIVERED UNDER THIS AGREEMENT.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   PA — 85
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



FOR THE PURPOSES OF THIS CLAUSE 14.11.2, “THE SELLER” WILL INCLUDE THE SELLER,
ITS AFFILIATES AND ANY OF THEIR RESPECTIVE INSURERS.
14.12 Proprietary Rights
All proprietary rights, including but not limited to patent, design and
copyrights, relating to Technical Data will remain with the Seller and/or its
Affiliates as the case may be. All Technical Data are supplied for the sole use
by the Buyer in maintaining and operating the Aircraft and the Buyer undertakes
not to modify, copy the contents of, or use the Technical Data to manufacture
any parts or components of the Aircraft, save as explicitly permitted herein or
in the Technical Data, or as otherwise expressly authorized by the Seller. These
proprietary rights will also apply to any translation of Technical Data into a
language or languages or medium or media that may have been performed or caused
to be performed by the Buyer.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   PA — 82 of 123
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



15 -   SELLER REPRESENTATIVES   15.1   Seller Representatives       The Seller
will provide or cause to be provided ** to the Buyer the services described in
this Clause 15, at the Buyer’s main base or at other locations to be mutually
agreed.   15.2   Resident Customer Support Representatives   15.2.1   The Seller
will cause ANACS to provide representatives to act in an advisory capacity
(“Resident Customer Support Representative”) at the Buyer’s main base or at such
other locations as the Buyer and Seller may agree.

  (i)   The Seller will provide ** dedicated Resident Customer Support
Representative for a period beginning at ** .     (ii)   The Seller may provide
additional man-months of Seller’s Representatives, as may be mutually agreed.

15.2.2   The Seller will provide to the Buyer an annual written account of the
consumed months and any remaining balance of months.   15.2.3   Should the Buyer
request additional services that exceed the amounts set forth in Clause
15.2.1(ii), the Seller may provide additional service subject to the terms and
conditions agreed by the Buyer and the Seller at the time of such request.  
15.2.4   The Seller will cause similar services to be provided by the
representatives of the Propulsion System manufacturer and by representatives of
the Suppliers when necessary and applicable.   15.3   Customer Support Director
      The Seller will cause ANACS to assign the services of ** Customer Support
Director based in Herndon, Virginia, to liaise between the Seller and the Buyer
on product support matters after signature of this Agreement for as long as **.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 87
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



15.4   Buyer’s Support   15.4.1   From the date of arrival of the first Resident
Customer Support Representative and for the duration of the assignment, the
Buyer will provide, **, suitable office space, office equipment and facilities
for the sole use of the Resident Customer Support Representative in or
conveniently near the maintenance facilities of the Buyer. **   15.4.2   **

  (i)   **     (ii)   when said Resident Customer Support Representative is
assigned away from the locations mentioned above in Clause 15.2.1 at the Buyer’s
request, transportation on similar basis between the said locations and the
place of assignment.

15.4.3   The parties will give each other all necessary reasonable assistance
with general administrative functions specific to their respective countries and
procurement of the documents necessary to live and work there.   15.5  
Temporary Assignment and Withdrawal of Resident Customer Support Representative
      The Seller will have the right upon written notice to and communication
with the Buyer to transfer or recall any Resident Customer Support
Representative on a temporary or permanent basis if, in the Seller’s opinion,
conditions are dangerous to the Resident Customer Support Representative’s
safety or health or prevent the fulfillment of such Resident Customer Support
Representative’s contractual tasks. The Buyer will ** for the man-days during
which any Resident Customer Support Representative is absent from the Buyer’s
facility pursuant to this Clause 15.   15.6   Representatives’ Status       In
providing the above technical service, the Seller’s employees, including all
Resident Customer Support Representative(s) and the Customer Support Director,
are deemed to be acting in an advisory capacity only and at no time will they be
deemed to be acting, either directly or indirectly, as the employees or agents
of the Buyer.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 88
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



16   TRAINING AND TRAINING AIDS   16.1   General       This Clause 16 covers the
terms and conditions for the supply of training and training aids for the
Buyer’s personnel to support the Aircraft operation.   16.2   Scope   16.2.1  
The range and quantity of training and training aids to be provided free of
charge under this Agreement are covered in Appendix A to this Clause 16. The
Seller will arrange availability of such training and training aids in relation
to the delivery schedule for the Aircraft set forth in Clause 9.1.1.   16.2.2  
The Maintenance Training and Flight Training courses described in Appendix A to
this Clause 16 will be provided **   16.2.3   **, no compensation or credit of
any sort will be provided for unused or partially used training or training aids
offered pursuant to this Clause 16.   16.3   Training Organization / Location  
16.3.1   The Seller will provide the training at the Airbus Training Center in
Miami, Florida (the “Seller’s Training Center”), and/or at its affiliated
training center in Blagnac, France (the “Affiliated Training Center”).   16.3.2
  If unavailability of facilities or scheduling difficulties make training by
the Seller impractical at the training centers listed in Clause 16.3.1, the
Seller will ensure that the Buyer is provided such training at locations other
than those named in Clause 16.3.1.   16.3.3   Upon the Buyer’s request, the
Seller may also provide certain training at one of the Buyer’s bases, if and
when practicable for the Seller, under terms and conditions to be mutually
agreed upon. In this event, all additional charges listed in Clause 16.6.2 will
be borne by the Buyer.   16.4   Training Courses   16.4.1   Training courses, as
well as the minimum and maximum numbers of trainees per course provided for the
Buyer’s personnel, are defined in the applicable training course catalog (the
“Training Course Catalog”) and will be scheduled as mutually agreed.   16.4.2  
The following terms will apply when training is performed by the Seller:

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 89
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (i)   Training courses will be the Seller’s standard courses as described in
the Seller’s applicable Training Course Catalog valid at the time of execution
of the course. The Seller will be responsible for all training course syllabi,
training aids and training equipment necessary for the organization of the
training courses.     (ii)   The training curricula and the training equipment
may not be fully customized. However, they may be modified to include the most
significant aspects of the Specification as known, at the latest, ** prior to
the date of the first training course planned for the Buyer and will be
configured in order to obtain the relevant Aviation Authority’s approval and to
support the Seller’s training programs.     (iii)   Training data and
documentation necessary for training detailed in Appendix A to this Clause 16
will **. Training data and documentation will be marked “FOR TRAINING ONLY” and
as such will be supplied for the sole and express purpose of training.     (iv)
  Upon the request of the Buyer **, the Seller will collect and pack for
consolidated shipment to the facility of the Buyer, all training data and
documentation of the Buyer’s trainees attending training at the Airbus Training
Center in Miami, Florida or Blagnac, France, as applicable. This training data
and documentation will be delivered FCA Miami International Airport. The Buyer
will designate in writing one Buyer to receive title to such training data and
documentation and title to and risk of loss of the training data and
documentation will pass to the Buyer upon delivery.

16.4.3   If the Buyer decides to cancel or reschedule a training course, a
minimum advance notice of ** will be required. Any later cancellation or change
from the Buyer, when courses cannot be allocated to other customers, will be
deducted from the training allowances defined herein or will be charged to the
Buyer, as applicable.   16.4.4   The Seller will deliver, or will cause any
third party training provider to deliver, to the trainees a certificate of
completion at the end of any such training course. No such certificate will
represent authority or qualification by any Aviation Authority but may be
presented to such officials in order to obtain relevant formal qualification.  
16.4.5   **   16.5   Prerequisites

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 90
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



16.5.1   Training will be conducted in English and all training aids are written
in English using common aeronautical terminology. Trainees must have the
prerequisite experience set forth in Appendix B to this Clause 16.       The
Seller’s training courses are “Transition Training Courses” and not “Ab Initio
Training Courses.”       The Buyer will be responsible for the selection of the
trainees and for any liability with respect to the entry knowledge level of the
trainees.   16.5.2   The Buyer will provide the Seller with an attendance list
of the trainees for each course with the validated qualification of each
trainee. The Seller reserves the right to verify the trainees’ proficiency and
previous professional experience. The Seller will in no case warrant or
otherwise be held liable for any trainee’s performance as a result of any
training services provided.   16.5.3   The Seller will provide to the Buyer an
Airbus Pre-Training Survey, and/or the “Maintenance Training Survey,” as
applicable, to obtain the trainee’s associated background. The Buyer will
complete such survey(s) and return them to the Seller at least ** prior to the
start of the training course.   16.5.4   If the Buyer makes a change to any
trainee attendance list within the one (1) month period stated in Clause 16.5.3,
the Buyer will immediately inform the Seller thereof and send the Seller an
updated Airbus Pre-Training Survey and/or Maintenance Training Survey reflecting
requested information for the replacement trainee(s).   16.6   Logistics  
16.6.1   Trainees

  (i)   When training is done at the Airbus Training Center in Miami, Florida,
the Seller will provide ** for the duration of the training course on the basis
of **     (ii)   When training is done at the Airbus Training Center in Blagnac,
France, the Seller will **     (iii)   **.

16.6.2   Training at External Location

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 91
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (i)   Seller’s Instructors         If at the Buyer’s request, training is
provided by the Seller’s instructors at any location other than the Seller’s
training centers, **.     (ii)   Living Expenses for the Seller’s Instructors  
      Such expenses, covering the entire period from day of secondment to day of
return to the Seller’s base, will include but will not be limited to lodging,
food and local transportation to and from the place of lodging and the training
course location. **.     (iii)   Air Travel         **.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 92
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (iv)   Training Material         The Buyer will reimburse the Seller for the
reasonable cost of shipping the training material needed to conduct such
courses.     (v)   Buyer’s Indemnity         The Buyer will be solely liable for
any and all cancellation or delay in the performance of the training outside of
the Seller’s training centers that is associated with the transportation
provided under Clause 16.6.2(iii) **.     (vi)   Training Equipment Availability
        Training equipment necessary for course performance at any course
location other than the Seller’s training centers or the facilities of the
training provider selected by the Seller will be provided by the Buyer in
accordance with the Seller’s specifications.

16.7   Training Aids for the Buyer’s Training Organization   16.7.1   The Seller
will provide to the Buyer Airbus computer based training (“Airbus CBT”),
training aids, as used in the Seller’s Training Centers and the Virtual Aircraft
(Walk Around and Component Location), free of charge as set forth in Appendix A
to this Clause 16.       The Airbus CBT and training aids supplied to the Buyer
will be similar to those used at the Airbus Training Centers for training. The
Seller has no obligation to revise the Airbus CBT. The Airbus CBT in use at the
Seller’s Training Center may be revised on a regular basis, and such revisions,
if any, will be provided to the Buyer until the expiration of the period when
training courses provided under this Clause 16 are performed for the Buyer, or
up to three (3) years after delivery of the Airbus CBT or Virtual Aircraft to
the Buyer, whichever occurs first.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 93
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



16.7.2   Delivery

  (i)   The Seller will deliver to the Buyer the Airbus CBT and training aids,
at a date to be mutually agreed during the Training Conference, but no later
than ** before the Delivery Date of the first Aircraft.     (ii)   Those items
supplied to the Buyer pursuant to Clause 16.10.1 will be delivered FCA Toulouse,
France, and/or FCA Hamburg, Germany. Title to and risk of loss of said items
will pass to the Buyer pursuant to Clause 16.4.2(iv) upon delivery.

16.7.3   Installation of Airbus CBT System

  (i)   Before the initial delivery of the Airbus CBT, the Seller will provide
an “Airbus CBT Administrator Course” to up to ** trainees of the Buyer, at the
facilities of the Buyer. To conduct the course, the workstations and/or servers,
as applicable, will be ready for use and will comply with the latest “Airbus CBT
Workstation Technical Specification” or “Airbus CBT Server Technical
Specification”, as applicable.     (ii)   The Buyer will provide any and all the
necessary hardware on which the Airbus CBT will be installed and Seller will not
be responsible for any incompatibility of such hardware with the Airbus CBT.    
(iii)   The Airbus CBT will be installed by the Buyer’s personnel who have
completed the Airbus CBT training, and the Seller will be held harmless from any
damage to person and/or to property caused by or in any way connected with the
handling and/or installation of the Airbus CBT by the Buyer’s personnel.    
(iv)   In accordance with Clause 16.6.2, **.

16.7.4   License

  (i)   The Seller will grant the Buyer a license to use the Airbus CBT and the
Virtual Aircraft that will incorporate Exhibit H, “Terms and Conditions for
License for Use of Software.”

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 94
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (ii)   Supply of additional sets of Virtual Aircraft. Software and courseware
supports, as well as any extension to the license for such courseware, will be
subject to terms and conditions to be mutually agreed.

16.7.5   The Seller will not be responsible for, and hereby disclaims any and
all liabilities resulting from or in connection with the use by the Buyer of the
Airbus CBT, the Virtual Aircraft and any other training aids at the Buyer’s
facilities.   16.8   Proprietary Rights       The Seller’s training data and
documentation, Airbus CBT and training aids are proprietary to the Seller and
its suppliers. All such training materials are supplied for the sole use by the
Buyer in training its personnel to maintain and operate the Aircraft. These
proprietary rights will also apply to any translation of such Material into a
language or languages or medium or media that may have been performed or caused
to be performed by the Buyer.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 95
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Appendix A to Clause 16

1   TRAINING AIDS FOR BUYER’S TRAINING ORGANIZATION   1.1   Delivery       The
Seller will provide to the Buyer free of charge:

  –   ** Airbus CBT (flight and/or maintenance) related to the Aircraft type(s)
as covered by this Agreement (including ** of CBT Courseware and ** of CBT
Software for flight and ** of CBT Courseware and ** of CBT Software for
maintenance, as applicable). The detailed description of the Airbus CBT will be
provided to the Buyer;     –   ** Virtual Aircraft (Walk around and Component
Location) related to the Aircraft type(s) as covered in this Agreement;     –  
** set of training documentation on CD-ROM; and     –   ** CD-ROM of cockpit
panels for training.

1.2   Revision Service       The Airbus CBT and Virtual Aircraft in use at the
Seller’s Training Center are revised on a regular basis and such revision will
be provided to the Buyer during the period when training courses provided under
this Clause 16 are performed for the Buyer or up to ** after initial delivery of
the Airbus CBT or the Virtual Aircraft to the Buyer under this Agreement,
whichever occurs first.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 96
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX B TO CLAUSE 16
Appendix B to Clause 16
MINIMUM RECOMMENDED QUALIFICATION
IN RELATION TO TRAINING REQUIREMENTS
(Standard Transition Courses)
The prerequisites listed below are the minimum recommended requirements
specified for Airbus training. If the appropriate Aviation Authority or the
specific airline policy of the trainee demands greater or additional
requirements, such requirements will be prerequisites.
     CAPTAIN prerequisites

  •   Previously qualified on JAR/FAR/CS 25 aircraft and commercial operations  
  •   Valid and current Airlines Transport License (ATPLY)     •   Previous
command experience     •   Fluency in English     •   Jet experience     •   **
minimum flying experience as pilot     •   ** experience on FAR/JAR 25/CS 25
aircraft     •   ** experience as airline, corporate pilot or military transport
pilot     •   Must have flown transport type aircraft, as flying pilot, within
the last 12 months.

     FIRST OFFICER prerequisites

  •   Previously qualified on JAR/FAR/CS 25 aircraft and commercial operations  
  •   Aircraft and commercial operations valid and current commercial pilot
license with instrument rating     •   Fluency in English     •   Jet experience
    •   ** minimum flying experience as pilot of fixed wing aircraft     •   **
experience on FAR/JAR/CS 25 aircraft     •   ** flying experience as airline
pilot or a corporate pilot or military transport pilot

For both CAPTAIN and FIRST OFFICER, if one or several of the above criteria are
not met, the trainee must follow

  (i)   an adapted course or     (ii)   an entry level training program before
entering the regular or the adapted course.

     Such course(s), if required, will be at the Buyer’s expense.
 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 97
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX B TO CLAUSE 16
          FIRST TYPE RATING COURSE
This course is designed for ab initio pilots who do not hold an aircraft type
rating on their pilot licenses
          PILOT prerequisites

  •   Valid and current commercial pilot license     •   Valid and current
instrument rating on multi engine aircraft     •   Airlines Transport License
(ATPLY) written examination     •   Fluency in English     •   Flight
experience:

  •   ** as pilot     •   ** as pilot in command     •   ** on multi engine
aircraft (up to ** can be completed in a     simulator)

In addition to the above conditions and in accordance with the JAR Flight Crew
Licensing and the Airbus Training Policy, a pilot applying for a first type
rating must have followed either an approved JAR Multi Crew Cooperation (“MCC”)
program or regulatory equivalent or the Airbus Entry Level Training program
(combined MCC and jet familiarization course). Such course, if required, will be
at the Buyer’s expense.

     CQ ADDITIONAL prerequisites
In addition to the prerequisites set forth for the Flight Crew Standard
Transition Course, both CAPTAIN and FIRST OFFICER must:

  •   be qualified and current on the base aircraft type     •   have ** minimum
and ** minimum of operations on the base aircraft type.

     TRI COURSE ADDITIONAL prerequisites
In addition to the prerequisites set forth for the Flight Crew Standard
Transition Course, it is the responsibility of the Buyer to:

  –   select instructor candidate(s) with airmanship and behavior corresponding
to the role and responsibility of an airline instructor, and

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 98
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX B TO CLAUSE 16

  –   designate instructor candidate(s) that have met the Seller prerequisite
that corresponds to the JAR requirements (ref JAR – FCL 1 – Requirements/
Subparts H – Instructor rating (Aeroplane) C.

     MAINTENANCE PERSONNEL prerequisites

  (i)   For all maintenance courses:         Fluency in English
Experience on first or second generation jet transport category aircraft    
(ii)   Additional prerequisites for Aircraft Rigging Engine Run-Up and
Maintenance Initial Operating Course:

Qualified as line or line and base mechanic on the relevant aircraft type (for
Maintenance Initial Operating Experience Course).

  (iii)   Additional prerequisites — Maintenance Initial Operating Experience  
      Be currently qualified as line or base mechanic on the base Aircraft    
(iv)   Additional prerequisites

     MAINTENANCE TRAINING DIFFERENCE COURSE
Be current and operating on the base aircraft.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA – 99
of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL



--------------------------------------------------------------------------------



 



17   SUPPLIER PRODUCT SUPPORT   17.1   Equipment Supplier Product Support
Agreements   17.1.1   The Seller will, **, transfer to the Buyer the Supplier
Product Support Agreements transferable to the Buyer from Suppliers of equipment
listed as “Seller Furnished Equipment” in the Specification on Delivery. These
agreements are based on the “World Airlines and Suppliers Guide” and include
Supplier commitments contained in the Supplier Product Support Agreements, which
include the following:

  (i)   Technical data and manuals required to operate, maintain, service and
overhaul the Supplier items will (a) be prepared in accordance with the
provisions of the applicable ATA Specification in accordance with Clause 14,
(b) include revision service, and (c) be published in the English language. The
Seller will make reasonable efforts to ensure that software data, supplied in
the form of an appendix to the Component Maintenance Manual, be provided in
compliance with the applicable ATA Specification to protect Suppliers’
proprietary interests,     (ii)   Warranties and guarantees, including
Suppliers’ standard warranties, and in the case of Suppliers of landing gear,
service life policies for selected landing gear structures,     (iii)   Training
to ensure efficient operation, maintenance and overhaul of the Suppliers’ items
for the Buyer’s instructors, shop and line service personnel.     (iv)   Spares
data in compliance with the applicable ATA Specification, initial provisioning
recommendations, spares and logistics service, including routine and emergency
deliveries, and     (v)   Technical service to assist the Buyer with
maintenance, overhaul, repair, operation and inspection of Supplier items as
well as required tooling and spares provisioning.

17.2   Supplier Compliance       The Seller will monitor Supplier compliance
with support commitments defined in the Supplier Product Support Agreements and
will take action together with the Buyer, if necessary.       **

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
100 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



17.3   Supplier Part Repair Stations       The Seller has developed with the
Suppliers a comprehensive network of repair stations in the United States of
America and Canada for those Supplier Parts originating from outside these
countries. **

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
101 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



18   BUYER FURNISHED EQUIPMENT   18.1   Administration   18.1.1   Without
additional charge and in accordance with the Specification, the Seller will
provide for the installation of the Buyer Furnished Equipment, provided that the
BFE is referred to in the Airbus BFE Catalog of Approved Suppliers by Products
valid at the time the BFE is ordered.       The Seller will advise the Buyer of
the dates by and location to which, in the planned release of engineering for
the Aircraft, the Seller requires a written detailed engineering description.
This description will include the dimensions and weight of BFE, the information
related to its certification and information necessary for the installation and
operation thereof. The Buyer will furnish such detailed description and
information by the dates specified. Thereafter, no information, dimensions or
weights will be revised unless authorized by an SCN.       The Seller will also
provide the Buyer in due time with a schedule of dates and shipping addresses
for delivery of BFE and (when requested by the Seller) additional spare BFE in
order permit installation of the BFE in the Aircraft and delivery of the
Aircraft in accordance with the delivery schedule. The Buyer will provide the
BFE by such dates in a serviceable condition, to allow performance of any
assembly, test, or acceptance process in accordance with the Seller’s industrial
schedule.       The Buyer will also provide, when requested by the Seller, at
Airbus France S.A.S. works and/or at Airbus Deutschland GmbH works, as
applicable and needed, adequate field service, including support from BFE
suppliers to act in a technical advisory capacity to the Seller in the
installation, calibration and possible repair of any BFE.   18.1.2   The BFE
will be imported into France or into Germany by the Buyer under a suspensive
customs system (“Régime de l’entrepôt industriel pour fabrication coordonnée” or
“Zollverschluss”) without application of any French or German tax or customs
duty, and will be Delivered Duty Unpaid (DDU) (as defined in Incoterms 2000: ICC
Official Rules for the Interpretation of Trade Terms, published by the
International Chamber of Commerce), to

Airbus France S.A.S.
316 Route de Bayonne
31300 Toulouse, France
or
 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
102 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Airbus Deutchland GmbH
Division Hamburger Flugzeugbau
Kreetslag 10
21129 Hamburg
Federal Republic of Germany

    as provided in Clause 18.1.1.   18.1.3   If the Buyer requests the Seller to
supply directly certain items that are considered BFE according to the
Specification, and if such request is notified to the Seller in due time in
order not to affect the Delivery Date of the Aircraft, the Seller may agree to
order such items subject to the execution of an SCN reflecting the effect on
price, escalation adjustment, and any other customary conditions of the
Agreement. In such a case the Seller will be entitled to the payment of a
handling charge not to exceed ** and will bear no liability in respect of delay
and product support commitments for such items.   18.2   Requirements       The
Buyer is responsible for assuring and warranting, at its expense, that BFE will
(i) be manufactured by a qualified supplier in accordance with the provisions of
Clause 18.1.1, (ii) meet the requirements of the applicable Specification,
(iii) comply with applicable requirements incorporated by reference to the Type
Certificate and listed in the Type Certificate Data Sheet, and (iv) be approved
by the applicable Aviation Authority delivering the Export Certificate of
Airworthiness and by the FAA for installation and use on the Aircraft at the
time of Delivery of such Aircraft. The Seller will be entitled to refuse any
item of BFE that it considers incompatible with the Specification, the
engineering description mentioned above in Clause 18.1.1 or the certification
requirements.   18.3   Buyer’s Obligation and Seller’s Remedies   18.3.1   Any
delay or failure in

  (i)   furnishing the BFE in serviceable condition at the requested delivery
date,     (ii)   complying with the warranty in Clause 18.2 or in providing the
descriptive information or service representatives mentioned in Clause 18.1.1,
or     (iii)   in obtaining any required approval for such equipment under the
regulations of the above mentioned Aviation Authorities

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
103 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



    may delay the performance of any act to be performed by the Seller, and
cause the Final Contract Price of the Aircraft to be adjusted in accordance with
the updated delivery schedule, including, in particular, the costs the Seller
incurs that are attributable to the delay or failure described above, such as
storage, taxes, insurance and costs of out-of sequence installation.   18.3.2  
In addition to the consequences outlined in Clause 18.3.1, in the event of a
delay or failure described in Clause 18.3.1,

  (i)   the Seller may select, purchase and install equipment similar to the BFE
at issue, in which event the Final Contract Price of the affected Aircraft will
also be increased by the purchase price of such equipment, plus reasonable costs
and expenses incurred by the Seller for handling charges, transportation,
insurance, packaging and, if required and not already provided for in the price
of the Aircraft, for adjustment and calibration; or     (ii)   if the BFE is
delayed more than ** beyond, or unapproved within ** of the date specified in
Clause 18.1.1, then the Seller may deliver or the Buyer may elect to have the
Aircraft delivered without the installation of such equipment, notwithstanding
the terms of Clause 7.2 insofar as it may otherwise have applied, whereupon the
Seller will be relieved of all obligations to install such equipment.

18.4   Title and Risk of Loss       Title to (subject to Clause 18.5(iv)) and
risk of loss of BFE will at all times remain with the Buyer that is the owner
thereof, except that risk of loss (limited to cost of replacement of said BFE
and excluding in particular loss of use) will be with the Seller for as long as
the BFE is in the care, custody and control of the Seller.   18.5   Disposition
of BFE Following Termination       If a termination of this Agreement pursuant
to the provisions of Clause 21 occurs with respect to an Aircraft in which all
or any part of the BFE has been installed prior to the date of such termination,
the Seller will be entitled, but not required, to remove all items of BFE that
can be removed without causing damage to the Aircraft or rendering any system in
the Aircraft unusable and to undertake commercially reasonable efforts to
facilitate the sale of such items of BFE to other customers, retaining and
applying the proceeds of such sales to reduce Seller’s damages resulting from
the termination. In addition, the following terms will apply in the case of such
a termination:

  (i)   The Buyer will cooperate with the Seller in facilitating the sale of BFE
pursuant to the first paragraph of this Clause 18.5 and will be responsible for
all costs incurred by the Seller in removing and facilitating the sale of such
BFE. **The

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
104 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Buyer will reimburse the Seller for all such costs within ** of receiving
documentation of such costs from the Seller.     (ii)   The Seller will notify
the Buyer as to those items of BFE not sold by the Seller pursuant to the first
paragraph of this Clause 18.5, and, at the Seller’s request, the Buyer will
remove such items from the Seller’s facility within thirty (30) days of the date
of such notice. The Buyer will have no claim against the Seller for damage or
destruction of any item of BFE removed from the Aircraft and not removed from
Seller’s facility within such period.     (iii)   The Buyer will have no claim
against the Seller for damage to or destruction of any item of BFE damaged or
destroyed in the process of being deinstalled from the Aircraft, provided that
the Seller will use reasonable care in such deinstallation.     (iv)   The Buyer
will grant title to the Seller for any BFE items that cannot be removed from the
Aircraft.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
105 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



19   INDEMNITIES AND INSURANCE   19.1   Seller’s Indemnities       The Seller
will, except in the case of gross negligence or willful misconduct of the Buyer,
its directors, officers, agents, and employees, be solely liable for and will
indemnify and will hold the Buyer and its respective directors, officers, agents
and employees, Affiliates, the Buyer’s representatives, and the respective
assignees, directors, officers, agents and employees of each of the foregoing
harmless against all losses, liabilities, claims, damages, costs and expenses,
including court costs and reasonable attorneys’ fees (“Losses”), arising from
claims for

  (i)   injuries to, or deaths of, the Seller’s directors, officers, agents or
employees, or loss or damage to property of the Seller, or its employees or
agents when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6, (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15 or (iv) the provision of training
pursuant to Clause 16; and     (ii)   injuries to or deaths of third parties, or
loss of property of third parties, occurring during, or incidental to (a) the
exercise by the Buyer of its inspection rights pursuant to Clause 6 or (b) the
Technical Acceptance Process described in Clause 8.

19.2   Buyer’s Indemnities       The Buyer will, except in the case of gross
negligence or willful misconduct of the Seller, its directors, officers, agents
and employees, be solely liable for and will indemnify and will hold the Seller
and its subcontractors and Affiliates, the Seller’s representatives, and the
respective assignees, directors, officers, agents and employees of each of the
foregoing, harmless against all Losses arising from:

  (i)   injuries to or deaths of the Buyer’s directors, officers, agents or
employees, or loss or damage to property of the Buyer or to its employees or
agents, when such losses occur during or are incidental to (a) the exercise by
the Buyer of its inspection rights under Clause 6; (b) the Technical Acceptance
Process described in Clause 8, (c) the provision of Resident Customer Support
Representative support pursuant to Clause 15, or (d) the provision of training
pursuant to Clause 16; and

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
106 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (ii)   claims for injuries to or deaths of third parties, or loss of property
of third parties occurring during or incidental to (a) the provision of Resident
Customer Support Representative support under Clause 15 or (b) arise out of the
provision of training pursuant to Clause 16 and are not caused by a defect of
the type specified in Clause 12.1.1 that is not excluded under Clause 12.1.2.

19.3   Notice and Defense of Claims

  (i)   If any claim is made or suit is brought against a party or entity
entitled to indemnification under this Clause 19 (the “Indemnitee”) for damages
for which liability has been assumed by the other party under this Clause 19,
(the “Indemnitor”), the Indemnitee will promptly give notice to the Indemnitor
and the Indemnitor (unless otherwise requested by the Indemnitee) will assume
and conduct the defense, or settlement, of such suit, as the Indemnitor will
deem prudent. Notice of the claim or suit will be accompanied by all information
pertinent to the matter as is reasonably available to the Indemnitee and will be
followed by such cooperation by the Indemnitee as the Indemnitor or its counsel
may reasonably request at the expense of the Indemnitor.     (ii)   If the
Indemnitor fails or refuses to assume the defense of any claim or lawsuit
notified to it under this Clause 19, the Indemnitee will have the right to
proceed with the defense or settlement of the claim or lawsuit as it deems
prudent and will have a claim over against the Indemnitor for any judgments,
reasonable settlements, costs or expenses, including reasonable attorneys’ fees.
Further, in such event, the Indemnitor will be deemed to have waived any
objection or defense to the Indemnitee’s claim based on the reasonableness of
any settlement.

19.4   Insurance       For all training periods on aircraft, the Buyer will
cause the Seller and its Affiliates, as defined in this Clause 19.4 to be named
as additional insured under its aviation legal liability insurance policies,
including passenger legal liability, bodily injury liability, products liability
(exclusive of manufacturer’s product liability insurance), property damage
liability, contractual liability and war risks and allied perils liability, to
the extent of the Buyer’s undertaking set forth in Clause 19.2. With respect to
the Buyer’s hull all risks and hull war risks insurances and allied perils, the
Buyer will cause its hull insurance underwriters to waive all rights of
subrogation against the Seller, as defined in this Clause 19.4 to the extent of
the Buyer’s undertaking set forth in Clause 19.2.       Any applicable
deductible will be borne by the Buyer. With respect to the above policies, the
Buyer will furnish to the Seller, not less than seven (7) Working Days prior to
the start of any such training period, certificates of insurance, in English,
evidencing the limit of liability cover and period of insurance in a form
acceptable to the Seller from

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
107 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    its respective insurance broker(s) certifying that such policies have been
endorsed as follows:

  (i)   under the aviation legal liability insurances referred to above, the
Buyer’s policies are primary and non-contributory to any insurance maintained by
the Seller;     (ii)   such insurance can only be cancelled or materially
altered by the giving of not less than thirty (30) days (but seven (7) days or
such lesser period as may be customarily available in respect of war risks and
allied perils) and ten (10) days in respect of cancellation for non-payment of
premium) prior written notice thereof to the Seller; and     (iii)   under any
such cover, all rights of subrogation against the Seller and its Affiliates have
been waived to the extent of the Buyer’s undertaking and specially referring to
Clause 19.2 and to this Clause 19.4.

    For the purposes of this Clause 19, “the Seller and its Affiliates” includes
but is not limited to the Seller, its shareholders, its Affiliates, ANACS, and
Hua-Ou Airbus – CASC Aviation Training Center, the assignees of each of the
foregoing, and their respective directors, agents and employees and Suppliers.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
108 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



20 -   ASSIGNMENTS AND TRANSFERS   20.1   Assignments by Buyer       Except as
hereinafter provided, the Buyer may not sell, assign or transfer its rights or
obligations under this Agreement to any person without the prior written consent
of the Seller.   20.2   Assignments on Sale, Merger or Consolidation       The
Buyer will be entitled to assign its rights under this Agreement at any time due
to a merger or consolidation involving the Buyer, provided the Buyer first
obtains the written consent of the Seller. The Seller will provide its consent
if:

  (i)   the surviving or acquiring entity is organized and existing under the
laws of the United States;     (ii)   the surviving or acquiring entity has
executed an assumption agreement, in form and substance reasonably acceptable to
the Seller, agreeing to assume all of the Buyer’s obligations under this
Agreement;     (iii)   at the time, and immediately following the consummation,
of the merger, consolidation or sale, no event of default exists or will have
occurred and be continuing;     (iv)   there exists with respect to the
surviving or acquiring entity no basis for a Termination Event within the
meaning of Clause 21; and     (v)   the surviving or acquiring entity holds an
air carrier operating certificate issued by the FAA at the time, and immediately
following the consummation, of such sale, merger or consolidation.

20.3   Designations by Seller       The Seller may at any time by notice to the
Buyer designate facilities or personnel of ANACS or any Affiliate of the Seller
at which or by whom the services to be performed under this Agreement will be
performed. The Seller may also designate any of its Affiliates as the party
responsible on behalf of the Seller for providing to the Buyer all or any of the
services to be performed under this Agreement. Notwithstanding such designation,
the Seller will remain ultimately responsible for fulfillment of all obligations
undertaken by the Seller in this Agreement.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
109 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



20.4   **   20.5   **   21.   TERMINATION   21.1   Termination Events       Each
of the following will constitute a “Termination Event”:

  (1)   The Buyer commences in any jurisdiction any case, proceeding or other
action with respect to the Buyer or its properties relating to bankruptcy,
insolvency, reorganization, winding-up, liquidation, dissolution or other relief
from, or with respect to, or readjustment of, its debts or obligations.     (2)
  An action is commenced in any jurisdiction seeking the appointment of a
receiver, trustee, custodian or other similar official for the Buyer or for all
or any substantial part of its assets, and such action remains unstayed,
undismissed or undischarged for **, or the Buyer makes a general assignment for
the benefit of its creditors.     (3)   An action is commenced in any
jurisdiction against the Buyer seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets, and such action remains unstayed, undismissed or undischarged for
**.     (4)   The Buyer becomes the object, in any jurisdiction, of a case,
proceeding or action similar or analogous to any of the events mentioned in
Clause 21.1(1), (2) or (3).     (5)   The Buyer is generally not, or is unable
to, or admits in writing its inability to, pay its debts as they become due.    
(6)   The Buyer commences negotiations with significant creditors, existing or
potential, with the intention of restructuring all or substantially all of its
outstanding obligations or in preparation for a bankruptcy filing under the U.S.
Bankruptcy Code.     (7)   The Buyer or any of its respective Affiliates fails
to make (i) payment of all or part of the Final Contract Price of any Aircraft
required to be made under this Agreement on the due date therefore; when such
payment is due, (ii) any Predelivery Payment required to be made under this
Agreement within ** after the date on which such amount is due (iii) any other
payment required to be made

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
110 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      under this Agreement or any other material agreement between the Buyer or
any of its Affiliates and the Seller or any of its Affiliates within ** , of
such failure to pay which such payment is due.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
111 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (8)   The Buyer repudiates, cancels or terminates this Agreement in whole or
in part.     (9)   The Buyer defaults in its obligation to take delivery of an
Aircraft as provided in Clause 9.     (10)   The Buyer or any of its Affiliates
defaults in the observance or performance of any other covenant, undertaking or
obligation contained in this Agreement or any other material agreement between
the Buyer or its Affiliates, on the one hand, and the Seller or its Affiliates
on the other hand, provided that, if such breach or default is capable of being
cured, such breach or default is not cured within any specified cure period, **
    (11)   Any other event that the parties will have agreed in writing
constitutes a Termination Event hereunder.

21.2   **

  21.3   **

21.4   Notice of Termination Event       Promptly upon obtaining knowledge of
the occurrence of a Termination Event by the Buyer, the Buyer will notify the
Seller of such occurrence in writing, provided, that any failure by the Buyer to
notify the Seller will not prejudice the Seller’s rights or remedies hereunder.

  21.5   **

21.6   Information Covenants       The Buyer hereby covenants and agrees that,
from the date of this Agreement until no further Aircraft are to be delivered
hereunder, the Buyer will furnish or cause to be furnished to the Seller the
following, it being understood that this covenant with respect to Clauses 21.6
(a), (b) and (c) will be deemed satisfied if the information requested in those
clauses is filed, un-redacted, with the U.S. Securities and Exchange Commission
and is publicly available on EDGAR (or any successor online resource):

  (a)   Annual Financial Statements. As soon as available and in any event no
later than the date that the Buyer furnish such annual statements to the
Securities and Exchange Commission or successor thereto (the “SEC”) (i) a copy
of the SEC

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
112 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      Form 10-K filed by the Buyer with the SEC for such fiscal year, or, if no
such Form 10-K was filed by the Buyer for such fiscal year, ** following the
close of such fiscal year of the Buyer, the consolidated balance sheet of the
Buyer and its Subsidiaries, as at the end of such fiscal year and the related
consolidated statements of operations, of common stockholders’ equity (deficit)
(in the case of the Buyer and its Subsidiaries) and of cash flows for such
fiscal year, setting forth comparative consolidated figures as of the end of and
for the preceding fiscal year, and examined by any firm of independent public
accountants of recognized standing selected by the Buyer and reasonably
acceptable to the Seller, whose opinion will not be qualified as to the scope of
audit or as to the status of the Buyer as a going concern, and (ii) a
certificate of such accounting firm stating that its audit of the business of
the Buyer was conducted in accordance with generally accepted auditing
standards.     (b)   Quarterly Financial Statements. As soon as available and in
any event no later than the date that the Buyer furnish such quarterly
statements to the SEC, a copy of the SEC Form 10-Q filed by the Buyer, as a
group, with the SEC for such quarterly period, or, if no such Form 10-Q was
filed by the Buyer with respect to any such quarterly period, no later than the
** following the close of such quarterly period, the consolidated balance sheet
of the Buyer and its Subsidiaries, as at the end of such quarterly period and
the related consolidated statements of operations for such quarterly period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period and in each case setting forth comparative consolidated figures
as of the end of and for the related periods in the prior fiscal year, all of
which will be certified by an Authorized Officer of the Buyer, subject to
changes resulting from audit and normal year-end audit adjustments.     (c)  
Other Information. Promptly upon transmission thereof, copies of any filings and
registrations with, and reports to, the SEC by the Buyer or any of its
Affiliates, and, with reasonable promptness, such other information or documents
(financial or otherwise) as the Seller may reasonably request from time to time.

    For the purposes of this Clause 21.6, (x) an “Authorized Officer” of the
Buyer will mean the Chief Executive Officer, the Chief Financial Officer or any
Vice President and above thereof who reports directly or indirectly to the Chief
Financial Officer and (y) “Subsidiaries” will mean, as of any date of
determination, those companies owned by the Buyer whose financial results the
Buyer is required to include in its statements of consolidated operations and
consolidated balance sheets.   21.7   Information Undertakings

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
113 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Buyer undertakes, from the date of this Agreement until no further
Aircraft are to be delivered, to use best efforts to furnish or cause to be
furnished to the Seller the following information:

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
114 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (a)   Debt Rescheduling. (i) Promptly upon the commencement by the Buyer of
negotiations with one or more of its significant creditors with a view to
general readjustment or rescheduling of all or any material part of its
indebtedness under circumstances in which a reasonable business person, in the
exercise of prudent business judgment, would conclude that the Buyer would
otherwise not be able to pay such indebtedness as it falls due, notice of
commencement of such negotiations, and (ii) thereafter timely advice of the
progress of such negotiations until such negotiations are terminated or
completed.     (b)   Acceleration of other indebtedness. Immediately upon
knowledge by the Buyer that the holder of any bond, debenture, promissory note
or any similar evidence of indebtedness of the Buyer or Affiliate thereof
(“Other Indebtedness”) has demanded payment, given notice or exercised its right
to a remedy having the effect of acceleration with respect to a claimed event of
default under any Other Indebtedness, where the impact of the acceleration is
likely to have a material adverse effect on the Buyer’s ability to perform its
obligations under or in connection with the transactions contemplated by this
Agreement, notice of the demand made, notice given or action taken by such
holder and the nature and status of the claimed event of default and what the
action the Buyer is taking with respect thereto.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
115 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



22   MISCELLANEOUS   22.1   Data Retrieval       On the Seller’s reasonable
request, the Buyer will provide the Seller with all the necessary data, as
customarily compiled by it and pertaining to the operation of the Aircraft, to
assist the Seller in making an efficient and coordinated survey of all
reliability, maintenance, operational and cost data with a view to improving the
safety, availability and operational costs of the Aircraft.   22.2   Notices    
  All notices and requests required or authorized hereunder will be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier, certified air mail (return
receipt requested) or facsimile at the addresses and numbers set forth below.
The date on which any such notice or request is so personally delivered, or if
such notice or request is given by commercial courier, certified air mail or
facsimile the date on which it is given, will be deemed to be the effective date
of such notice or request.       The Seller will be addressed at:

1, rond-point Maurice Bellonte
31700 Blagnac France
Attention: Director – Contracts
Telephone: 33 05 61 30 40 12
Telecopy: 33 05 61 30 40 11
          The Buyer will be addressed, in the case of any item to be delivered
other than via courier or personal service or delivery, at:
4000 East Sky Harbor Blvd.
Phoenix, AZ 85034
Attention: Senior Vice President and Chief Financial Officer
Telephone: (480) 693-5710
Fax: (480) 693-2899
cc: General Counsel
Fax: (480) 693-5932
 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
116 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    And, in the case of any item to be delivered via commercial courier or
personal service or delivery,

111 West Rio Salado Parkway
Tempe, AZ 85281
Attention: Senior Vice President and Chief Financial Officer

    From time to time, the party receiving the notice or request may designate
another address or another person.   22.3   Waiver       The failure of either
party to enforce at any time any of the provisions of this Agreement, to
exercise any right herein provided or to require at any time performance by the
other party of any of the provisions hereof will in no way be construed to be a
present or future waiver of such provisions nor in any way to affect the
validity of this Agreement or any part hereof or the right of the other party
thereafter to enforce each and every such provision. The express waiver by
either party of any provision, condition or requirement of this Agreement will
not constitute a waiver of any future obligation to comply with such provision,
condition or requirement.   22.4   Interpretation and Law       THIS AGREEMENT
WILL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED
BY AND CONSTRUED AND THE PERFORMANCE THEREOF WILL BE DETERMINED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS CONFLICTS
OF LAWS PROVISIONS THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION.       THE PARTIES HEREBY ALSO AGREE THAT THE UNITED
NATIONSCONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS WILL NOT
APPLY TO THIS TRANSACTION.       REGARDING THE CAPE TOWN CONVENTION ON
INTERNATIONAL INTERESTS IN MOBILE EQUIPMENT, THE BUYER AGREES THAT IT WILL NOT,
AND IT WILL NOT PERMIT ANY LENDER OR FINANCIER FINANCING EITHER AIRCRAFT OR
PREDELIVERY PAYMENTS TO, REGISTER ANY INTEREST IN AN UNDELIVERED AIRCRAFT OR IN
ANY PROPULSION SYSTEM INSTALLED THEREON AT THE

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
117 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    INTERNATIONAL REGISTRY IN CONNECTION WITH SUCH FINANCING.       Each party
(i) hereby irrevocably submits itself to the nonexclusive jurisdiction of the
courts of the state of New York in New York County and, to the extent permitted
by applicable law, of the United States District Court for the Southern District
of New York, for the purposes of any suit, action or other proceeding arising
out of this Agreement or any of the transactions contemplated hereby brought by
any party or parties hereto, and (ii) hereby waives, and agrees not to assert,
by way of motion, as a defense, counterclaim or otherwise, in any such suit,
action or proceeding, to the extent permitted by applicable law, the defense of
sovereign immunity, any claim that it is not personally subject to the
jurisdiction of the above-named courts by reason of sovereign immunity or
otherwise or that it or its property is exempt or immune from jurisdiction of
such court or from legal process (whether through service of notice, attachment
prior to judgment, attachment in aid of execution or judgment, execution of
judgment or otherwise) and to the extent permitted by applicable law, that the
suit, action or proceeding which is referred to in clause (i) above is brought
in an inconvenient forum, that the venue of such suit, action or proceeding is
improper, or that this Agreement or the subject matter hereof or any of the
transactions contemplated hereby may not be enforced in or by these courts.  
22.4.1   Service of process in any suit, action or proceeding in respect of any
matter as to which the Buyer has submitted to jurisdiction under Clause 22.4 may
be made on the Buyer by delivery of the same personally or by dispatching the
same via Federal Express, UPS, or similar international air courier, service
prepaid to, CT Corporation, 111 Hudson St., New York, NY (or such other office
in the City of New York as such agent will then be occupying), as agent for the
Buyer, it being agreed that service upon CT Corporation will constitute valid
service upon the Buyer or by any other method authorized by the laws of the
State of New York.   22.4.2   Service of process in any suit, action or
proceeding in respect of any matter as to which the Seller has submitted to
jurisdiction under Clause 22.4 may be made on the Seller by delivery of the same
personally or by dispatching the same via Federal Express, UPS, or similar
international air courier, service prepaid to, CT Corporation, 111 Hudson St.,
New York, NY (or such other office in the City of New York as such agent will
then be occupying), as agent for the Seller, it being agreed that service upon
CT Corporation will constitute valid service upon the Seller or by any other
method authorized by the laws of the State of New York.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
118 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



22.5   Waiver of Jury Trial       EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
FOR ANY COUNTERCLAIM OR CROSS-CLAIM THEREIN.   22.6   No Representations outside
of this Agreement       The parties declare that, prior to the execution of this
Agreement, they, with the advice of their respective counsel, apprised
themselves of sufficient relevant data in order that they might intelligently
exercise their own judgments in deciding whether to execute this Agreement and
in deciding on the contents of this Agreement. Each party further declares that
its decision to execute this Agreement is not predicated on or influenced by any
declarations or representations by any other person, party, or any predecessors
in interest, successors, assigns, officers, directors, employees, agents or
attorneys of any said person or party, except as set forth in this Agreement.
This Agreement resulted from negotiation involving counsel for all of the
parties hereto and no term herein will be construed or interpreted against any
party under the contra proferentum or any related doctrine.   22.7  
Confidentiality       Subject to any legal or governmental requirements of
disclosure, or a request in a judicial proceeding (in which case, the party
subject to the request will duly inform the other parties to the Agreement of
such request so that such parties may seek appropriate protective order) the
parties (which for this purpose will include their employees, agents and
advisors) will maintain the terms and conditions of this Agreement and any
reports or other data furnished hereunder (including, but not limited to,
Clauses 14 and 16) strictly confidential. Without limiting the generality of the
foregoing, the Buyer and the Seller will each use its best efforts to limit the
disclosure of the contents of this Agreement to the extent legally permissible
in any filing required to be made by the Buyer with any governmental agency and
will make such applications as will be necessary to implement the foregoing.    
  With respect to any public disclosure or filing, the Buyer agrees to submit to
the Seller a copy of the proposed document to be filed or disclosed and will
give the Seller a reasonable period of time in which to review said document.
The Buyer and the Seller will consult with each other prior to the making of any
public

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
119 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    disclosure or filing, permitted hereunder, of this Agreement or the terms
and conditions thereof.       The provisions of this Clause 22.7 will survive
any termination of this Agreement.   22.8   Severability       If any provision
of this Agreement should for any reason be held to be without effect, the
remainder of this Agreement will remain in full force and effect. To the extent
permitted by applicable law, each party hereto hereby waives any provision of
law which renders any provision of this Agreement prohibited or unenforceable in
any respect.   22.9   Alterations to Contract       This Agreement, including
its Exhibits and Appendices, together with other agreements between the parties
executed as of the date hereof, contains the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersedes any
previous understanding, commitments or representations whatsoever, whether oral
or written including that certain term sheet between the Seller and the Buyer,
dated June 14, 2007. This Agreement will not be amended or modified except by an
instrument in writing of even date herewith or subsequent hereto executed by
both parties or by their fully authorized representatives.   22.10   Scope of
Agreement and Original Agreement   22.10.1   This Agreement contains the entire
agreement between the parties with respect to the sale and purchase of the
Original Aircraft, the A318 Aircraft and the New Aircraft and supersedes any
previous understanding, commitments or representations whatsoever, whether oral
or written, including but not limited to the terms and conditions of the
Original Agreement, with respect thereto.   22.10.2   The terms and conditions
of the Original Agreement will apply to all Aircraft delivered under such
Original Agreement prior to the date of this Agreement.   22.11  
Inconsistencies       In the event of any inconsistency between the terms of
this Agreement and the terms contained in either (i) the Specification, or
(ii) any other Exhibit ** attached to this Agreement, in each such case the
terms of such Specification, Exhibit ** will prevail over this Agreement. For
the purpose of this Clause 22.11, the term Agreement will not include either
Specification or any Exhibit **.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
120 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



22.12   Language       All correspondence, documents and any other written
matters in connection with this Agreement will be in English.   22.13   Headings
      All headings in this Agreement are for convenience of reference only and
do not constitute a part of this Agreement.   22.14   Counterparts       This
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered will be an original, but all such
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
121 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



23   CERTAIN REPRESENTATIONS OF THE PARTIES   23.1.   Buyer’s Representations  
    The Buyer represents and warrants to the Seller:

  (i)   it is a corporation organized and existing in good standing under the
laws of the State of Delaware and has the corporate power and authority to enter
into and perform its obligations under this Agreement;     (ii)   neither the
execution and delivery by it of this Agreement, nor the consummation of any of
the transactions by it contemplated hereby, nor the performance by it of the
obligations hereunder, constitutes a breach of any agreement to which it is a
party or by which its assets are bound; and     (iii)   this Agreement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.

23.2   Seller’s Representations       The Seller represents and warrants to the
Buyer:

  (i)   the Seller is a societe à responsabilité limitée organized and existing
in good standing under the laws of the Republic of France and has the corporate
power and authority to enter into and perform its obligations under this
Agreement;     (ii)   neither the execution and delivery by the Seller of this
Agreement, nor the consummation of any of the transactions by the Seller
contemplated hereby, nor the performance by the Seller of the obligations
hereunder, constitutes a breach of any agreement to which the Seller is a party
or by which its assets are bound; and     (iii)   this Agreement has been duly
authorized, executed and delivered by the Seller and constitutes the legal,
valid and binding obligation of the Seller enforceable against the Seller in
accordance with its terms.

 

**   Confidential Treatment Requested.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
122 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, these presents were entered into as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Title: Vice President and Treasurer       By:   /s/ John J. Leahy
 
Title: Chief Operating Officer Customers    

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   PA –
123 of 123 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
THE STANDARD SPECIFICATION FOR THE A318 AIRCRAFT IS CONTAINED IN A SEPARATE
FOLDER.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh A-1
– 1 of 1 Execution   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
THE STANDARD SPECIFICATION FOR THE A319 AIRCRAFT IS CONTAINED IN A SEPARATE
FOLDER

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh A-2
– 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
THE STANDARD SPECIFICATION FOR THE A320 AIRCRAFT IS CONTAINED IN A SEPARATE
FOLDER.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh A-3
– 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
THE STANDARD SPECIFICATION FOR THE A321 AIRCRAFT IS CONTAINED IN A SEPARATE
FOLDER.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh A-4
– 1 of 1 EXECUTION   PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1A

     
AIRBUS
  SCN No.
SPECIFICATION CHANGE NOTICE
  Issue
(SCN)
  Dated
 
  Page No.

TITLE
DESCRIPTION
EFFECT ON WEIGHT
Manufacturer’s Weight Empty Change:
Operational Weight Empty Change:
Allowable Payload Change:
REMARKS/REFERENCES
Response to RFC
SPECIFICATION CHANGED BY THIS SCN
THIS SCN REQUIRES PRIOR OR CONCURRENT ACCEPTANCE OF THE FOLLOWING SCN(s)
PRICE PER AIRCRAFT
US DOLLARS:
AT DELIVERY CONDITIONS
This change will be effective on                      Aircraft No.
                     and subsequent
provided approval is received by                                         .

     
BUYER APPROVAL
  SELLER APPROVAL
 
   
By:
  By:
 
   
Title: (Authorized Finance Department Officer)
            Date:

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1A – 1 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1A
By:
Title: (Authorized maintenance or flight operations officer)
Date:

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1A – 2 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1A

     
 
   
AIRBUS
  SCN No.
SPECIFICATION CHANGE NOTICE
  Issue
(SCN)
  Dated
 
  Page No.

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1A – 3 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1B

     
AIRBUS
  Airline
 
   
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page                     1 of 3

     Title:
     Description :
     Effect on weight
Manufacturer’s Weight Empty :
Change :
Operational Weight Empty Change:
Allowable Payload Change :
     Remarks / References
     Specification changed by this MSCN
Price per aircraft
     US DOLLARS
     AT DELIVERY CONDITIONS :
     This change will be effective on               AIRCRAFT
N°               and subsequent.
     Provided MSCN is not rejected by

     
     Buyer Approval
  Seller Approval
 
   
     By :
  By :
 
   
     Date :
  Date :

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1B – 1 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1B

     
AIRBUS
  Airline
 
   
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page                     2 of 3

Specification repercussion:
After contractual agreement with respect to weight, performance, delivery, etc,
the indicated part of the specification wording will read as follows:
Price per aircraft
US DOLLARS :
     AT DELIVERY CONDITIONS :
     This change will be effective on               AIRCRAFT
N°               and subsequent.
     Provided MSCN is not rejected by

     
Buyer Approval
  Seller Approval
 
   
By :
  By :
 
   
Date :
  Date :

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1B – 2 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-1B

     
AIRBUS
  Airline
 
   
MANUFACTURER’S SPECIFICATION
  MSCN Number
CHANGE NOTICE
  Issue
 
  Dated
(MSCN)
  Page                     3 of 3

Scope of change (FOR INFORMATION ONLY)
Price per aircraft
     US DOLLARS :
     AT DELIVERY CONDITIONS :
     This change will be effective on                AIRCRAFT N°
               and subsequent.
     Provided MSCN is not rejected by

     
Buyer Approval
  Seller Approval
 
   
By :
  By :
 
   
Date :
  Date :

      USA – Amended and Restated Airbus A320 Family Purchase Agreement   Exh
B-1B – 3 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
A318 TECHNICAL SCN LIST

              A318 RFC             (TBD)   TITLE   ATA Chapter A319 RFC  
COMMENTS
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   ExhB-2 — Page 1 of 2
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-2
A318 TECHNICAL SCN LIST

              A318 RFC             (TBD)   TITLE   ATA Chapter A319 RFC  
COMMENTS
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **
 
  **   **   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   ExhB-2 — Page 2 of 2
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-3
A319 TECHNICAL SCN LIST

      A319 RFC NO   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-3 — Page 1 of 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-3
A319 TECHNICAL SCN LIST

      A319 RFC NO   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-3 — Page 2 of 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-3
A319 TECHNICAL SCN LIST

      A319 RFC NO   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-3 — Page 3 of 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-3
A319 TECHNICAL SCN LIST

      A319 RFC NO   RFC TITLE
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-3 — Page 4 of 4
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-4
A320 TECHNICAL SCN LIST

      A320     RFC No   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-4 — Page 1 of 3
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-4
A320 TECHNICAL SCN LIST

      A320     RFC No   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-4 — Page 2 of 3
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-4
A320 TECHNICAL SCN LIST

      A320     RFC No   RFC TITLE
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **
**
  **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exh B-4 — Page 3 of 3
PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT B-5
US Airways
A321 Aircraft — Technical SCN List (See Notes)

          RFC   TITLE   REMARKS
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **

 

**   Confidential Treatment Requested.

      USA - Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exhibit B-5 — Page 1 of 4
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5
US Airways
A321 Aircraft — Technical SCN List (See Notes)

          RFC   TITLE   REMARKS
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **

 

**   Confidential Treatment Requested.

      USA - Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exhibit B-5 — Page 2 of 4
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT B-5
US Airways
A321 Aircraft — Technical SCN List (See Notes)

          RFC   TITLE   REMARKS
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **
**
  **   **

 

    Notes:       **       **       **       **       **

 

**   Confidential Treatment Requested.

      USA - Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   Exhibit B-5 — Page 3 of 4
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SELLER SERVICE LIFE POLICY

1.   The items covered by the Service Life Policy pursuant to Clause 12.2 are
those Seller items of primary and auxiliary structure described hereunder.   2.
  WINGS — CENTER AND OUTER WING BOX   2.1.1   **   2.1.2   **   2.1.3   **   2.2
  Fittings   2.2.1   **   2.2.2   **   2.2.3   **   2.2.4   **   2.3   Auxiliary
Support Structure   2.3.1   **   2.3.1.1   **   2.3.1.2   **   2.3.2   **  
2.3.2.1   **   2.3.2.2   **   2.3.3   **

 

**   Confidential Treatment Requested.

Exh. C — 1 of 3

 USA — Amended and Restated Airbus A320 Family Purchase Agreement      EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION







--------------------------------------------------------------------------------



 



EXHIBIT C

  2.3.3.1   **   2.3.3.2   **   2.4   Pylon   2.4.1   **   2.4.1.1   **  
2.4.1.2   **   2.4.1.3   **   2.4.1.4   **   3.   FUSELAGE   3.1   Fuselage
Structure   3.1.1   **   3.1.2   **   3.1.3   **   3.1.4   **   3.1.5   **  
3.1.6   **   3.1.7   **   3.1.8   **   3.2   Fittings   3.2.1   **   3.2.2   **
  3.2.3   **   4.   STABILIZERS

 

**   Confidential Treatment Requested.

Exh. C — 2 of 3

 USA — Amended and Restated Airbus A320 Family Purchase Agreement      EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION





--------------------------------------------------------------------------------



 



EXHIBIT C

  4.1   **   4.1.1   **   4.1.2   **   4.1.3   **   4.1.4   **   4.1.5   **  
4.1.5.1   **   4.1.5.2   **   4.2   Vertical Stabilizer Main Structural Box  
4.2.1   **   4.2.2   **   4.2.3   **   4.2.4   **   4.2.5   **   4.2.5.1   **  
4.2.5.2   **   5.   **

 

**   Confidential Treatment Requested.

Exh. C — 3 of 3

 USA — Amended and Restated Airbus A320 Family Purchase Agreement      EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION





--------------------------------------------------------------------------------



 



EXHIBIT D
Form of
CERTIFICATE OF ACCEPTANCE
for [A3 ] Aircraft
In accordance with the terms of that certain A320 Family Aircraft Purchase
Agreement dated as of                     , between                     ,
(“Buyer”) and AIRBUS S.A.S. (“AIRBUS”) (the “Purchase Agreement”), the
acceptance inspections relating to the Airbus A3[     ] aircraft, Manufacturer’s
Serial Number:                     , U.S. Registration Number:
                     with two (2) [Propulsion System manufacturer] [Propulsion
System model] Propulsion System [Engines] installed thereon, serial nos.
                     (position #1) and                      (position #2) (the
“[A3___-___] Aircraft”), have taken place in [Blagnac/Hamburg] on the      day
of                     , ___.
In view of said inspections having been carried out with satisfactory results,
and with any remaining discrepancies note separately, Buyer hereby approves the
[A3 ] Aircraft as being in conformity with the provisions of the Purchase
Agreement.
This acceptance does not impair the rights of the Buyer that may be derived from
the warranties relating to the [A3 ] Aircraft set forth in the Purchase
Agreement.

            RECEIPT AND ACCEPTANCE OF THE ABOVE-
DESCRIBED [A3] AIRCRAFT ACKNOWLEDGED

US AIRWAYS, INC.
      By:                 Its:        

      USA — Amended and Restated Airbus A320 Purchase Agreement   Exh. D — 1 of
1 EXECUTION   PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT E
BILL OF SALE
for [A318/A319/A320/A321] Aircraft
Know all persons by these presents that AIRBUS S.A.S. (“AIRBUS”), organized and
existing under the laws of the Republic of France, whose address is 1 rond-point
Maurice Bellonte, 31700 Blagnac, FRANCE, is the owner of the full legal and
beneficial title to the following airframe (the“Airframe”), the attached
propulsion systems as specified (the “Propulsion System”) and all appliances,
components, parts, instruments, accessories, furnishings, modules and other
equipment of any nature, excluding buyer furnished equipment, incorporated
therein, installed thereon or attached thereto on the date hereof (the “Parts”):

          MANUFACTURER OF AIRFRAME:   MANUFACTURER OF PROPULSION SYSTEM:
 
       
AIRBUS
      [    ]
 
       
MODEL: [A3___]
      MODEL: [    ]
 
       
MANUFACTURER’S
      SERIAL NUMBERS:
SERIAL NUMBER:
  [          ]   LH :      [          ]
 
      RH :      [          ]
 
       
REGISTRATION NO:
  [          ]    

The Airframe, Propulsion System and Parts are hereafter together referred to as
the aircraft (the “[A3___] Aircraft”).
AIRBUS does this ___day of                      sell, transfer and deliver all
of its above described rights, title and interest to the [A3___] Aircraft to the
following company forever, said “[A3___] Aircraft to be the property thereof:
US Airways, Inc. (the “Buyer”)
AIRBUS hereby warrants to the Buyer, its successors and assigns that it has on
the date hereof good and lawful right to sell, deliver and transfer title to the
“[A3___] Aircraft to the Buyer and that there is hereby conveyed to the Buyer on
the date hereof good, legal and valid title to the “[A3___] Aircraft free and
clear of all liens, claims, charges, encumbrances and rights of others, other
than those arising by or through the Buyer and that the Seller will warrant and
defend such title forever against all claims and demands whatsoever.

      USA — Amended and Restated Airbus A320 Purchase Agreement   Exh. E — 1 of
2 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT E
IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized representative this                     day of [           ]
AIRBUS S.A.S.
By:
Title:
Signature:
Location:

      USA — Amended and Restated Airbus A320 Purchase Agreement   Exh. E — 2 of
2 EXECUTION   PRIVILEGED AND CONFIDENTIAL





--------------------------------------------------------------------------------



 



EXHIBIT F
EXHIBIT F
TECHNICAL DATA INDEX

      **Confidential Treatment Requested.         Exh. F — 1 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F
TECHNICAL DATA INDEX
**

      **Confidential Treatment Requested.         Exh. F — 2 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    OPERATIONAL MANUALS AND DATA                    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
 
      **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

**

      **Confidential Treatment Requested.         Exh. F — 3 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    OPERATIONAL MANUALS AND DATA                    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **

**

      **Confidential Treatment Requested.         Exh. F — 4 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    MAINTENANCE AND ASSOCIATED MANUALS                    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **

**

      **Confidential Treatment Requested.         Exh. F — 5 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments   MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)                  
 
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

**

      **Confidential Treatment Requested.         Exh. F — 6 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments   MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)                  
 
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **

**

      **Confidential Treatment Requested.         Exh. F — 7 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    MAINTENANCE AND ASSOCIATED MANUALS (Cont’d)                
   
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **

**

      **Confidential Treatment Requested.         Exh. F — 8 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    STRUCTURAL MANUALS                    
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
      **   **   **   **   **   **

**

      **Confidential Treatment Requested.         Exh. F — 9 of 13 USA — Amended
and Restated Airbus A320 Family Purchase Agreement     EXECUTION   PRIVILEGED
AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    OVERHAUL DATA                    
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
**
  **   **   **   **   **   **    
 
      **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
**
                           
 
  **   **   **   **   **   **   **

      **Confidential Treatment Requested.         Exh. F — 10 of 13 USA —
Amended and Restated Airbus A320 Family Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    ENGINEERING DOCUMENTS                    
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    

      **Confidential Treatment Requested.         Exh. F — 11 of 13 USA —
Amended and Restated Airbus A320 Family Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    MISCELLANEOUS PUBLICATIONS                    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
 
      **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **   **
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **   **

      **Confidential Treatment Requested.         Exh. F — 12 of 13 USA —
Amended and Restated Airbus A320 Family Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT F

                              NOMENCLATURE   Abbr   Avail   Form   Type   Qty  
Deliv   Comments    MISCELLANEOUS PUBLICATIONS                    
**
  **   **   **   **   **   **   **
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    
 
  **   **   **   **   **   **    
**
  **   **   **   **   **   **    

      **Confidential Treatment Requested.         Exh. F — 13 of 13 USA —
Amended and Restated Airbus A320 Family Purchase Agreement     EXECUTION  
PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
AIRFRAME PRICE REVISION FORMULA

  1   BASE PRICE         The Base Price of the A318 Aircraft, the Airframe of
the applicable New Aircraft and the Airframe of applicable Original Aircraft are
as quoted in Clause 3 of the Agreement.     2   BASE PERIOD         The Base
Price of the A318 Aircraft, the Airframe of the applicable New Aircraft and the
Airframe of the applicable Original Aircraft have been established in accordance
with the average economic conditions prevailing in ** and corresponding to a
theoretical delivery in ** as defined by “ECIb” and “ICb” index values indicated
in Paragraph 4 of this Exhibit G-1.         This Base Price is subject to
adjustment for changes in economic conditions as measured by data obtained from
**, and in accordance with the provisions of Paragraphs 4 and 5 of this
Exhibit G-1.         **     3   INDEXES         Labor Index: **         Material
Index: **     4   **

     
**Confidential Treatment Requested.
   
 
  Exh. G-1 — 1 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
AIRFRAME PRICE REVISION FORMULA

  5   **     5.1   **

  5.2   **

     
**Confidential Treatment Requested.
   
 
  Exh. G-1 — 2 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT G-1
AIRFRAME PRICE REVISION FORMULA

  5.3   **

     
**Confidential Treatment Requested.
   
 
  Exh. G-1 — 3 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
INTERNATIONAL AERO ENGINES (IAE) PROPULSION SYSTEM
PRICE REVISION FORMULA

  1   REFERENCE PRICE         The Reference Prices of the IAE propulsion systems
are as quoted in Clauses 3.2.2.1, 3.3.2.1 and 3.4.2.1         These Reference
Prices are subject to adjustment for changes in economic conditions as measured
by data obtained from **, and in accordance with the provisions of Paragraphs 4
and 5 of this Exhibit G-2.     2   REFERENCE PERIOD         The Reference Prices
have been established in accordance with the average economic conditions
prevailing in ** ), as defined, according to International Aero Engines by the
** values indicated in Paragraph 4 of this Exhibit H-1.     3   INDEXES        
Labor Index: **         Material Index: **     4   **        

**Confidential Treatment Requested.
Exh G-2 — 1 of 2

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT G-2
INTERNATIONAL AERO ENGINES (IAE) PROPULSION SYSTEM
PRICE REVISION FORMULA

  5.   **     5.1   **     5.2   **     5.3   **     5.4   **

     
**Confidential Treatment Requested.
   
 
  Exh. G-2 — 2 of 2
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT G-3
CFM PROPULSION SYSTEM PRICE REVISION FORMULA

  1   REFERENCE PRICE         The Reference Prices of the CFM Propulsion Systems
are as quoted in the Clauses 3.2.2.2.2, 3.3.2.2 and 3.4.1.1.2 of the Agreement.
        These CFM Propulsion Systems Reference Prices are subject to adjustment
for changes in economic conditions as measured by data obtained from ** and in
accordance with the provisions of Paragraph 4 and 5 to this Exhibit G-3.     2  
REFERENCE PERIOD         The above Reference Prices have been established in
accordance with the economic conditions prevailing for a theoretical delivery in
** as defined by CFM International by the **.     3   INDEXES         Labor
Index: **         Material Index: **     4   **     5   **     5.1   **     5.2
  **     5.3   **     5.4   **

     
**Confidential Treatment Requested.
   
 
  Exh. G-3 — 1 of 1
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL INFORMATION





--------------------------------------------------------------------------------



 



EXHIBIT H
General Conditions of Licensing of Software
These General Conditions of Licensing of Software (the “General Conditions”)
will provide the conditions for the supply of software developed by and
proprietary to Airbus S.A.S (“Airbus”) and licensed to Airbus North America
Customer Services, Inc. (”ANACS”) for supply and license to any user (such user,
whether provided with the software on a chargeable or free of charge basis is
referred to hereinafter as the “Buyer”). These General Conditions will be
incorporated into any product-specific license agreement entered into between
the Buyer and ANACS and will apply to any software license granted to the Buyer
to the extent not in conflict with any such product-specific agreement that
post-dates execution of these General Conditions.
**
10. MISCELLANEOUS
10.1 Severability
If a court holds any provision of these General Conditions or any part thereof
to be illegal, invalid or unenforceable, the remaining provisions and remainder
of the relevant provision will remain in full force and effect and the parties
will amend these General Conditions to give effect to the remainder of the
clause to the maximum extent possible.
10.2 Injunctive relief
The Buyer agrees that money damages would not be a sufficient remedy for any
breach of these General Conditions by the Buyer or its representatives and that
ANACS will be entitled to injunctive relief, specific performance and any other
appropriate equitable remedies for any such breach, in addition to all other
remedies available at law or equity.
10.3 No Waiver
The failure of either party to enforce at any time any obligations hereunder or
to require performance of the same by the other party shall in no way be
construed to be a present or future waiver of such obligation.
10.4 Notices
All notices and requests required or authorized hereunder shall be given in
writing either by registered mail (return receipt requested) or by telefax. In
the case of any such notice or request being given by registered mail, the date
upon which the answerback is recorded by the addressee or, in case of a telefax,
the date upon which it is sent a correct confirmation printout, shall be deemed
to be the effective date of such notice or request.
10.5 Applicable Law
These General Conditions shall be governed by and construed in accordance with
the laws of the State of New York, without application of conflict of laws
principles, which could result in the
**Confidential Treatment Requested.

     
 
  Exh. H- 1 of 2
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



EXHIBIT H
application of the law of any other jurisdiction. The United Nations Convention
on the International Sale of Goods, 1988, shall not apply hereto.

     
 
  Exh. H- of 2
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: SPARE PARTS PROCUREMENT
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and AIRBUS S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith (the “Agreement”), which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 1 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     
**Confidential Treatment Requested.
  LA1 — 1 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



CONTENTS
PARAGRAPHS

     
1 -
  GENERAL
 
   
2 -
  INITIAL PROVISIONING
 
   
3 -
  STORES
 
   
4 -
  DELIVERY
 
   
5 -
  PRICE
 
   
6 -
  PAYMENT PROCEDURES AND CONDITIONS
 
   
7 -
  TITLE
 
   
8 -
  PACKAGING
 
   
9 -
  DATA RETRIEVAL
 
   
10 -
  BUY-BACK
 
   
11 -
  WARRANTIES
 
   
12 -
  **
 
   
13 -
  TERMINATION
 
   
14 -
  ASSIGNMENT
 
   
15 -
  COUNTERPARTS

     
 
  LA1 — 2 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



1.   GENERAL   1.1   Material       This Letter Agreement covers the terms and
conditions for the services offered by the Seller to the Buyer in respect of the
Aircraft spare parts and other equipment (“Material Support”) listed below in
Paragraphs 1.1(a) through 1.1(f) (“Material”) and is intended by the parties to
be and will constitute an agreement of sale of all Material furnished to the
Buyer by the Seller pursuant hereto.       The Material will comprise:

  (a)   Seller Parts (defined as industrial proprietary components, equipment,
accessories or parts of the Seller manufactured to the detailed design of the
Seller or a subcontractor of it and bearing official part numbers of the Seller
or material for which the Seller has exclusive sales rights in the United
States).     (b)   Supplier Parts classified as Repairable Line Maintenance
Parts in accordance with the applicable ATA Specification.     (c)   Supplier
Parts classified as Expendable Line Maintenance Parts in accordance with the
applicable ATA Specification.     (d)   Ground Support Equipment (GSE) and
Specific (To-Type) tools.     (e)   Hardware and standard material.     (f)  
Consumables and raw material as a package.

It is expressly understood that Seller Parts will not include parts manufactured
pursuant to a parts manufacturing authority.
Material covered under Paragraphs 1.1(e) and 1.1(f) is available only as a
package when supplied as part of the Initial Provisioning defined in
Paragraph 1.2.1.

     
 
  LA1 — 3 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.2   Scope of Material Support   1.2.1   The Material Support to be provided by
the Seller hereunder covers all Material purchased by the Buyer from the Seller
during the Initial Provisioning Period (defined below in Paragraph 2) (the
“Initial Provisioning”) and all items in Paragraphs 1.1(a) through 1.1(d) for
purchases additional to the Initial Provisioning.   1.2.2   Propulsion Systems,
including associated parts and spare parts therefor, are not covered under this
Letter Agreement and will be subject to direct negotiations between the Buyer
and the Propulsion Systems manufacturer(s). **   1.2.3   During a period
commencing on the date hereof and continuing as long as at least ** aircraft of
the type of the Aircraft are operated in commercial air transport service of
which, at least ** is operated by the Buyer (the “Term”), the Seller will
maintain or cause to be maintained such stock of Seller Parts as the Seller
deems reasonable and will furnish at reasonable prices Seller Parts adequate to
meet the Buyer’s needs for maintenance of the Aircraft. Such Seller Parts will
be sold and delivered in accordance with Paragraphs 4 and 5 of this Letter
Agreement, upon receipt of the Buyer’s orders.       The Seller will use its
reasonable efforts to obtain a similar service from all Suppliers of parts that
are originally installed on the Aircraft and not manufactured by the Seller.  
1.3   Purchase Source of Material       The Buyer agrees to purchase from the
Seller, or another source in compliance with FAA requirements, the Seller Parts
required for the Buyer’s own needs during the Term, and in addition, the Buyer
may purchase Seller Parts of other airlines operating aircraft of the type of
the Aircraft, or may purchase items equivalent to Seller Parts from airlines or
from distributors or dealers, on the condition that the Seller Parts have been
designed and manufactured by, or obtained from, the Seller, and the Buyer may
also exercise its rights under Paragraph 1.4.

     
 
  LA1 — 4 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



1.4   Manufacture of Material by the Buyer   1.4.1   The provisions of
Paragraph 1.3 of this Letter Agreement notwithstanding, the Buyer may
manufacture or have manufactured Seller Parts for its own use or may purchase
for its own use Seller Parts from any source other than those listed in
Paragraph 1.3 in the following cases:

  (a)   after expiration of the Term, provided that at such time the Seller is
out of stock of a required Seller Part;     (b)   at any time, to the extent
Seller Parts are needed to effect AOG repairs on any Aircraft and are not
available from the Seller within a lead time shorter than or equal to the time
in which the Buyer can procure said Seller Parts from another source, provided
the Buyer will sell or lease such Seller Parts only if they are assembled in an
Aircraft that is sold or leased;     (c)   at any time, if the Seller fails to
fulfill its obligations with respect to any Seller Parts pursuant to
Paragraph 1.2 above within a reasonable period after written notice thereof from
the Buyer;     (d)   at any time, if with respect to certain Seller Parts, the
Seller has granted, under the Illustrated Parts Catalog supplied in accordance
with this Letter Agreement, the right of local manufacture of Seller Parts; and
    (e)   after written approval by the Seller, such approval not to be
unreasonably withheld.

1.4.2   The Buyer may manufacture the Seller’s proprietary tooling from drawings
and other data supplied by the Seller or the manufacturer.   1.4.3   The rights
granted to the Buyer in Paragraph 1.4.1 will not in any way be construed as a
license, nor will they in any way obligate the Buyer to pay any license fee,
royalty or obligation whatsoever, nor will they in any way be construed to
affect the rights of third parties.   1.4.4   The Seller will provide the Buyer
with all technical data reasonably necessary to manufacture Seller Parts and the
Seller’s proprietary tooling, in the event the Buyer is entitled to do so
pursuant to Paragraphs 1.4.1 and 1.4.2. The proprietary rights to such technical
data will be subject to the terms of Clause14.12 of the Agreement.

     
 
  LA1 — 5 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.   INITIAL PROVISIONING       The period up to and including the ** after
delivery of the last Aircraft will hereinafter be referred to as the Initial
Provisioning Period.   2.1   Seller-Supplied Data       The Seller will prepare
and supply to the Buyer the following data:   2.1.1   Initial Provisioning Data
— Seller       The Seller will provide to the Buyer initial provisioning data
provided for in the applicable ATA Specification (“Initial Provisioning Data”)
in a form, format and within a time period to be mutually agreed upon.       A
** revision service will be effected every **, up to the end of the Initial
Provisioning Period.       The Seller will ensure that Initial Provisioning Data
is released to the Buyer in time to allow the necessary evaluation time by the
Buyer and the on-time delivery of ordered Material.   2.1.2   Supplementary Data
      The Seller will provide the Buyer with Local Manufacture Tables (X-File),
as part of the Illustrated Parts Catalog (Additional Cross-Reference Tables),
which will be a part of the Initial Provisioning Data package.   2.1.3   Data
for Standard Hardware       The Initial Provisioning Data provided to the Buyer
will include data for hardware and standard material.   2.2   Supplier-Supplied
Data

     
 
  LA1 — 6 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



2.2.1   General       Suppliers will prepare and issue CMM parts and IPL parts
(T-files) in the English language for those Supplier components for which the
Buyer has elected to receive data and the Seller will make reasonable efforts to
ensure that the Suppliers take such actions.       Said data (initial issue and
revisions) will be transmitted to the Buyer through the Suppliers and/or the
Seller. The Seller will **       The Seller will ensure the supply of Initial
Provisioning Data to the Buyer in time to allow the necessary evaluations by the
Buyer and on-time deliveries.   2.2.2   Initial Provisioning Data — Supplier    
  Initial Provisioning Data for Supplier products provided for in the applicable
ATA Specification will be furnished as mutually agreed upon during a
Preprovisioning Meeting (defined below), with free of charge revision service
assured up to the end of the Initial Provisioning Period, or until it reflects
the configuration of the delivered Aircraft.   2.3   Preprovisioning Meeting  
2.3.1   The Seller will organize a meeting (i) at the Manufacturer’s spares
center in Hamburg, Germany (“MSC”), (ii) at ANACS or (iii) at a place to be
mutually agreed, in order to formulate an acceptable schedule and working
procedure to accomplish the Initial Provisioning of Material (the
“Preprovisioning Meeting”).   2.3.2   The date of the Preprovisioning Meeting
will be mutually agreed upon, but it will take place no earlier than ** after
the Agreement will have taken effect and no later than ** before delivery of the
first Aircraft.   2.4   Initial Provisioning Training       The Seller will
furnish, at the Buyer’s request and at no charge to the Buyer, training courses
related to the Seller’s provisioning documents, purchase order administration
and handling at MSC or at a mutually agreed location. The areas covered in these
training courses are (i) familiarization of the Buyer with the provisioning;
(ii) explanation of the technical function as well as the necessary technical
and commercial Initial Provisioning Data; and (iii) familiarization with the
Seller’s

     
 
  LA1 — 7 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    purchase order administration system.   2.5   Initial Provisioning
Conference       The Seller will organize an Initial Provisioning conference at
MSC, ANACS or a location to be mutually agreed upon that will include
participation of major Suppliers, as agreed upon during the Pre-provisioning
Meeting (the “Initial Provisioning Conference”).       Such Initial Provisioning
Conference will take place no earlier than eight (8) weeks after Buyer Furnished
Equipment (BFE) selection or Customer Definition Freeze (CDF), whichever last
occurs.   2.6   Initial Provisioning Data Compliance   2.6.1   Initial
Provisioning Data generated by the Seller and supplied to the Buyer will comply
with the latest configuration of the Aircraft to which such data relate, as
known ** before the data are issued. Said data will enable the Buyer to order
Material conforming to its Aircraft as required for maintenance and overhaul.  
    This provision will not cover Buyer modifications unknown to the Seller, or
modifications not agreed to or designed by the Seller.   2.7   Delivery of
Initial Provisioning Material   2.7.1   During the Initial Provisioning Period,
Material will conform with the latest configuration standard of the affected
Aircraft and with the Initial Provisioning Data transmitted by the Seller. The
Seller, in addition, will use its reasonable efforts to cause Suppliers to
provide a similar service for their items. Should the Seller default in this
obligation, it will immediately replace such Seller parts and/or authorize
return shipment at no transportation cost to the Buyer. The Buyer will make
reasonable efforts to minimize such cost.   2.7.2   The Seller will use its
reasonable efforts to deliver Initial Provisioning Material in Paragraph 1.1(a)
of this Letter Agreement against the Buyer’s orders from the Seller and
according to the following schedule, provided the orders are received by the
Seller in accordance with published leadtime.       Initial Provisioning
Material will be delivered as provided below:

     
 
  LA1 — 8 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



  (a)   At least ** of the ordered quantity of each Line Replacement or Line
Maintenance item: ** (for items identified as line station items, ** before
delivery of the first Aircraft of each block of Aircraft for which the Buyer has
placed Initial Provisioning orders for Material defined above in
Paragraph 1.1(a).     (b)   **     (c)   ** of the ordered quantity of each
item, including line station items: ** after delivery of the first Aircraft of
each block of Aircraft for which the Buyer has placed Initial Provisioning
orders for Material, as defined above in Paragraph 1.1(a). If said ** cannot be
accomplished, the Seller will endeavor to have such items available at its
facilities for immediate supply, in case of an AOG.

    The size of each block of Aircraft referred to in the schedule above will be
defined at the Pre-Provisioning Conference and the Material will be delivered in
sequence.   2.7.3   **   2.7.4   The Buyer may cancel or modify Initial
Provisioning orders placed with the Seller with no cancellation charge as
follows:

  (a)   “Long Lead-Time Material” (lead time exceeding **, not later than **
before scheduled delivery of said Material.     (b)   Normal lead time Material,
not later than ** before scheduled delivery of said Material, provided however,
that for Material that has a lead time of ** or less, the published lead time
for the Buyer’s right to cancel or modify orders will be equal to the published
lead time for such Material plus **.     (c)   Buyer-specific Material and
Material described in Paragraphs 1.1(b) through 1.1(f), not later than the
quoted lead time before scheduled delivery of said Material.

2.7.5   Should the Buyer cancel or modify any orders for Material outside the
time limits defined above in Paragraph 2.7.4, the Seller will have no liability
for the cancellation or modification, and the Buyer will reimburse the Seller
for any direct cost incurred in connection therewith.   2.7.6   Except as
otherwise set forth herein, all transportation costs for the return of Material

     
 
  LA1 — 9 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    under this Paragraph 2, including any insurance and customs duties
applicable or other related expenditures, will be borne by the Buyer.   3.  
STORES   3.1   ANACS Spares Center       The Seller has established and will
maintain or cause to be maintained, as long as at least ** aircraft of the type
of the Aircraft are ** in commercial air transport service of which at least **
is operated by the Buyer (the “US Term”), a US store in North America known as
the ANACS Spares Center (“ANACS Spares Center”). The ANACS Spares Center will be
operated ** for the handling of AOG and critical orders for Seller Parts. **  
3.2   Material Support Center, Germany       The Manufacturer has established
and will maintain or cause to be maintained during the Term a store of Seller
Parts at MSC. MSC will be operated **   3.3   Other Points of Shipment       The
Seller reserves the right to effect deliveries from distribution centers other
than the ANACS Spares Center or MSC and from any of the production facilities of
the Associated Contractors.   4.   DELIVERY   4.1   General       The Buyer’s
purchase orders will be administered in accordance with **.       The provisions
of Paragraph 4.2 of this Letter Agreement do not apply to Initial Provisioning
Data or Material as described in Paragraph 2 of this Letter Agreement.   4.2  
Lead Times   4.2.1   In general, the lead times are (and, unless otherwise
agreed, will at all times be) in accordance with the definition in the “World
Airline and Suppliers Guide” (latest edition).

     
 
  LA1 — 10 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



4.2.2   Material will be dispatched within the lead times quoted in the
published Seller’s price catalog for Material described in Paragraph 1.1(a), and
within the Supplier’s or supplier’s lead time augmented by the Seller’s own
order and delivery processing time (such in-house processing time not to exceed
**) for Material described in Paragraphs 1.1(b) through 1.1(d). The Seller will
endeavor to improve its lead times and neither the Seller, the Manufacturer nor
any of their Affiliates will discriminate against the Buyer in delivery
processing time.   4.2.3   Expedite Service       The Seller operates a **
expedite service to supply the relevant Seller Parts available in the Seller’s
stock, workshops and assembly line, including high-cost/long-lead-time items, to
the international airport nearest the location of such items (the “Expedite
Service”).       The Expedite Service is operated in accordance with the “World
Airlines and Suppliers Guide.” Accordingly, the Seller will notify the Buyer of
the action taken to effect the Expedite Service as follows:

  (a)   ** after receipt of an AOG order,     (b)   ** after receipt of a
critical order (imminent AOG or work stoppage),     (c)   ** after receipt of an
expedite order from the Buyer (nil stock at the Buyer’s for no-go items).

    The Seller and its subcontractors will deliver Seller Parts requested on
expedite basis against normal orders previously placed by the Buyer or upon
requests by telephone or facsimile by the Buyer’s representatives, such requests
to be confirmed by the Buyer’s subsequent order for such Seller Parts within a
reasonable time.   4.3   Delivery Status       The Seller agrees to report to
the Buyer the status of supplies against orders on a monthly basis or on a
mutually agreed timeframe.   4.4   Excusable Delay       Clause 10.1 of the
Agreement will apply to the Material support as defined in Paragraph 1 of this
Letter Agreement.

     
 
  LA1 — 11 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



4.5   Shortages, Overshipments, Nonconformance in Orders   4.5.1   Within **
after receipt of Material delivered pursuant to a purchase order, the Buyer will
advise the Seller of any alleged shortages or overshipments with respect to such
purchase order and of all claimed nonconformance to specification of parts in
such order.       In the event that the Buyer has not reported such alleged
shortages, overshipments or nonconformance within such period, the Buyer will be
deemed to have accepted the deliveries unless, in the case of shortages, the
Buyer can prove within a reasonable period of time that it did not receive the
Material.   4.5.2   In the event that the Buyer reports over-shipments or
nonconformance to the specifications within the period specified in
Paragraph 4.5.1, the Seller will, if such report is accepted, either replace the
Material concerned or credit the Buyer for Material paid for but returned to the
Seller. In such case, transportation charges will be borne by the Seller.      
The Buyer will endeavor to minimize such costs.   4.6   **   4.7   **   4.8  
Cessation of Deliveries       The Seller reserves the right to stop or otherwise
suspend deliveries if the Buyer fails to meet its obligations under Paragraph 6.
  5.   PRICE   5.1   The Material prices will be:   5.1.1   **   5.1.2   **

     
 
  LA1 — 12 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



5.2   Validity of Prices   5.2.1   The Material prices are the Seller’s
published prices in effect on the date of receipt of the purchase order (subject
to reasonable quantities and delivery time) and will be expressed in US dollars.
Payment will be made by the Buyer to the Seller in US dollars as set forth below
in Paragraph 6.1.   5.2.2   Prices of Seller Parts will be in accordance with
the then current Airbus Spare Parts Catalog and Repair Guide. Prices will be
firm for each calendar year, except that the Seller reserves the right to revise
the prices of Seller Parts during the course of the calendar year in the
following cases:

  •   significant revision in manufacturing costs,     •   significant revision
in Manufacturer’s purchase price of materials (including significant variation
of exchange rates),     •   significant error in estimation of expression of any
price.

    **   5.2.3   **   5.2.4   The Seller warrants that, should the Buyer
purchase from the Seller ** of the recommended Initial Provisioning of Material
identified in Paragraphs 1.1(b) through 1.1(d), above, the average handling
charge on the total package will not exceed **. This average handling charge
will be increased to ** on any orders placed less than ** prior to delivery of
the first Aircraft, provided, however, that the handling charge on any
individual item will not exceed ** (**).   6.   PAYMENT PROCEDURES AND
CONDITIONS   6.1   Currency       Payment will be made in US dollars.   6.2  
Time and Means of Payment   6.2.1   Payment will be made by transfer of
immediately available funds from the Buyer to the Seller within ** from the date
of invoice. **

     
 
  LA1 — 13 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



6.2.2   All invoices from Seller to Buyer pursuant to this Letter Agreement,
(the “Invoices”) will be paid within the terms hereof except in the case of any
disputed charges. The Buyer will provide notice of any such disputed charges to
the Seller promptly following identification thereof, and in all cases prior to
the initial due date of the Invoice. Each such notice of dispute shall be in
writing and set forth the disputed amount(s), the invoice number(s) a reasonably
detailed description of such disputed amount(s), and in reasonable detail, the
basis of the dispute. The Buyer will pay all undisputed amount(s) on or prior to
the due date therefor in accordance with the terms of the Invoice. The Buyer and
Seller agree to negotiate in good faith any disputed charges, and any balance
due either party at conclusion of those negotiations will be netted against
other amounts, if any, due from such party hereunder or, if there are no such
other amounts, within ** of resolution, or the original due date, whichever is
later.   6.3   Bank Accounts       The Buyer will make all payments hereunder in
full without setoff, counterclaim, deduction or withholding of any kind to the
accounts listed below, unless otherwise directed by the Seller:

  (a)   For wire transfer, in favor of Airbus North America Customer Services,
Inc.:         **     (b)   For direct deposit (lockbox), in favor of Airbus
North America Customer Services, Inc.:         **

6.4   Taxes       All payments due the Seller hereunder will be made in full
without setoff or counterclaim and without deduction or withholding of any kind.
Consequently, the Buyer will assure that the sums received by the Seller under
this Letter Agreement are equal to the full amounts expressed to be due the
Seller hereunder, without deduction or withholding on account of and free from
any and all taxes, levies, imposts, dues or charges of whatever nature except
that if the Buyer is compelled by law to make any such deduction or withholding
the Buyer will pay such additional amounts as may be necessary in order that the
net amount received by the Seller after such deduction or withholding will equal
the amounts that would have been received

     
 
  LA1 — 14 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    in the absence of such deduction or withholding.   6.5   If any payment due
the Seller is not received in accordance with the time period provided in
Paragraph 6.2, the Seller will have the right to claim from the Buyer and the
Buyer will promptly pay to the Seller interest on the unpaid amount at an annual
rate equal to LIBOR for ** deposits of a similar amount plus ** per year to be
calculated from (and including) the due date to (but excluding) the date payment
is received by the Seller, on the basis of a ** year and actual number of days
elapsed. The Seller’s claim to such interest will not prejudice any other rights
the Seller may have under this Letter Agreement or applicable law.   7.   TITLE
      Title to any Material purchased under this Letter Agreement will remain
with the Seller until full payment of the invoices therefore and any interest
thereon has been received by the Seller.       The Buyer will undertake that
Material to which title has not passed to the Buyer will be kept free from any
lien, security interest mortgage or other charge or claim in favor of any third
party.   8.   PACKAGING       All Material will be packaged in accordance with
the applicable ATA Specification, Category III for consumable/expendable
Material and Category II for rotables. Category I containers will be used if
requested by the Buyer and the difference between Category I and Category II
packaging costs will be paid by the Buyer together with payment for the
respective Material.   9.   DATA RETRIEVAL       The Buyer undertakes to provide
periodically to the Seller, as the Seller may reasonably request, during the
Term, a quantitative list of the parts used for maintenance and overhaul of the
Aircraft. The range and contents of this list will be established by mutual
agreement between the Seller and the Buyer.   10.   BUY-BACK   10.1   Buy-Back
of Obsolete Material

     
 
  LA1 — 15 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    The Seller agrees to buy back unused Seller Parts that may become obsolete
for the Buyer’s fleet ** as a result of mandatory modifications required by the
Buyer’s or Seller’s Aviation Authorities, subject to the following:

  (a)   the Seller Parts involved will be those which the Seller directs the
Buyer, or the Aviation Authority determines are unusable, to scrap or dispose of
and which cannot be reworked or repaired to satisfy the revised standard;    
(b)   the Seller will grant the Buyer a credit equal to the purchase price paid
by the Buyer for any such obsolete parts, such credit will not exceed the value
of the provisioning quantities recommended by the Seller in the Initial
Provisioning recommendation as mutually agreed upon at the Initial Provisioning
Conference;     (c)   the Seller will use its reasonable efforts to obtain for
the Buyer the same protection from Suppliers and will promptly assist the Buyer
if so requested by the Buyer.

10.2   Buy-Back of Surplus Material   10.2.1   The Seller agrees that at any
time after ** and within ** after delivery of the first Aircraft to the Buyer,
the Buyer will have the right to return to the Seller, **, unused and undamaged
Material described in Paragraphs 1.1(a) and 1.1(b) originally purchased from the
Seller under the terms hereof, provided (i) that the selected protection level
does not exceed ** with a turnaround time of **, (ii) that said Material does
not exceed the provisioning quantities recommended by the Seller in the Initial
Provisioning recommendations, does not have a limited shelf life nor contain any
shelf-life limited components with less than ** of their shelf life remaining
when returned to the Seller, and (iii) that the Material is returned with the
Seller’s original documentation and any such documentation (including tags,
certificates) required to identify, substantiate the condition of and enable the
resale of such Material.   10.2.2   The Seller’s agreement in writing is
necessary before any Material in excess of the Seller’s recommendation may be
considered for buy-back.   10.2.3   It is expressly understood and agreed that
the rights granted to the Buyer under this Paragraph 10.2 will not apply to
Material that may become obsolete at any time or for any reason other than as
set forth in Paragraph 10.1.

     
 
  LA1 — 16 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



10.2.4   **   10.3   Except as otherwise set forth herein, all transportation
costs for the return of surplus Material under this Paragraph 10, including any
applicable insurance and customs duties or other related expenditures, will be
borne by the Seller.   10.4   The Seller’s obligation to repurchase surplus and
obsolete Material depends upon the Buyer’s demonstration, by the Buyer’s
compliance with the requirements set forth in Paragraph 9 of this Letter
Agreement, that such Material exceeds the Initial Provisioning requirements.  
11   WARRANTIES   11.1   WARRANTIES ON SELLER PARTS   11.1.1   Nature of
Warranty       Subject to the limitations and conditions hereinafter provided,
and except as provided in Paragraph 11.1.2, the Seller warrants to the Buyer
that each Seller Part will at the time of Delivery to the Buyer be free from
defects:

  (i)   in material,     (ii)   in workmanship, including, without limitation,
processes of manufacture,     (iii)   in design (including, without limitation,
selection of materials) having regard to the state of the art at the date of
such design, and     (iv)   arising from failure to conform to the
Specification, except as to those portions of the Specification that are
expressly stated in the Specification to be estimates or approximations or
design aims.

11.1.2   **   11.1.3   Exceptions       The warranties set forth in
Paragraph 11.1.1 will not apply to Buyer Furnished Equipment, Propulsion
Systems, or to any component, accessory, equipment or part purchased by the
Buyer that is not a Seller Part, provided, however, that any defect inherent in
the Seller’s design of the installation, considering the state of the art at the

     
 
  LA1 — 17 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



    date of such design, that impairs the use of such items will constitute a
defect in design for the purposes of this Paragraph 11.1 and be covered by the
warranty set forth in Paragraph 11.1.1(iii).   11.1.4   Warranty Period      
The warranties described in Paragraphs 11.1.1 will be limited to those defects
that become apparent within ** after delivery of the Seller Part (the “Seller
Part Warranty Period”).   11.1.5   Buyer’s Remedy and Seller’s Obligation      
The Buyer’s remedy and the Seller’s obligation and liability under
Paragraph 11.1 are limited to, at the Seller’s expense, the repair, replacement
or correction of, or the supply of modification kits rectifying the defect to
any defective Seller Part, **.       The provisions of Clauses 12.1.6, 12.1.7,
12.1.8 and 12.1.9 of the Agreement will, as applicable, also apply to this
Paragraph 11.

     
 
  LA1 — 18 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



11.2   EXCLUSIVITY OF WARRANTIES       THIS PARAGRAPH 11 (INCLUDING ITS
SUBPARTS) SETS FORTH THE EXCLUSIVE WARRANTIES, EXCLUSIVE LIABILITIES AND
EXCLUSIVE OBLIGATIONS OF THE SELLER, AND THE EXCLUSIVE REMEDIES AVAILABLE TO THE
BUYER, WHETHER UNDER THIS LETTER AGREEMENT OR OTHERWISE, ARISING FROM ANY DEFECT
OR NONCONFORMITY OR PROBLEM OF ANY KIND IN ANY SELLER PART DELIVERED BY THE
SELLER UNDER THIS AGREEMENT.       THE BUYER RECOGNIZES THAT THE RIGHTS,
WARRANTIES AND REMEDIES IN THIS PARAGRAPH 11 ARE ADEQUATE AND SUFFICIENT TO
PROTECT THE BUYER FROM ANY DEFECT OR NONCONFORMITY OR PROBLEM OF ANY KIND IN THE
SELLER PARTS SUPPLIED UNDER THIS LETTER AGREEMENT. THE BUYER HEREBY WAIVES,
RELEASES AND RENOUNCES ALL OTHER WARRANTIES, OBLIGATIONS, GUARANTEES AND
LIABILITIES OF THE SELLER AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES OF THE BUYER
AGAINST THE SELLER, WHETHER EXPRESS OR IMPLIED BY CONTRACT, TORT, STATUTORY LAW
OR OTHERWISE, WITH RESPECT TO ANY NONCONFORMITY OR DEFECT OR PROBLEM OF ANY KIND
IN ANY SELLER PART DELIVERED BY THE SELLER UNDER THIS LETTER AGREEMENT,
INCLUDING BUT NOT LIMITED TO:

  (1)   ANY IMPLIED WARRANTY OF MERCHANTABILITY AND/OR FITNESS FOR ANY GENERAL
OR PARTICULAR PURPOSE;     (2)   ANY IMPLIED OR EXPRESS WARRANTY ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE
OF TRADE;     (3)   ANY RIGHT, CLAIM OR REMEDY FOR BREACH OF CONTRACT;     (4)  
ANY RIGHT, CLAIM OR REMEDY FOR TORT, UNDER ANY THEORY OF LIABILITY, HOWEVER
ALLEGED, INCLUDING, BUT NOT LIMITED TO, ACTIONS AND/OR CLAIMS FOR NEGLIGENCE,
GROSS NEGLIGENCE, INTENTIONAL ACTS, WILLFUL DISREGARD, IMPLIED WARRANTY, PRODUCT
LIABILITY, STRICT LIABILITY OR FAILURE TO WARN;

     
 
  LA1 — 19 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  (5)   ANY RIGHT, CLAIM OR REMEDY ARISING UNDER THE UNIFORM COMMERCIAL CODE OR
ANY OTHER STATE OR FEDERAL STATUTE;     (6)   ANY RIGHT, CLAIM OR REMEDY ARISING
UNDER ANY REGULATIONS OR STANDARDS IMPOSED BY ANY INTERNATIONAL, NATIONAL, STATE
OR LOCAL STATUTE OR AGENCY;     (7)   ANY RIGHT, CLAIM OR REMEDY TO RECOVER OR
BE COMPENSATED FOR:

  (a)   LOSS OF USE OR REPLACEMENT OF ANY AIRCRAFT, OR PART PROVIDED UNDER THE
AGREEMENT DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER PART;  
  (b)   LOSS OF, OR DAMAGE OF ANY KIND TO, ANY AIRCRAFT, COMPONENT, EQUIPMENT,
ACCESSORY OR PART DUE TO A DEFECT, NONCONFORMITY OR OTHER PROBLEM IN ANY SELLER
PART;     (c)   LOSS OF PROFITS AND/OR REVENUES;     (d)   ANY OTHER INCIDENTAL
OR CONSEQUENTIAL DAMAGE.

    THE WARRANTIES PROVIDED BY THIS LETTER AGREEMENT WILL NOT BE EXTENDED,
ALTERED OR VARIED EXCEPT BY A WRITTEN INSTRUMENT SIGNED BY THE SELLER AND THE
BUYER. IN THE EVENT THAT ANY PROVISION OF THIS PARAGRAPH 11 SHOULD FOR ANY
REASON BE HELD UNLAWFUL, OR OTHERWISE UNENFORCEABLE, THE REMAINDER OF THIS
PARAGRAPH 11 WILL REMAIN IN FULL FORCE AND EFFECT.       FOR THE PURPOSE OF THIS
PARAGRAPH 11.2, “SELLER” WILL BE UNDERSTOOD TO INCLUDE THE SELLER, ITS
AFFILIATES, SUPPLIERS AND ASSOCIATED CONTRACTORS.


     
 
  LA1 — 20 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    THE FOREGOING DOES NOT APPLY TO CLAIMS BY THE BUYER AGAINST THE SELLER FOR
CONTRIBUTION TOWARD THIRD PARTY CLAIMS FOR BODILY INJURY OR PROPERTY DAMAGE TO
THE EXTENT SUCH CLAIMS RESULT IN AN ORDER OF A COURT OF COMPETENT JURISDICTION
NOT SUBJECT TO APPEAL FINDING LIABILITY ON THE PART OF THE SELLER WITH RESPECT
TO SUCH CLAIM.   11.3   DUPLICATE REMEDIES       The remedies provided to the
Buyer under Paragraph 11 are mutually exclusive and not cumulative. The Buyer
will be entitled to the remedy that provides the maximum benefit to it, as the
Buyer may elect, pursuant to the terms and conditions of this Paragraph 11 for
any such particular defect for which remedies are provided under this
Paragraph 11, provided, however, that the Buyer will not be entitled to elect a
remedy under more than one part of this Paragraph 11 for the same defect. **  
11.4   NEGOTIATED AGREEMENT       The Buyer and Seller agree that this
Paragraph 11 has been the subject of discussion and negotiation and is fully
understood by the parties, and that the price of the Aircraft and the other
mutual agreements of the parties set forth in the Agreement were arrived at in
consideration of, inter alia, the Exclusivity of Warranties and General
Limitations of Liability provisions and Duplicate Remedies provisions set forth
in this Paragraph 11.   12.   **

     
 
  LA1 — 21 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



13.   TERMINATION       Any termination under Paragraph 10, 11 or 21 of the
Agreement or under the Letter Agreements thereto will discharge all obligations
and liabilities of the parties hereunder with respect to undelivered Material,
services, data or other items to be purchased hereunder that are applicable to
those Aircraft as to which the Agreement has been terminated, provided that the
Seller will nevertheless repurchase new and unused Material in excess of the
Buyer’s requirements due to an Aircraft cancellation pursuant to Paragraph 10 or
11 of the Agreement, as provided in Paragraph 10.2. In the case of any
termination of this Letter Agreement in connection with a termination under
Clause 21 of the Agreement, the Seller will not have any obligation to
repurchase Material delivered in respect of any undelivered Aircraft and the
Seller’s rights to payment for services or spare parts actually delivered to the
Buyer or, in the case of spare parts, the return thereof in new and unused
condition, in their original packaging with all applicable documentation will
not be limited by the liquidated damages provision included in Clause 21 of the
Agreement.   14.   MISCELLANEOUS       **   15.   NEGOTIATED AGREEMENT       THE
BUYER AND THE SELLER AGREE THAT THIS LETTER AGREEMENT HAS BEEN THE SUBJECT OF
DISCUSSIONS AND NEGOTIATION BY THE PARTIES AND THAT THE AGREEMENTS OF THE
PARTIES SET FORTH IN THE AGREEMENT WERE ARRIVED AT IN CONSIDERATION OF, INTER
ALIA, THE PROVISIONS OF THIS LETTER AGREEMENT.

     
 
  LA1 — 22 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
   
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



16.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this paragraph will be void and of no force or effect.   17.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

     
 
  LA1 — 23 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

              US AIRWAYS, INC.   AIRBUS S.A.S.
 
           
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy
 
           
 
  Name: Thomas T. Weir       Name: John J. Leahy
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers

     
 
  LA1
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 1
AILERONS
AUXILIARY POWER UNIT (APU) DOORS
CARGO DOORS
PASSENGER DOORS
ELEVATORS
FLAPS
LANDING GEAR DOORS
RUDDER
TAIL CONE
WING SLATS
SPOILERS
AIRBRAKES
WING TIPS
RADOMES (If such part is a Seller Part in respect of the Aircraft)

     
Confidential Treatment Requested.
  LA1 — 25 of 25
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   PREDELIVERY PAYMENTS

Ladies and Gentlemen:
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 2 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     
 
  LA 2 — 1 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



1.   PREDELIVERY PAYMENTS   1.1   Predelivery Payment Schedule   1.1.1   **    
  QUOTE

      **

    UNQUOTE   2.   **       QUOTE

  5.3   **

    UNQUOTE   2.   ASSIGNMENT       Notwithstanding any other provision of this
Letter Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 2
will be void and of no force or effect.   3.   COUNTERPARTS       This Letter
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

     
 
  LA 2 — 2 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.       AIRBUS S.A.S.
 
               
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy
 
               
 
  Name: Thomas T. Weir           Name: John J. Leahy
 
  Title: Vice President and Treasurer          
Title: Chief Operating Officer
Customers

     
 
  LA 2
USA Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
**Confidential Treatment Requested.
   

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 3
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   **

Ladies and Gentlemen:
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 3 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

     
 
  LA 3 — 1 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
  **Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



**

13.   ASSIGNMENT       Notwithstanding any other provision of this Letter
Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 13
will be void and of no force or effect.   14.   COUNTERPARTS       This Letter
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

     
 
  LA 3 — 2 of 3
USA — Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
  PRIVILEGED AND CONFIDENTIAL
 
  **Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.       AIRBUS S.A.S.
 
               
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy
 
               
 
  Name: Thomas T. Weir           Name: John J. Leahy
 
  Title: Vice President and Treasurer          
Title: Chief Operating Officer
Customers

     
 
  LA 3
USA Amended and Restated Airbus A320 Family Purchase Agreement
   
EXECUTION
   
 
  **Confidential Treatment Requested.

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 4
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Aircraft Purchase Agreement dated as of
even date herewith (the “Agreement”), which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 4 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 4 — 1 of 3
EXECUTION
  Privileged and Confidential

 



--------------------------------------------------------------------------------



 



**

2.   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 4 — 2 of 3
EXECUTION
  Privileged and Confidential

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please execute the
original and two (2) copy hereof in the space provided below and return a copy
to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 4
EXECUTION
  Privileged and Confidential

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 5
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 5 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 5 — 1 of 3
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

7.   ASSIGNMENT       Notwithstanding any other provision of this Letter
Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 7
will be void and of no force or effect.

8.   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 5 — 2 of 3
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

     
USA Amended and Restated Airbus A320 Family Purchase Agreement
  LA 5
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 6
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: SPECIFICATION MATTERS
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 6 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 6 — 1 of 3
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    **

3.   ASSIGNMENT       Notwithstanding any other provision of this Letter
Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 3
will be void and of no force or effect.

4.   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 6 — 2 of 3
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 6
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 7
As of October 2, 2007
U.S. Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: PRODUCT SUPPORT
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as even date
herewith (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 7 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 7 — 1 of 5
EXECUTION
  PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



1-   ORIGINAL AIRCRAFT

    **   2.2   TECHNICAL DATA AND SOFTWARE SERVICES The Seller will provide to
the Buyer the following software tools during the ** period preceding the first
day of the Scheduled Delivery Month of the first New Aircraft:

  (i)   **     (ii)   **

(collectively, the “Software Tools”).
The Buyer will be granted a license for the use of the Software Tools, or any
successor product thereto. Such license will be subject to the provisions of
Exhibit H, except that if any provision of this Letter Agreement conflicts with
any provision of Exhibit H, this Letter Agreement will govern to the extent of
such inconsistency.
**
The license to use Software Tools will be granted **following Delivery of the
last New Aircraftand will be subject to termination by the Seller during such
period (a) immediately, in the event of a breach by the Buyer of Paragraph 2.2
of Exhibit H and (b) in the event of any other material breach by the Buyer of
the terms of such license, following notice to the Buyer and the Buyer’s failure
to cure such other material breach **the date of such Seller’s notice. **
Notwithstanding the provisions of Paragraph 2.3 of Exhibit H herein, the Buyer
may install Software Tools on its computer network, provided that the Buyer
takes adequate measures satisfactory to the Seller to preclude any unauthorized
access to Software Tools, which measures include but are not limited to
(i) control of access to Software (with respect to Software Tools) strictly by
the head of information systems and his/her designee (ii) control of access to
the Product (with respect to Software Tools) only by Authorized Users of the
Buyer, the aggregate of which Authorized Users shall not exceed the number
agreed by the Seller and (iii) any other reasonable measures deemed appropriate
by the Seller.
Provided that the Seller gives the Buyer **prior notice, the Buyer will permit
the Seller to review the network installation to assure it meets the Seller’s
security requirements. In the event that the Seller deems the Buyer’s network
installation to be inadequate, at the Seller’s request the Buyer will remove
Software Tools from the Buyer’s network. Failure to do shall be a cause for
termination of the Buyer’s license for Software Tools.

2.3   Performance Engineering Program       The Seller will provide to the Buyer
the Performance Engineering Program for the New Aircraft under the same terms
and conditions as set forth in Paragraph 2.2 above, **from

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 7 — 2 of 5
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



the Delivery of the first New Aircraft for **
**

3-   ORIGINAL AIRCRAFT AND NEW AIRCRAFT   3.1   Warranty and Service Life Policy
      The provisions in Clauses 12.1.3 and 12.1.4 of the Agreement are deleted
in their entirety and replaced with the following text between the QUOTE and
UNQUOTE:       QUOTE

  12.1.3   Warranty Periods

**

  12.1.4   Limitations of Warranty

**

  (ii)   If the Seller corrects a defect covered by Clause 12.1.1(iii) that
becomes apparent within the Warranty Period, on the written request of the Buyer
the Seller will correct any such defect in any Aircraft that has not already
been delivered to the Buyer. Subject to the provisions of Clause 8 to the
Agreement, the Seller will not be responsible for, nor deemed to be in default
on account of, any delay in Delivery of any Aircraft or otherwise, in respect of
performance of this Agreement, due to the Seller’s undertaking to make such
correction. In the alternative, the Buyer and the Seller may agree to deliver
such Aircraft with subsequent correction of the defect by the Buyer at the
Seller’s expense, or the Buyer may elect to accept Delivery and thereafter file
a Warranty Claim as though the defect had become apparent immediately after
Delivery of such Aircraft. **     (iii)   If a defect that would otherwise be
covered under this Clause 12 becomes apparent and the Buyer has complied with
the requirements of Clause 12, and the Seller has no then available correction
for the defect and the Seller believes the defect can reasonably be expected to
affect all or a substantial portion of the Aircraft, then the Buyer will be
deemed to have given notice of such defect for all Aircraft that thereafter
experience such defect.

 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 7 — 3 of 5
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



      UNQUOTE

3.2   SERVICE LIFE POLICY

3.2.1   The provisions in Clause 12.2.2 of the Agreement are deleted in their
entirety and replaced with the following text between the QUOTE and UNQUOTE:

QUOTE
**
**

    **

6-   ASSIGNMENT       Notwithstanding any other provision of this Letter
Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 6
will be void and of no force or effect.

7-   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 7 — 4 of 5
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 7
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8A-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A318-100 PERFORMANCE GUARANTEE (PW/66 METRIC TONS)
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Aircraft Purchase Agreement dated as of
the date hereof, (the “Agreement”) which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain A318 Aircraft, under the
terms and conditions set forth in said Agreement. The Buyer and the Seller have
agreed to set forth in this Letter Agreement No. 8A-1 (the “Letter Agreement”)
certain additional terms and conditions regarding the sale of the A318 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 1 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    PREAMBLE       The guarantees defined below (the “Guarantees”) are
applicable to the A318 Aircraft as described in the A318-100 Standard
Specification ** for:

  (i)   the fitting of Pratt and Whitney PW6124 Propulsion Systems,     (ii)  
**

    and without taking into account any further changes thereto as provided in
the Agreement as amended by the Amendment. The Guarantees are contingent upon
the signature by the Buyer and the Seller **

1   GUARANTEED PERFORMANCE

1.1   Speed       Level flight speed at an A318 Aircraft gross weight of ** at a
pressure altitude of ** using a thrust not exceeding maximum cruise thrust will
not be less than a guaranteed true Mach number of **.

1.2   Specific Range   1.2.1   The nautical miles per pound of fuel at an A318
Aircraft gross weight of ** at a pressure altitude of ** conditions at a true
Mach number of ** will be not less than a guaranteed value of **.   1.2.2   The
nautical miles per pound of fuel at an A318 Aircraft gross weight of ** at a
pressure altitude of ** conditions at a true Mach number of ** will be not less
than a guaranteed value of **.   1.3   Take-off   1.3.1   FAR take-off field
length at an A318 Aircraft gross weight of ** at the start of ground run at sea
level pressure altitude ** conditions will be not more than a guaranteed value
of **   1.3.2   FAR take-off field length at an A318 Aircraft gross weight of **
at the start of ground run at sea level pressure altitude at an ambient
temperature of ** will be not more than a guaranteed value of **

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 2 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.3.3   When operated under the following conditions **:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available (“TOR”):
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacles (height and distance
    * *
from end of TOR)
    * *
 
    * *

    the maximum permissible weight at the start of ground run will **

1.4   Second Segment Climb       The A318 Aircraft will **   1.5   Altitude
Capability

    At an A318 Aircraft gross weight of ** conditions, the A318 Aircraft will be
capable of maintaining:

  —   a rate of climb of **,     —   a rate of climb of **,     —   a maneuver
of **

    at a guaranteed pressure altitude of not less than **

1.6   En-route One Engine Inoperative       The A318 Aircraft will **   1.7  
Approach Climb       The A318 Aircraft will **   1.8   Landing Climb

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 3 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    FAR minimum landing climb gradient requirements using the landing flap
configuration required to show compliance with Paragraph 1.9.1 will **

1.9   Landing Field Length   1.9.1   FAR certified dry landing field length at
an A318 Aircraft gross weight of ** at sea level pressure altitude will not be
more than a guaranteed value of **   1.9.2   When operated according to FAR
regulations and under the following conditions **:

             
Pressure altitude:
    * *
Ambient temperature:
    * *
Landing distance available:
    * *
Wind:
    * *

    the maximum permissible landing weight will be **

2   MISSION GUARANTEES   2.1   The A318 Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **when
operated under the conditions defined below:   2.1.1   The departure airport
conditions are as defined in Paragraph 1.3.3.       **   2.1.2   An allowance of
** of fuel is included for take-off and climb to ** above the departure airport
with acceleration to climb speed at an ambient temperature of **.   2.1.3  
Climb from ** above the departure airport up to cruise altitude using maximum
climb thrust and cruise at a fixed Mach number of ** at a pressure altitude of
** above the destination airport are conducted in **. Climb and descent profiles
are respectively **Mach number and **.   2.1.4   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.1.5   Stage
distance is defined as the distance covered during climb, cruise and descent as
described in Paragraph 2.1.3 above.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 4 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    **   2.1.6   At the end of approach and land ** of fuel will remain in the
tanks.   2.2   In carrying a fixed payload of ** over a still air stage distance
of **the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.1 above.   2.3   The A318 Aircraft will be
capable of carrying a guaranteed payload of not less than ** over a still air
stage distance of **when operated under the conditions defined below:   2.3.1  
The departure airport conditions are as follows:

                 
Pressure altitude:
  **        
Ambient temperature:
  **        
Take-off run available (“TOR”):
  **        
Take-off distance available:
  **        
Accelerate-stop distance available:
  **        
Slope:
  **        
Wind:
  **        
Obstacles (height and distance
  **        
from end of TOR):
  **        
 
  **        
 
  **        
 
  **   **   **
 
  **   **    

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.3.2   An allowance of ** of fuel is included for take-off and climb to **
above the departure airport with acceleration to climb speed at an ambient
temperature of **.   2.3.3   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at a pressure altitude of ** above the destination airport are conducted in
**. Climb and descent profiles are respectively **Mach number and **.   2.3.4  
An allowance of ** of fuel is included for approach and land at the destination
airport.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 5 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.5   Stage distance is defined as the distance covered during climb, cruise
and descent as described in Paragraph 2.3.3 above.       **   2.3.6   At the end
of approach and land ** of fuel will remain in the tanks.   2.4   In carrying a
fixed payload of ** over a still air stage distance of ** the guaranteed trip
fuel will be not more than ** when operated under the conditions defined in
Paragraph 2.3 above.   2.5   The mission guarantees are based on a fixed
Operating Weight Empty of ** (For information only a Weight Breakdown is
provided in Appendix A hereto.)   3   MANUFACTURER’S WEIGHT EMPTY       The
Seller guarantees a Manufacturer’s Weight Empty of **       This is the
Manufacturer’s Weight Empty as defined in Section **, as amended as defined in
the Preamble to this Letter Agreement and is subject to adjustment as defined in
Paragraph 7.2.   4   NOISE       The A318 Aircraft will be certified in
accordance with the requirements of **, which is equivalent to **. This is
applicable for approach at maximum brake release gross weight of ** and at
maximum landing gross weight of **       **   5   GUARANTEE CONDITIONS   5.1  
The performance certification requirements for the A318 Aircraft, except where
otherwise noted, will be as stated in Section **.   5.2   For the determination
of FAR take-off performance a hard dry level runway surface with no runway
strength limitations, no obstacles, zero wind, atmosphere according to **,
except as otherwise noted, and the use of speed brakes, flaps, landing gear and
engines in the conditions liable to provide the best results **

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 6 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.2.1   When establishing take-off and second segment performance **   5.3  
When establishing the approach and landing climb performance cabin **   5.4  
The en-route one engine inoperative climb performance will be established with
the amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in the **, but no air will be bled from the engines for anti-icing. All
performance data are based on normal air conditioning mode.   5.5   Climb,
cruise and descent performance associated with the Guarantees will include
allowances for normal electrical load and for normal engine air bleed and power
extraction associated with maximum cabin differential pressure as defined in
Section **. Cabin air conditioning management during performance demonstration
as described in Paragraph 6.3 below may be such as to optimize the A318 Aircraft
performance while meeting **. Unless otherwise stated **.   5.6   The engines
will be operated using not more than **   5.7   Where applicable the Guarantees
assume the use of an approved fuel having a density of **.


 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 7 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6   GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees will be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying airworthiness authority and by the Seller unless
otherwise stated.   6.2   Compliance with the take-off, second segment, approach
climb, en-route one engine inoperative climb, landing and external noise
elements of the Guarantees will be demonstrated with reference to the approved
flight manual.   6.3   Compliance with those parts of the Guarantees defined in
Paragraphs 1 and 2 above not covered by the requirements of the certifying
airworthiness authority will be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) A318 aircraft of the same aerodynamic configuration as the A318
Aircraft and incorporated in the In-Flight Performance Program and data bases
(“the IFP”) appropriate to the A318 Aircraft.   6.4   Compliance with the
Manufacturer’s Weight Empty guarantee defined in Paragraph 3 will be
demonstrated with reference to a weight compliance report.   6.5   Data derived
from tests will be adjusted as required using conventional methods of
correction, interpolation or extrapolation in accordance with established
aeronautical practices to show compliance with the Guarantees.   6.6  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the Delivery of each of the A318 Aircraft.   6.8   Notwithstanding
the provisions of the Agreement, the warranties contained in this Letter
Agreement will apply with respect to defects resulting from non-compliance with
the Guarantees, and be limited to those defects which become apparent within one
(1) year after Delivery of the affected A318 Aircraft excepting those defects
which are caused by engine deterioration. In the event such defects are
discovered within one (1) year after Delivery of an A318 Aircraft the Seller and
the Buyer will agree on the procedure and location for new performance tests to
be carried out with respect to such A318 Aircraft to determine whether such
defects in fact exist.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 8 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Amendment and such
Rule Change affects the A318 Aircraft configuration or performance or both
required to obtain certification the Guarantees will be appropriately modified
to reflect the effect of any such change on the weight or performance of the
A318 Aircraft.   7.2   The Guarantees apply to the A318 Aircraft as described in
the Preamble to this Letter Agreement and will be further adjusted in the event
of:

  i)   Any further configuration change which is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the A318
Standard Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7 and (ii) use the same methodology and
tolerances as used to compute the numbers set forth herein.

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the A318 Standard Specification or
any other document.

9   **

10   NEGOTIATED AGREEMENT       The Buyer and the Seller agree that this Letter
Agreement has been the subject of discussion and negotiation by the parties and
that other mutual agreements of the parties set forth in the Agreement and this
Letter Agreement were arrived at in consideration of, inter alia, the provisions
of this Letter Agreement specifically including Paragraphs 8 and 9 of this
Letter Agreement.

11   ASSIGNMENT

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 9 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Notwithstanding the provisions of Clause 20 or any other provision of the
Agreement, the Buyer’s rights under this Guarantee are not transferable and
shall not be assigned, sold, transferred or otherwise alienated by operation of
law or otherwise. Any assignment, sale, transfer or other alienation of the
Buyer’s rights under this Guarantee with respect to any A318 Aircraft will, as
to the A318 Aircraft involved, immediately void this Guarantee in its entirety.

12   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 10 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Letter Agreement to be signed
by their respective officers thereunto duly authorized as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 8A-1
**
 

**   Confidential Treatment Requested.

     
USA Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8A-1 — 12 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8A-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A318-100 PERFORMANCE GUARANTEE (CFM/66 METRIC TONS)
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Aircraft Purchase Agreement dated as of
even date herewith (the “Agreement”), which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain A318 Aircraft, under the
terms and conditions set forth in said Agreement. The Buyer and the Seller have
agreed to set forth in this Letter Agreement No. 8A-2 (the “Letter Agreement”)
certain additional terms and conditions regarding the sale of the A318 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

     
USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 1 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    PREAMBLE       The guarantees defined below (the “Guarantees”) are
applicable to the A318 Aircraft as described in the A318-100 Standard
Specification ** for:

(i)   the fitting of CFM56-5B9/P Propulsion Systems,       ** 

    and without taking into account any further changes thereto as provided in
the Agreement as amended by the Amendment. The Guarantees are contingent upon
the signature by the Buyer and the Seller **.

1   GUARANTEED PERFORMANCE   1.1   Speed       Level flight speed at an A318
Aircraft gross weight of ** at a pressure altitude of ** using a thrust not
exceeding maximum cruise thrust will not be less than a guaranteed true Mach
number of **.   1.2   Specific Range   1.2.1   The nautical miles per pound of
fuel at an A318 Aircraft gross weight of ** at a pressure altitude of **
conditions at a true Mach number of ** will be not less than a guaranteed value
of **.   1.2.2   The nautical miles per pound of fuel at an A318 Aircraft gross
weight of ** at a pressure altitude of ** conditions at a true Mach number of **
will be not less than a guaranteed value of **.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 2 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.3   Take-off   1.3.1   FAR take-off field length at an A318 Aircraft gross
weight of ** at the start of ground run at sea level pressure altitude in **
will be not more than a guaranteed value of **.   1.3.2   FAR take-off field
length at an A318 Aircraft gross weight of ** at the start of ground run at sea
level pressure altitude at an ambient temperature of ** will be not more than a
guaranteed value of **.

1.3.3   When operated under the following conditions (**):

             
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available (“TOR”):
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacles (height and distance
    * *
from end of TOR)
    * *
 
    * *

    the maximum permissible weight at the start of ground run will **.

1.4   Second Segment Climb       The A318 Aircraft will **.   1.5   Altitude
Capability

    At an A318 Aircraft gross weight of ** conditions, the A318 Aircraft will be
capable of maintaining:

  —   a rate of climb of **     —   a rate of climb of **     —   a maneuver of
**

    at a guaranteed pressure altitude of not less than **

1.6   En-route One Engine Inoperative

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 3 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The A318 Aircraft will **.   1.7   Approach Climb       The A318 Aircraft
will **.   1.8   Landing Climb

    FAR minimum landing climb gradient requirements using the landing flap
configuration required to show compliance with Paragraph 1.9.1 will **.

1.9   Landing Field Length   1.9.1   FAR certified dry landing field length at
an A318 Aircraft gross weight of ** at sea level pressure altitude will not be
more than a guaranteed value of **   1.9.2   When operated according to FAR
regulations and under the following conditions **:

             
Pressure altitude:
    * *
Ambient temperature:
    * *
Landing distance available:
    * *
Wind:
    * *

    the maximum permissible landing weight will be **

2   MISSION GUARANTEES   2.1   The A318 Aircraft will be capable of carrying a
guaranteed payload of not less than **over a still air stage distance of ** when
operated under the conditions defined below:   2.1.1   The departure airport
conditions are as defined in Paragraph 1.3.3.       **   2.1.2   An allowance of
** of fuel is included for take-off and climb to ** above the departure airport
with acceleration to climb speed at an ambient temperature of **.   2.1.3  
Climb from ** above the departure airport up to cruise altitude using maximum
climb thrust and cruise at a fixed Mach number of ** at a pressure altitude of
** above the destination airport are conducted in **conditions. Climb and
descent profiles are respectively ** Mach number and **.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 4 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.4   An allowance of ** of fuel is included for approach and land at the
destination airport.   2.1.5   Stage distance is defined as the distance covered
during climb, cruise and descent as described in Paragraph 2.1.3 above.       **
  2.1.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.2   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.1 above.   2.3   The A318 Aircraft will be
capable of carrying a guaranteed payload of not less than ** over a still air
stage distance of ** when operated under the conditions defined below:   2.3.1  
The departure airport conditions are as follows:

         
Pressure altitude:
  **
Ambient temperature:
  **
Take-off run available (“TOR”):
  **
Take-off distance available:
  **
Accelerate-stop distance available:
  **
Slope:
  **
Wind:
  **
Obstacles (height and distance
  **
from end of TOR):
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **
 
  **

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.3.2   An allowance of ** of fuel is included for take-off and climb to **
above the departure airport with acceleration to climb speed at an ambient
temperature of **.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 5 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.3   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at a pressure
altitude of ** above the destination airport are conducted in ** conditions.
Climb and descent profiles are respectively ** Mach number and **.   2.3.4   An
allowance of ** of fuel is included for approach and land at the destination
airport.   2.3.5   Stage distance is defined as the distance covered during
climb, cruise and descent as described in Paragraph 2.3.3 above.       **  
2.3.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.4   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.3 above.   2.5   The mission guarantees are
based on a fixed Operating Weight Empty of ** (For information only a Weight
Breakdown is provided in Appendix A hereto.)   3   MANUFACTURER’S WEIGHT EMPTY  
    The Seller guarantees a Manufacturer’s Weight Empty of **       This is the
Manufacturer’s Weight Empty as defined in Section **, as amended as defined in
the Preamble to this Letter Agreement and is subject to adjustment as defined in
Paragraph 7.2.   4   NOISE       The A318 Aircraft will be certified in
accordance with the requirements of **, which is equivalent to **. This is
applicable at maximum brake release gross weight of ** and at maximum landing
gross weight of **.       **   5   GUARANTEE CONDITIONS

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 6 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.1   The performance certification requirements for the A318 Aircraft, except
where otherwise noted, will be as stated in Section **   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results **.   5.2.1  
When establishing take-off and second segment performance **   5.3   When
establishing the approach and landing climb performance cabin **   5.4   The
en-route one engine inoperative climb performance will be established with the
amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in **, but no air will be bled from the engines for anti-icing. All performance
data are based on normal air conditioning mode.   5.5   Climb, cruise and
descent performance associated with the Guarantees will include allowances for
normal electrical load and for normal engine air bleed and power extraction
associated with maximum cabin differential pressure as defined in Section **.
Cabin air conditioning management during performance demonstration as described
in Paragraph 6.3 below may be such as to optimize the A318 Aircraft performance
while meeting ** Unless otherwise stated **.   5.6   The engines will be
operated using not more than **   5.7   Where applicable the Guarantees assume
the use of an approved fuel having a density of **   6   GUARANTEE COMPLIANCE  
6.1   Compliance with the Guarantees will be demonstrated using operating
procedures and limitations in accordance with those defined by the certifying
airworthiness authority and by the Seller unless otherwise stated.   6.2  
Compliance with the take-off, second segment, approach climb, en-route one
engine inoperative climb, landing and external noise elements of the Guarantees
will be demonstrated with reference to the approved flight manual.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 7 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.3   Compliance with those parts of the Guarantees defined in Paragraphs 1 and
2 above not covered by the requirements of the certifying airworthiness
authority will be demonstrated by calculation based on data obtained during
flight tests conducted on one (or more, at the Seller’s discretion) A318
aircraft of the same aerodynamic configuration as the A318 Aircraft and
incorporated in the In-Flight Performance Program and data bases (the “IFP”)
appropriate to the A318 Aircraft.   6.4   Compliance with the Manufacturer’s
Weight Empty guarantee defined in Paragraph 3 will be demonstrated with
reference to a weight compliance report.   6.5   Data derived from tests will be
adjusted as required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices to show
compliance with the Guarantees.   6.6   Compliance with the Guarantees is not
contingent on engine performance defined in the engine manufacturer’s
specification.   6.7   The Seller undertakes to furnish the Buyer with a report
or reports demonstrating compliance with the Guarantees at the Delivery of each
of the A318 Aircraft.   6.8   Notwithstanding the provisions of the Agreement,
the warranties contained in this Letter Agreement will apply with respect to
defects resulting from non-compliance with the Guarantees, and be limited to
those defects which become apparent within one (1) year after Delivery of the
affected A318 Aircraft excepting those defects which are caused by engine
deterioration. In the event such defects are discovered within one (1) year
after Delivery of an A318 Aircraft the Seller and the Buyer will agree on the
procedure and location for new performance tests to be carried out with respect
to such A318 Aircraft to determine whether such defects in fact exist.   7  
ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Amendment and such
Rule Change affects the A318 Aircraft configuration or performance or both
required to obtain certification the Guarantees will be appropriately modified
to reflect the effect of any such change on the weight or performance of the
A318 Aircraft.   7.2   The Guarantees apply to the A318 Aircraft as described in
the Preamble to this Letter Agreement and will be further adjusted in the event
of:

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 8 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  i)   Any further configuration change which is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the A318
Standard Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7 and (ii) use the same methodology and
tolerances as used to compute the numbers set forth herein.

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the A318 Standard Specification or
any other document.   9   **   10   NEGOTIATED AGREEMENT

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 9 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Buyer and the Seller agree that this Letter Agreement has been the
subject of discussion and negotiation by the parties and that other mutual
agreements of the parties set forth in the Agreement and this Letter Agreement
were arrived at in consideration of, inter alia, the provisions of this Letter
Agreement specifically including Paragraphs 8 and 9 of this Letter Agreement.

11   ASSIGNMENT       Notwithstanding the provisions of Clause 20 or any other
provision of the Agreement, the Buyer’s rights under this Guarantee are not
transferable and shall not be assigned, sold, transferred or otherwise alienated
by operation of law or otherwise. Any assignment, sale, transfer or other
alienation of the Buyer’s rights under this Guarantee with respect to any A318
Aircraft will, as to the A318 Aircraft involved, immediately void this Guarantee
in its entirety.   12   COUNTERPARTS       This Letter Agreement may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 10 of 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A TO LETTER AGREEMENT NO. 8A-2
**
 

**   Confidential Treatment Requested.

     
USA—Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8A-2 — 12 de 12
EXECUTION
  PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8B-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      A319-100 PERFORMANCE GUARANTEE (IAE/75.5 METRIC TONS)
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Original A319 Aircraft,
under the terms and conditions set forth in said Agreement. The Buyer and the
Seller have agreed to set forth in this Letter Agreement No. 8B-1 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Original A319 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 1 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    PREAMBLE       The guarantees defined below (the “Guarantees”) are
applicable to the Original A319 Aircraft as described in the A319-100 Standard
Specification **for:

  (i)   the fitting of International Aero Engines V2524-A5 Propulsion Systems,  
  (ii)   **,     (iii)   **     (iv)   **

    and without taking into account any further changes thereto as provided in
the Agreement. The Guarantees assume execution of the SCN’s relating to (i) and
(ii) above and **   1   GUARANTEED PERFORMANCE   1.1   Speed       Level flight
speed at an Original A319 Aircraft gross weight of ** at a pressure altitude of
** using a thrust not exceeding maximum cruise thrust will not be less than a
guaranteed true Mach number of **.   1.2   Specific Range   1.2.1   The nautical
miles per pound of fuel at an Original A319 Aircraft gross weight of ** at a
pressure altitude of ** at a true Mach number of ** will be not less than a
guaranteed value of **   1.2.2   The nautical miles per pound of fuel at an
Original A319 Aircraft gross weight of ** at a pressure altitude of ** at a true
Mach number of ** will be not less than a guaranteed value of **   1.3  
Take-off   1.3.1   FAR take-off field length at an Original A319 Aircraft gross
weight of ** at the start of ground run at sea level pressure altitude in **
will be not more than a guaranteed value of **.   1.3.2   FAR take-off field
length at an Original A319 Aircraft gross weight of ** at the start of ground
run at sea level pressure altitude at an ambient temperature of ** will be not
more than a guaranteed value of **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 2 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.3.3   When operated under the following conditions (**):

     
Pressure altitude:
  **
Ambient temperature:
  **
Take-off run available (“TOR”):
  **
Take-off distance available:
  **
Accelerate-stop distance available:
  **
Slope:
  **
Wind:
  **
Obstacle (height and distance
  **
from end of runway):
  **
 
  **

    the maximum permissible weight at the start of ground run will **

1.4   Second Segment Climb       The Original A319 Aircraft will **   1.5  
Altitude Capability

    At an Original A319 Aircraft gross weight of **the Original A319 Aircraft
will be capable of maintaining:

-      a rate of climb of **
-       **
-      a maneuver of **

    at a guaranteed pressure altitude of not less than **

1.6   En-route One Engine Inoperative       The Original A319 Aircraft will **  
1.7   Approach Climb       The Original A319 Aircraft will **   1.8   Landing
Climb

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 3 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    FAR minimum landing climb gradient requirements using the landing flap
configuration required to show compliance with Paragraph 1.9.1 will **   1.9  
Landing Field Length   1.9.1   FAR certified dry landing field length at an
Original A319 Aircraft gross weight of ** at sea level pressure altitude will
not be more than a guaranteed value of **.   1.9.2   When operated according to
FAR regulations and under the following conditions **:

     
Pressure altitude:
  **
Ambient temperature:
  **
Landing distance available:
  **
Wind:
  **

    the maximum permissible landing weight will be **   2.   MISSION GUARANTEES
  2.1   The Original A319 Aircraft will be capable of carrying a guaranteed
payload of not less than ** over a still air stage distance of ** when operated
under the conditions defined below:   2.1.1   The departure airport conditions
are as follows:

     
Pressure altitude:
  **
Ambient temperature:
  **
Take-off run available:
  **
Take-off distance available:
  **
Accelerate-stop distance available:
  **
Slope:
  **
Wind:
  **
Obstacles (height and distance
  **
from start of roll):
  **
 
  **

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **   2.1.2   An allowance of ** of fuel
is included for take-off and climb to ** above the departure airport with
acceleration to climb speed at an ambient temperature of **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 4 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.3   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in ** conditions.
Climb and descent profiles are respectively ** Mach number and **.   2.1.4   An
allowance of ** of fuel is included for approach and land at the destination
airport.   2.1.5   Stage distance is defined as the distance covered during
climb, cruise and descent as described in Paragraph 2.1.3 above.       **  
2.1.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.2   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.1 above.   2.3   The Original A319 Aircraft
will be capable of carrying a guaranteed payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  2.3.1   The departure airport conditions are as described in Paragraph 1.3.3.
      **   2.3.2   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport with acceleration to climb speed at an ambient
temperature of **.   2.3.3   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at pressure altitudes of ** above the destination airport are conducted in
**. Climb and descent profiles are respectively **Mach number and **.   2.3.4  
An allowance of ** of fuel is included for approach and land at the destination
airport.   2.3.5   Stage distance is defined as the distance covered during
climb, cruise and descent as described in Paragraph 2.3.3 above.       **  
2.3.6   At the end of approach and land ** of fuel will remain in the tanks.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 5 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.4   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.3 above.   2.5   The mission guarantees are
based on a fixed Operating Weight Empty of **   3   MANUFACTURER’S WEIGHT EMPTY
      The Seller guarantees a Manufacturer’s Weight Empty of **       This is
the Manufacturer’s Weight Empty as defined in Section **, as amended as defined
in the Preamble to this Letter Agreement and is subject to adjustment as defined
in Paragraph 7.   4   NOISE       The Original A319 Aircraft will be certified
in accordance with the requirements of **, which is equivalent to **. This is
applicable for approach at maximum brake release gross weight of ** and at
maximum landing gross weight of **       **   5   GUARANTEE CONDITIONS   5.1  
The performance certification requirements for the Original A319 Aircraft,
except where otherwise noted, will be as stated in Section **.   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results **   5.2.1  
When establishing take-off and second segment performance **   5.3   When
establishing the approach and landing climb performance cabin **   5.4   The
en-route one engine inoperative climb performance will be established with the
amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in the Specification, but no air will be bled from the engines for anti-icing.
All performance data are based upon normal air conditioning mode.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 6 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.5   Climb, cruise and descent performance associated with the Guarantees will
include allowances for normal electrical load and for normal engine air bleed
and power extraction associated with maximum cabin differential pressure as
defined in Section **. Cabin air conditioning management during performance
demonstration as described in Paragraph 6.3 below may be such as to optimize the
Original A319 Aircraft performance while meeting **. Unless otherwise stated **.
  5.6   The engines will be operated using not more than **   5.7   Where
applicable the Guarantees assume the use of an approved fuel having a density of
**   6   GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees will be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying airworthiness authority unless otherwise stated.   6.2
  Compliance with the take-off, second segment, approach climb, en-route one
engine inoperative climb, landing and external noise elements of the Guarantees
will be demonstrated with reference to the approved flight manual.   6.3  
Compliance with those parts of the Guarantees defined in Paragraphs 1 and 2
above not covered by the requirements of the certifying airworthiness authority
will be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) A319 aircraft of the same
aerodynamic configuration as the Original A319 Aircraft.   6.4   Compliance with
the Manufacturer’s Weight Empty guarantee defined in Paragraph 3 will be
demonstrated with reference to a weight compliance report.   6.5   Data derived
from tests will be adjusted as required using conventional methods of
correction, interpolation or extrapolation in accordance with established
aeronautical practices to show compliance with the Guarantees.   6.6  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the Delivery of each of the Original A319 Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 7 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.8   Notwithstanding the provisions of the Agreement, the warranties contained
in this Letter Agreement will apply with respect to defects resulting from
non-compliance with the Guarantee, and be limited to those defects which become
apparent within one (1) year after Delivery of the affected Original A319
Aircraft excepting those defects which are caused by engine deterioration. In
the event such defects are discovered within one (1) year after Delivery of an
Original A319 Aircraft, the Seller and the Buyer will agree on the procedure and
location for new performance tests to be carried out with respect to such
Original A319 Aircraft to determine whether such defects in fact exist.   7  
ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Agreement and such
Rule Change affects the Original A319 Aircraft configuration or performance or
both required to obtain certification the Guarantees will be modified to reflect
the effect of any such change on the weight or performance of the Original A319
Aircraft.   7.2   The Guarantees apply to the Original A319 Aircraft as
described in the preamble to this Letter Agreement and will be further adjusted
in the event of:

  i)   Any further configuration change that is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the Standard
Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7, and (ii) use the same methodology and
tolerances as used to compute the numbers set forth in this Guarantee.   8  
EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in lieu
of any and all other performance and weight guarantees of any nature which may
be stated, referenced or incorporated in the Standard Specification or any other
document.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 8 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



9   **   10   NEGOTIATED AGREEMENT       The Buyer and the Seller agree that
this Letter Agreement has been the subject of discussion and negotiation by the
parties and that other mutual agreements of the parties set forth in the
Agreement and this Letter Agreement were arrived at in consideration of, inter
alia, the provisions of this Letter Agreement specifically including Paragraphs
8 and 9 of this Letter Agreement.   11   ASSIGNMENT       Notwithstanding the
provisions of Clause 20 or any other provision of the Agreement, the Buyer’s
rights under this Guarantee are not transferable and shall not be assigned,
sold, transferred or otherwise alienated by operation of law or otherwise. Any
assignment, sale, transfer or other alienation of the Buyer’s rights under this
Guarantee with respect to any Original A319 Aircraft will, as to the Original
A319 Aircraft involved, immediately void this Guarantee in its entirety.   12  
COUNTERPARTS

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 9 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 — 10 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
Name:
  /s/ Thomas T. Weir
 
Thomas T. Weir       By:
Name:   /s/ John J. Leahy
 
John J. Leahy    
Title:
  Vice President and Treasurer       Title:   Chief Operating Officer Customers
   

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8B-1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8B-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   A319-100 PERFORMANCE GUARANTEE (CFM/75.5 METRIC TONS)

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Original A319 Aircraft,
under the terms and conditions set forth in said Agreement. The Buyer and the
Seller have agreed to set forth in this Letter Agreement No. 8B-2 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Original A319 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 1 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE

    The guarantees defined below (the “Guarantees”) are applicable to the
Original A319 Aircraft as described in the A319-100 Standard Specification **
for:   (i)   the fitting of CFM56-5B6/P Propulsion Systems,

(ii)   **

    and without taking into account any further changes thereto as provided in
the Agreement. The Guarantees assume execution of the ** herein to reflect the
A319 Aircraft Specification.   1   GUARANTEED PERFORMANCE   1.1   Speed      
Level flight speed at an Original A319 Aircraft gross weight of ** at a pressure
altitude of ** using a thrust not exceeding maximum cruise thrust will not be
less than a guaranteed true Mach number of **.   1.2   Specific Range   1.2.1  
The nautical miles per pound of fuel at an Original A319 Aircraft gross weight
of ** at a pressure altitude of ** at a true Mach number of ** will be not less
than a guaranteed value of **.   1.2.2   The nautical miles per pound of fuel at
an Original A319 Aircraft gross weight of ** at a pressure altitude of ** at a
true Mach number of ** will be not less than a guaranteed value of **   1.3  
Take-off   1.3.1   FAR take-off field length at an Original A319 Aircraft gross
weight of ** at the start of ground run at sea level pressure altitude in **
will be not more than a guaranteed value of **   1.3.2   FAR take-off field
length at an Original A319 Aircraft gross weight of ** at the start of ground
run at sea level pressure altitude at an ambient temperature of ** will be not
more than a guaranteed value of **   1.3.3   When operated under the following
conditions **:

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 2 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available (“TOR”):
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacle (height and distance
    * *
from end of runway):
    * *
 
    * *

    the maximum permissible weight at the start of ground run will **   1.4  
Second Segment Climb       The Original A319 Aircraft will **   1.5   Altitude
Capability       At an Original A319 Aircraft gross weight of ** the Original
A319 Aircraft will be capable of maintaining:

  -   a rate of climb of **,     -   **     -   a maneuver of **

    at a guaranteed pressure altitude of not less than **   1.6   En-route One
Engine Inoperative       The Original A319 Aircraft will **.   1.7   Approach
Climb       The Original A319 Aircraft will **.   1.8   Landing Climb       FAR
minimum landing climb gradient requirements using the landing flap configuration
required to show compliance with Paragraph 1.9.1 will **.   1.9   Landing Field
Length

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 3 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.9.1   FAR certified dry landing field length at an Original A319 Aircraft
gross weight of ** at sea level pressure altitude will not be more than a
guaranteed value of **

1.9.2   When operated according to FAR regulations and under the following
conditions **:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Landing distance available:
    * *
Wind:
    * *

    the maximum permissible landing weight will be not less than a guaranteed
value of **.   2.   MISSION GUARANTEES   2.1   The Original A319 Aircraft will
be capable of carrying a guaranteed payload of not less than ** over a still air
stage distance of **) when operated under the conditions defined below:   2.1.1
  The departure airport conditions are as follows:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available:
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacles (height and distance
    * *
from start of roll):
    * *
 
    * *

    **   2.1.2   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport with acceleration to climb speed at an ambient
temperature of **.   2.1.3   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at pressure altitude of ** above the destination airport are conducted in **.
Climb and descent profiles are respectively ** Mach number and **.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 4 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.4   An allowance of ** of fuel is included for approach and land at the
destination airport.   2.1.5   Stage distance is defined as the distance covered
during climb, cruise and descent as described in Paragraph 2.1.3 above.       **
  2.1.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.2   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.1 above.   2.3   The Original A319 Aircraft
will be capable of carrying a guaranteed payload of not less than ** over a
still air stage distance of **when operated under the conditions defined below:
  2.3.1   The departure airport conditions are as described in Paragraph 1.3.3.
      The destination airport conditions are such as to allow the required
landing weight to be used without restriction. **   2.3.2   An allowance of **
of fuel is included for take-off and climb to ** above the departure airport
with acceleration to climb speed at an ambient temperature of **.   2.3.3  
Climb from ** above the departure airport up to cruise altitude using maximum
climb thrust and cruise at a fixed Mach number of ** above the destination
airport are conducted in **. Climb and descent profiles are respectively **Mach
number and **.   2.3.4   An allowance of ** of fuel is included for approach and
land at the destination airport.   2.3.5   Stage distance is defined as the
distance covered during climb, cruise and descent as described in
Paragraph 2.3.3 above.       **   2.3.6   At the end of approach and land ** of
fuel will remain in the tanks.   2.4   In carrying a fixed payload of ** over a
still air stage distance of ** the guaranteed trip fuel will be not more than **
when operated under the conditions defined in Paragraph 2.3 above.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 5 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.5   The mission guarantees are based on a fixed Operating Weight Empty of **  
3   MANUFACTURER’S WEIGHT EMPTY       The Seller guarantees a Manufacturer’s
Weight Empty of **       This is the Manufacturer’s Weight Empty as defined in
Section **, as amended as defined in the Preamble to this Letter Agreement and
is subject to adjustment as defined in Paragraph 7.   4   NOISE       The
Original A319 Aircraft will be certified in accordance with the requirements of
**. This is applicable at maximum brake release gross weight of ** and at
maximum landing gross weight of **       **   5   GUARANTEE CONDITIONS   5.1  
The performance certification requirements for the Original A319 Aircraft,
except where otherwise noted, will be as stated in Section **.   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results **   5.2.1  
When establishing take-off and second segment performance **.   5.3   When
establishing the approach and landing climb performance cabin **.   5.4   The
en-route one engine inoperative climb performance will be established with the
amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in **, but no air will be bled from the engines for anti-icing. All performance
data are based upon normal air conditioning mode.   5.5   Climb, cruise and
descent performance associated with the Guarantees will include allowances for
normal electrical load and for normal engine air bleed and power extraction
associated with maximum cabin differential pressure as defined in Section **.
Cabin air conditioning management during performance demonstration as described
in

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 6 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    Paragraph 6.3 below may be such as to optimize the Original A319 Aircraft
performance while meeting the **. Unless otherwise stated **.   5.6   The
engines will be operated using not more than **.   5.7   Where applicable the
Guarantees assume the use of an approved fuel having a density of **   6  
GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees will be demonstrated
using operating procedures and limitations in accordance with those defined by
the certifying airworthiness authority unless otherwise stated.   6.2  
Compliance with the take-off, second segment, approach climb, en-route one
engine inoperative climb, landing and external noise elements of the Guarantees
will be demonstrated with reference to the approved flight manual.   6.3  
Compliance with those parts of the Guarantees defined in Paragraphs 1 and 2
above not covered by the requirements of the certifying airworthiness authority
will be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) A319 aircraft of the same
aerodynamic configuration as the Original A319 Aircraft.   6.4   Compliance with
the Manufacturer’s Weight Empty guarantee defined in Paragraph 3 will be
demonstrated with reference to a weight compliance report.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 7 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.5   Data derived from tests will be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Guarantees.   6.6
  Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the Delivery of each of the Original A319 Aircraft.   6.8  
Notwithstanding the provisions of the Agreement, the warranties contained in
this Letter Agreement will apply with respect to defects resulting from
non-compliance with the Guarantee, and be limited to those defects which become
apparent within one (1) year after Delivery of the affected Original A319
Aircraft excepting those defects which are caused by engine deterioration. In
the event such defects are discovered within one (1) year after Delivery of an
Original A319 Aircraft, the Seller and the Buyer will agree on the procedure and
location for new performance tests to be carried out with respect to such
Original A319 Aircraft to determine whether such defects in fact exist.   7  
ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Agreement and such
Rule Change affects the Original A319 Aircraft configuration or performance or
both required to obtain certification the Guarantees will be modified to reflect
the effect of any such change on the weight or performance of the Original A319
Aircraft.   7.2   The Guarantees apply to the Original A319 Aircraft as
described in the preamble to this Letter Agreement and will be further adjusted
in the event of:

  i)   Any further configuration change that is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the Standard
Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7, and (ii) use the same methodology and
tolerances as used to compute the numbers set forth in this Guarantee.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 8 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Standard Specification or any
other document.   9   **   10   NEGOTIATED AGREEMENT       The Buyer and the
Seller agree that this Letter Agreement has been the subject of discussion and
negotiation by the parties and that other mutual agreements of the parties set
forth in the Agreement and this Letter Agreement were arrived at in
consideration of, inter alia, the provisions of this Letter Agreement
specifically including Paragraphs 8 and 9 of this Letter Agreement.   11  
ASSIGNMENT       Notwithstanding the provisions of Clause 20 or any other
provision of the Agreement, the Buyer’s rights under this Guarantee are not
transferable and shall not be assigned, sold, transferred or otherwise alienated
by operation of law or otherwise. Any assignment, sale, transfer or other
alienation of the Buyer’s rights under this Guarantee with respect to any
Original A319 Aircraft will, as to the Original A319 Aircraft involved,
immediately void this Guarantee in its entirety.   12   COUNTERPARTS       This
Letter Agreement may be executed by the parties hereto in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute one and the same instrument.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
— 9 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
       /s/ Thomas T. Weir   By:        /s/ John J. Leahy    
 
 
 
     
 
         Name: Thomas T. Weir        Name: John J. Leahy          Title: Vice
President and Treasurer        Title: Chief Operating Officer Customers    

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8B-2
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8C-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   A320-200 PERFORMANCE GUARANTEE FOR ORIGINAL A320 AIRCRAFT (IAE/77 METRIC
TONS)

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Original A320 Aircraft,
under the terms and conditions set forth in said Agreement. The Buyer and the
Seller have agreed to set forth in this Letter Agreement No. 8C-1 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Original A320 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 1 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (the “Guarantees”) are applicable to the A320-200
aircraft as described in the A320 Standard Specification **for:

(i)   the fitting of International Aero Engines V2527-A5 Propulsion Systems, and
  (ii)   **

and without taking into account any further changes thereto as provided in the
Agreement. The Guarantees assume execution of **

1.   GUARANTEED PERFORMANCE   1.1   Speed       Level flight speed at an
Original A320 Aircraft gross weight of ** at a pressure altitude of ** using a
thrust not exceeding maximum cruise thrust will not be less than a guaranteed
true Mach number of **.   1.2   Specific Range   1.2.1   The nautical miles per
pound of fuel at an Original A320 Aircraft gross weight of ** at a pressure
altitude of ** at a true Mach number of ** will be not less than a guaranteed
value of **   1.2.2   The nautical miles per pound of fuel at an Aircraft gross
weight of ** at a pressure altitude of ** at a true Mach number of ** will be
not less than a guaranteed value of **.   1.3   Take-off   1.3.1   FAR take-off
field length at an Original A320 Aircraft gross weight of ** at the start of
ground run at sea level pressure altitude in ** will be not more than a
guaranteed value of **.   1.3.2   FAR take-off field length at an Original A320
Aircraft gross weight of ** at the start of ground run at sea level pressure
altitude at an ambient temperature of ** will be not more than a guaranteed
value of **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 2 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.3.3   When operated under the following conditions **:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available:
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacle (height and distance
    * *
from end of runway):
    * *
 
    * *

    the maximum permissible weight at the start of ground run will **   1.4  
Second Segment Climb       The Original A320 Aircraft will **   1.5   Altitude
Capability       At an Original A320 Aircraft gross weight of ** the Original
A320 Aircraft will be capable of maintaining:

  -   a rate of climb of **     -   **     -   a maneuver of **

    at a guaranteed pressure altitude of not less than **   1.6   En-route One
Engine Inoperative       The Original A320 Aircraft will **   1.7   Approach
Climb       The Original A320 Aircraft will **   1.8   Landing Climb       FAR
minimum landing climb gradient requirements using the landing flap configuration
required to show compliance with Paragraph 1.9.1 will **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 3 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.9   Landing Field Length   1.9.1   FAR certified dry landing field length at
an Original A320 Aircraft gross weight of ** at sea level pressure altitude will
not be more than a guaranteed value of **   1.9.2   When operated according to
FAR regulations and under the following conditions **

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Landing distance available:
    * *
Wind:
    * *
 
       
the maximum permissible landing weight will be **
   

2.   MISSION GUARANTEES   2.1   The Original A320 Aircraft will be capable of
carrying a guaranteed payload of not less than ** over a still air stage
distance of ** when operated under the conditions defined below:   2.1.1   The
departure airport conditions are as follows:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available:
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacles (height and distance
    * *
from start of roll):
    * *
 
    * *
**
       

2.1.2   An allowance of ** of fuel is included for take-off and climb to **
above the departure airport with acceleration to climb speed at an ambient
temperature of **   2.1.3   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at a pressure altitude of ** above the destination airport are conducted in
**. Climb and descent profiles are respectively **Mach number and **.   2.1.4  
An allowance of ** of fuel is included for approach and land at the destination
airport.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 4 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.5   Stage distance is defined as the distance covered during climb, cruise
and descent as described in Paragraph 2.1.3 above.       **   2.1.6   At the end
of approach and land ** of fuel will remain in the tanks.   2.2   In carrying a
fixed payload of ** over a still air stage distance of ** ** the guaranteed trip
fuel will be not more than ** when operated under the conditions defined in
Paragraph 2.1 above.   2.3   The Original A320 Aircraft will be capable of
carrying a guaranteed payload of not less than **over a still air stage distance
of **when operated under the conditions defined below:   2.3.1   The departure
airport conditions are as described in Paragraph 1.3.3.       The destination
airport conditions are such as to allow the required landing weight to be used
without restriction. **   2.3.2   An allowance of ** of fuel is included for
take-off and climb to **above the departure airport with acceleration to climb
speed at an ambient temperature of **   2.3.3   Climb from ** above the
departure airport up to cruise altitude using maximum climb thrust and cruise at
a fixed Mach number of ** at pressure altitudes of **above the destination
airport are conducted in **. Climb and descent profiles are respectively **Mach
number and **   2.3.4   An allowance of **of fuel is included for approach and
land at the destination airport.   2.3.5   Stage distance is defined as the
distance covered during climb, cruise and descent as described in
Paragraph 2.3.3 above.       **   2.3.6   At the end of approach and land **of
fuel will remain in the tanks.   2.4   In carrying a fixed payload of ** over a
still air stage distance of ** the guaranteed trip fuel will be not more than **
when operated under the conditions defined in Paragraph 2.3 above.   2.5   The
mission guarantees are based on a fixed Operating Weight Empty of **   3.  
MANUFACTURER’S WEIGHT EMPTY

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 5 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Seller guarantees a Manufacturer’s Weight Empty of **.       This is the
Manufacturer’s Weight Empty as defined in Section **, as amended as defined in
the Preamble to this Letter Agreement and is subject to adjustment as defined in
Paragraph 7.   4.   NOISE       The Original A320 Aircraft shall be certified in
accordance with the requirements of **, which is equivalent to **. This is
applicable for approach at maximum brake release gross weight of ** and at
maximum landing gross weight of **       **   5.   GUARANTEE CONDITIONS   5.1  
The performance certification requirements for the Original A320 Aircraft,
except where otherwise noted, will be as stated in Section **   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results **   5.2.1  
When establishing take-off and second segment performance **   5.3   When
establishing the approach and landing climb performance cabin **   5.4   The
en-route one engine inoperative climb performance will be established with the
amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in **, but no air will be bled from the engines for anti-icing. All performance
data are based upon normal air conditioning mode.   5.5   Climb, cruise and
descent performance associated with the Guarantees will include allowances for
normal electrical load and for normal engine air bleed and power extraction
associated with maximum cabin differential pressure as defined in Section **.
Cabin air conditioning management during performance demonstration as described
in Paragraph 6.3 below may be such as to optimize the Original A320 Aircraft
performance while meeting **   5.6   The engines will be operated using not more
than **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 6 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.7   Where applicable the Guarantees assume the use of an approved fuel having
a density of **   6.   GUARANTEE COMPLIANCE   6.1   Compliance with the
Guarantees will be demonstrated using operating procedures and limitations in
accordance with those defined by the certifying airworthiness authority unless
otherwise stated.   6.2   Compliance with the take-off, second segment, approach
climb, en-route one engine inoperative climb, landing and external noise
elements of the Guarantees will be demonstrated with reference to the approved
flight manual.   6.3   Compliance with those parts of the Guarantees defined in
Paragraphs 1 and 2 above not covered by the requirements of the certifying
airworthiness authority will be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) A320 aircraft of the same aerodynamic configuration as the Original
A320 Aircraft.   6.4   Compliance with the Manufacturer’s Weight Empty guarantee
defined in Paragraph 3 will be demonstrated with reference to a weight
compliance report.   6.5   Data derived from tests will be adjusted as required
using conventional methods of correction, interpolation or extrapolation in
accordance with established aeronautical practices to show compliance with the
Guarantees.   6.6   Compliance with the Guarantees is not contingent on engine
performance defined in the engine manufacturer’s specification.   6.7   The
Seller undertakes to furnish the Buyer with a report or reports demonstrating
compliance with the Guarantees at the Delivery of each of the Original A320
Aircraft.   6.8   Notwithstanding the provisions of the Agreement, the
warranties contained in this Letter Agreement will apply with respect to defects
resulting from non-compliance with the Guarantee, and be limited to those
defects which become apparent within one (1) year after Delivery of the affected
Aircraft excepting those defects which are caused by engine deterioration. In
the event such defects are discovered within one (1) year after Delivery of an
Original A320 Aircraft the Seller and the Buyer will agree on the procedure and
location for new performance tests to be carried out with respect to such
Aircraft to determine whether such defects in fact exist.   7.   ADJUSTMENT OF
GUARANTEES   7.1   In the event of any change to any law, governmental
regulation or requirement or interpretation thereof (“Rule Change”) by any
governmental agency made subsequent to

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 7 of 36 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    the date of the Agreement and such Rule Change affects the Original A320
Aircraft configuration or performance or both required to obtain certification
the Guarantees will be modified to reflect the effect of any such change on the
weight or performance of the Original A320 Aircraft.   7.2   The Guarantees
apply to the Original A320 Aircraft as described in the preamble to this Letter
Agreement and will be further adjusted in the event of:

  i)   Any further configuration change that is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the Standard
Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7, and (ii) use the same methodology and
tolerances as used to compute the numbers set forth in this Guarantee.   8.  
EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in lieu
of any and all other performance and weight guarantees of any nature which may
be stated, referenced or incorporated in the A320 Standard Specification or any
other document.   9.   **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 8 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



10.   NEGOTIATED AGREEMENT       The Buyer and the Seller agree that this Letter
Agreement has been the subject of discussion and negotiation by the parties and
that other mutual agreements of the parties set forth in the Agreement and this
Letter Agreement were arrived at in consideration of, inter alia, the provisions
of this Letter Agreement specifically including Paragraphs 8 and 9 of this
Letter Agreement.   11.   ASSIGNMENT       Notwithstanding the provisions of
Clause 20 or any other provision of the Agreement, the Buyer’s rights under this
Guarantee are not transferable and shall not be assigned, sold, transferred or
otherwise alienated by operation of law or otherwise. Any assignment, sale,
transfer or other alienation of the Buyer’s rights under this Guarantee with
respect to any Original A320 Aircraft will, as to the Original A320 Aircraft
involved, immediately void this Guarantee in its entirety.   12.   COUNTERPARTS
      This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 — 9 of 10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

         
US AIRWAYS, INC.
  AIRBUS S.A.S.    
 
       
By: /s/ Thomas T. Weir
  By: /s/ John J. Leahy    
 
Name: Thomas T. Weir
 
 
Name: John J. Leahy    
Title: Vice President and Treasurer
  Title: Chief Operating Officer Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8C-1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8C-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   A320-200 PERFORMANCE GUARANTEE (CFM/77 METRIC TONS)

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Aircraft Purchase Agreement dated as of
even date herewith (the “Agreement”), which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Original A320 Aircraft,
under the terms and conditions set forth in said Agreement. The Buyer and the
Seller have agreed to set forth in this Letter Agreement No. 8C-2 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Original A320 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 1 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (the “Guarantees”) are applicable to the A320-200
aircraft as described in the A320 Standard Specification ** for:

(i)   the fitting of CFM56-5B4/P Propulsion Systems, and
  (ii)   **,

and without taking into account any further changes thereto as provided in the
Agreement. The Guarantees assume execution **.

1.   GUARANTEED PERFORMANCE   1.1   Speed       Level flight speed at an
Original A320 Aircraft gross weight of ** at a pressure altitude of ** using a
thrust not exceeding maximum cruise thrust will not be less than a guaranteed
true Mach number of **.   1.2   Specific Range   1.2.1   The nautical miles per
pound of fuel at an Original A320 Aircraft gross weight of ** at a pressure
altitude of ** conditions at a true Mach number of ** will be not less than a
guaranteed value of **   1.2.2   The nautical miles per pound of fuel at an
Aircraft gross weight of ** at a pressure altitude of ** conditions at a true
Mach number of ** will be not less than a guaranteed value of **   1.3  
Take-off   1.3.1   FAR take-off field length at an Original A320 Aircraft gross
weight of ** at the start of ground run at sea level pressure altitude in **
conditions will be not more than a guaranteed value of **   1.3.2   FAR take-off
field length at an Original A320 Aircraft gross weight of ** at the start of
ground run at sea level pressure altitude at an ambient temperature of ** will
be not more than a guaranteed value of **   1.3.3   When operated under the
following conditions **:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available:
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 2 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
Slope:
    * *
Wind:
    * *
Obstacle (height and distance from end of runway):
    * *
 
    * *
 
    * *

    the maximum permissible weight at the start of ground run will **   1.4  
Second Segment Climb       The Original A320 Aircraft will **.   1.5   Altitude
Capability       At an Original A320 Aircraft gross weight of ** conditions the
Original A320 Aircraft will be capable of maintaining:   -   a rate of climb of
**,   -   **,   -   a maneuver of **       at a guaranteed pressure altitude of
not less than **   1.6   En-route One Engine Inoperative       The Original A320
Aircraft will **.   1.7   Approach Climb       The Original A320 Aircraft will
**

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 3 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.8   Landing Climb       FAR minimum landing climb gradient requirements using
the landing flap configuration required to show compliance with Paragraph 1.9.1
will **.   1.9   Landing Field Length   1.9.1   FAR certified dry landing field
length at an Original A320 Aircraft gross weight of ** at sea level pressure
altitude will not be more than a guaranteed value of **.   1.9.2   When operated
according to FAR regulations and under the following conditions **:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Landing distance available:
    * *
Wind:
    * *

    the maximum permissible landing weight will be **   2.   MISSION GUARANTEES
  2.1   The Original A320 Aircraft will be capable of carrying a guaranteed
payload of not less than ** over a still air stage distance of ** when operated
under the conditions defined below:   2.1.1   The departure airport conditions
are as follows:

         
Pressure altitude:
    * *
Ambient temperature:
    * *
Take-off run available:
    * *
Take-off distance available:
    * *
Accelerate-stop distance available:
    * *
Slope:
    * *
Wind:
    * *
Obstacles (height and distance
    * *
from start of roll):
    * *
 
    * *
**
       

 

**   Confidential Treatment Requested.

            USA — Amended and Restated Airbus A320 Family Purchase Agreement  
LA 8C-2 — 4 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.2   An allowance of ** of fuel is included for take-off and climb to **
above the departure airport with acceleration to climb speed at an ambient
temperature of **.   2.1.3   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at a pressure altitude of ** above the destination airport are conducted in
**. Climb and descent profiles are respectively ** Mach number and **.   2.1.4  
An allowance of ** of fuel is included for approach and land at the destination
airport.   2.1.5   Stage distance is defined as the distance covered during
climb, cruise and descent as described in Paragraph 2.1.3 above.       **  
2.1.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.2   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.1 above.   2.3   The Original A320 Aircraft
will be capable of carrying a guaranteed payload of not less than ** over a
still air stage distance of ** when operated under the conditions defined below:
  2.3.1   The departure airport conditions are as described in Paragraph 1.3.3.
      The destination airport conditions are such as to allow the required
landing weight to be used without restriction. **   2.3.2   An allowance of **
of fuel is included for take-off and climb to ** above the departure airport
with acceleration to climb speed at an ambient temperature of **.   2.3.3  
Climb from ** above the departure airport up to cruise altitude using maximum
climb thrust and cruise at a fixed Mach number of ** at pressure altitudes of **
above the destination airport are conducted in ** conditions. Climb and descent
profiles are respectively ** Mach number and **.   2.3.4   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.3.5  
Stage distance is defined as the distance covered during climb, cruise and
descent as described in Paragraph 2.3.3 above.       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 5 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.6   At the end of approach and land ** of fuel will remain in the tanks.  
2.4   In carrying a fixed payload of ** over a still air stage distance of **
the guaranteed trip fuel will be not more than ** when operated under the
conditions defined in Paragraph 2.3 above.   2.5   The mission guarantees are
based on a fixed Operating Weight Empty of **   3.   MANUFACTURER’S WEIGHT EMPTY
      The Seller guarantees a Manufacturer’s Weight Empty of **       This is
the Manufacturer’s Weight Empty as defined in Section **, as amended as defined
in the Preamble to this Letter Agreement and is subject to adjustment as defined
in Paragraph 7.   4.   NOISE       The Original A320 Aircraft shall be certified
in accordance with the requirements of ** which is equivalent to **. This is
applicable at maximum brake release gross weight of ** and at maximum landing
gross weight of **.       **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 6 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.   GUARANTEE CONDITIONS   5.1   The performance certification requirements for
the Original A320 Aircraft, except where otherwise noted, will be as stated in
Section **.   5.2   For the determination of FAR take-off performance a hard dry
level runway surface with no runway strength limitations, no obstacles, zero
wind, atmosphere according to **, except as otherwise noted, and the use of
speed brakes, flaps, landing gear and engines in the conditions liable to
provide the best results **.   5.2.1   When establishing take-off and second
segment performance **.   5.3   When establishing the approach and landing climb
performance cabin **.   5.4   The en-route one engine inoperative climb
performance will be established with the amount of engine air bleed associated
with the maximum cabin altitude as specified in ** and an average ventilation
rate not less than the amount defined in the **, but no air will be bled from
the engines for anti-icing. All performance data are based upon normal air
conditioning mode.   5.5   Climb, cruise and descent performance associated with
the Guarantees will include allowances for normal electrical load and for normal
engine air bleed and power extraction associated with maximum cabin differential
pressure as defined in Section **. Cabin air conditioning management during
performance demonstration as described in Paragraph 6.3 below may be such as to
optimize the Original A320 Aircraft performance while meeting **. Unless
otherwise stated **.   5.6   The engines will be operated using not more than
**.   5.7   Where applicable the Guarantees assume the use of an approved fuel
having a density of **   6.   GUARANTEE COMPLIANCE   6.1   Compliance with the
Guarantees will be demonstrated using operating procedures and limitations in
accordance with those defined by the certifying airworthiness authority unless
otherwise stated.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 7 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.2   Compliance with the take-off, second segment, approach climb, en-route one
engine inoperative climb, landing and external noise elements of the Guarantees
will be demonstrated with reference to the approved flight manual.   6.3  
Compliance with those parts of the Guarantees defined in Paragraphs 1 and 2
above not covered by the requirements of the certifying airworthiness authority
will be demonstrated by calculation based on data obtained during flight tests
conducted on one (or more, at the Seller’s discretion) A320 aircraft of the same
aerodynamic configuration as the Original A320 Aircraft.   6.4   Compliance with
the Manufacturer’s Weight Empty guarantee defined in Paragraph 3 will be
demonstrated with reference to a weight compliance report.   6.5   Data derived
from tests will be adjusted as required using conventional methods of
correction, interpolation or extrapolation in accordance with established
aeronautical practices to show compliance with the Guarantees.   6.6  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the Delivery of each of the Original A320 Aircraft.   6.8  
Notwithstanding the provisions of the Agreement, the warranties contained in
this Letter Agreement will apply with respect to defects resulting from
non-compliance with the Guarantee, and be limited to those defects which become
apparent within one (1) year after Delivery of the affected Aircraft excepting
those defects which are caused by engine deterioration. In the event such
defects are discovered within one (1) year after Delivery of an Original A320
Aircraft the Seller and the Buyer will agree on the procedure and location for
new performance tests to be carried out with respect to such Aircraft to
determine whether such defects in fact exist.   7.   ADJUSTMENT OF GUARANTEES  
7.1   In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“Rule Change”) by any governmental agency
made subsequent to the date of the Agreement and such Rule Change affects the
Original A320 Aircraft configuration or performance or both required to obtain
certification the Guarantees will be modified to reflect the effect of any such
change on the weight or performance of the Original A320 Aircraft.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 8 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.2   The Guarantees apply to the Original A320 Aircraft as described in the
preamble to this Letter Agreement and will be further adjusted in the event of:

  i)   Any further configuration change that is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the Standard
Specification;

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7, and (ii) use the same methodology and
tolerances as used to compute the numbers set forth in this Guarantee.   8.  
EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in lieu
of any and all other performance and weight guarantees of any nature which may
be stated, referenced or incorporated in the A320 Standard Specification or any
other document.   9.   **   10.   NEGOTIATED AGREEMENT       The Buyer and the
Seller agree that this Letter Agreement has been the subject of discussion and
negotiation by the parties and that other mutual agreements of the parties set
forth in the Agreement and this Letter Agreement were arrived at in
consideration of, inter alia, the provisions of this Letter Agreement
specifically including Paragraphs 8 and 9 of this Letter Agreement.   11.  
ASSIGNMENT       Notwithstanding the provisions of Clause 20 or any other
provision of the Agreement, the Buyer’s rights under this Guarantee are not
transferable and shall not be assigned, sold, transferred or otherwise alienated
by operation of law or otherwise. Any assignment, sale, transfer or other
alienation of the Buyer’s rights under this Guarantee with respect to any
Original A320 Aircraft will, as to the Original A320 Aircraft involved,
immediately void this Guarantee in its entirety.

 

**   Confidential treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 9 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



12.   COUNTERPARTS       This Letter Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
— 10 of 11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

         
US AIRWAYS, INC.
  AIRBUS S.A.S.    
 
       
By: /s/ Thomas T. Weir      
 
     Name: Thomas T. Weir
  By: /s/ John J. Leahy      
 
     Name: John J. Leahy    
     Title: Vice President and Treasurer
       Title: Chief Operating Officer Customers    

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8C-2
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8D-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: A321-231 PERFORMANCE GUARANTEES (IAE/ 93 METRIC TONS)
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Aircraft Purchase Agreement (the
“Agreement”) dated as of the date hereof, which covers, among other things, the
sale by the Seller and the purchase by the Buyer of certain Original A321
Aircraft, under the terms and conditions set forth in said Agreement, the Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 8D-1 (the
“Letter Agreement”) certain additional terms and conditions regarding the sale
of the Original A321 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
Both parties agree that this Letter Agreement will constitute an integral,
nonseverable part of the Agreement, except that if the Agreement and this Letter
Agreement have specific provisions that are inconsistent, the specific
provisions contained in this Letter Agreement will govern.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 1 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    PREAMBLE

    The guarantees defined below (the “Guarantees”) are applicable to the
Original A321 Aircraft as described in the Technical Specification ** for:

  (i)   the fitting of International Aero Engines V2533-A5 Propulsion Systems  
  (ii)   **     (iii)   **

    and without taking into account any further changes thereto as provided in
the Agreement. The Guarantees are contingent upon signature by the Buyer and the
Seller **

1   GUARANTEED PERFORMANCE   1.1   Speed       Level flight speed at an Aircraft
gross weight of ** at a pressure altitude of ** using a thrust not exceeding
maximum cruise thrust shall not be less than a guaranteed true Mach number of
**.   1.2   Specific Range   1.2.1   The nautical miles per pound of fuel at an
Aircraft gross weight of ** at a pressure altitude of ** conditions at a true
Mach number of ** shall be not less than a guaranteed value of **   1.2.2   The
nautical miles per pound of fuel at an Aircraft gross weight of ** at a pressure
altitude of ** conditions at a true Mach number of ** shall be not less than a
guaranteed value of **   1.3   Take-off   1.3.1   FAR take-off field length at
an Aircraft gross weight of ** at the start of ground run at sea level pressure
altitude in ** conditions shall be not more than a guaranteed value of **  
1.3.2   FAR take-off field length at an Aircraft gross weight of ** at the start
of ground run at sea level pressure altitude at an ambient temperature of **
shall be not more than a guaranteed value of **.   1.3.3   When operated under
the following conditions ** using the Take-Off Thrust Bump specified in the
preamble hereof:

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 2 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available (“TOR”):   **
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:   **
 
  Slope:   **
 
  Wind:   **
 
  Obstacles :   **
 
  Height/distance from end of TOR:   **

    the maximum permissible weight at the start of ground run shall **

1.3.4   When operated under the following conditions ** using the Take-Off
Thrust Bump specified in the preamble hereof:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available (“TOR”):   **
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:
Slope:   **
**
 
  Wind:   **
 
  Obstacles:   **
 
  Height/distance from end of TOR:   **
 
      **
 
      **

    the maximum permissible weight at the start of ground run shall **.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 3 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.4   Second Segment Climb       The Aircraft shall meet **   1.5   Altitude
Capability       At an Aircraft gross weight of ** conditions the Aircraft will
be capable of maintaining:

  –   a rate of climb of **     –   level flight at **     –   a maneuver of **

    at a guaranteed pressure altitude of not less than **

1.6   En-route One Engine Inoperative       The Aircraft shall **   1.7  
Approach Climb       The Aircraft shall **   1.8   Landing Climb       FAR
minimum landing climb gradient requirements using the landing flap configuration
required to show compliance with Subparagraph 1.9.1 shall **   1.9   Landing
Field Length   1.9.1   FAR certified dry landing field length at an Aircraft
gross weight of ** at sea level pressure altitude shall not be more than a
guaranteed value of **   1.9.2   When operated according to FAR regulations and
under the following conditions **

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Landing distance available:   **
 
  Wind:   **

    the maximum permissible landing weight shall be **

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 4 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2   MISSION GUARANTEES

2.1   The Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.1.1   The departure airport conditions are as follows:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available:   **
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:   **
 
  Slope:   **
 
  Wind:   **
 
  Obstacles (height and distance   **
 
       from start of roll):   **
 
      **

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **   2.1.2   An allowance of ** of fuel
is included for take-off and climb to ** above the departure airport with
acceleration to climb speed at an ambient temperature of **.   2.1.3   Climb
from ** above the departure airport up to cruise altitude using maximum climb
thrust and cruise at a fixed Mach number of **at pressure altitudes of ** above
the destination airport are conducted in **. Climb and descent profiles are
respectively **number **   2.1.4   An allowance of ** of fuel is included for
approach and land at the destination airport.   2.1.5   Stage distance is
defined as the distance covered during climb, cruise and descent as described in
Subparagraph 2.1.3 above.       **   2.1.6   At the end of approach and land **
of fuel will remain in the tanks.   2.2   In carrying a fixed payload of ** over
a still air stage distance of ** the guaranteed trip fuel shall be not more than
** when operated under the conditions defined in Subparagraph 2.1 above.   2.3  
The Aircraft will be capable of carrying a guaranteed payload of not less than
** over a still

 

**   Confidential Treatment Requested.

  USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement   LA
8D-1 — 5 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    air stage distance of ** when operated under the conditions defined below:  
2.3.1   The departure airport conditions are as defined in Subparagraph 1.3.3
above.       The destination airport conditions are such as to allow the
required landing weight to be used without restriction. **   2.3.2   An
allowance of ** of fuel is included for take-off and climb to ** above the
departure airport with acceleration to climb speed at an ambient temperature of
**   2.3.3   Climb from ** above the departure airport up to cruise altitude
using maximum climb thrust and cruise at a fixed Mach number of ** at a pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent profiles are respectively **Mach number **.   2.3.4   An allowance of
**of fuel is included for approach and land at the destination airport.   2.3.5
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in Subparagraph 2.3.3 above.       **   2.3.6   At the end
of approach and land ** of fuel will remain in the tanks.   2.4   In carrying a
fixed payload of ** over a still air stage distance of **the guaranteed trip
fuel shall be not more than **when operated under the conditions defined in
Subparagraph 2.3 above.   2.5   The Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **when
operated under the conditions defined below:   2.5.1   The departure airport
conditions are as defined in Subparagraph 1.3.4 above.       The destination
airport conditions are such as to allow the required landing weight to be used
without restriction. Pressure altitude is **   2.5.2   An allowance of ** of
fuel is included for take-off and climb to **above the departure airport with
acceleration to climb speed at an ambient temperature of **   2.5.3   Climb from
**above the departure airport up to cruise altitude using maximum climb thrust
and cruise at a fixed Mach number of **at a pressure altitude of **above the
destination airport are conducted in **. Climb and descent profiles are
respectively **   2.5.4   An allowance of ** of fuel is included for approach
and land at the destination airport.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 6 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.5.5   Stage distance is defined as the distance covered during climb, cruise
and descent as described in Subparagraph 2.5.3 above.       **   2.5.6   At the
end of approach and land ** of fuel will remain in the tanks.   2.6   In
carrying a fixed payload of ** over a still air stage distance of ** the
guaranteed trip fuel shall be not more than ** when operated under the
conditions defined in Subparagraph 2.5 above.   2.7   The mission guarantees are
based on ** (For information only a Weight Breakdown is provided in Appendix A
hereto).   3   MANUFACTURER’S WEIGHT EMPTY       The Seller guarantees a
Manufacturer’s Weight Empty of **       This is the Manufacturer’s Weight Empty
as defined in Section **, as amended as defined in the Preamble to this Letter
Agreement and is subject to adjustment as defined in Subparagraph 7.2.       For
clarification it is reminded that the Manufacturer’s Weight Empty includes the
weights of the provisions for the installation of the Additional Center Tanks
but does not include the weights of the Additional Center Tanks.   4   NOISE    
  The Aircraft shall be certified in accordance with the requirements of **,
which is equivalent to **. This is applicable for approach at maximum take off
weight of **and at maximum landing weight of **       **   5   GUARANTEE
CONDITIONS   5.1   The performance certification requirements for the Aircraft,
except where otherwise noted, will be as stated in Section **   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 7 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    conditions liable to provide the best results **   5.2.1   When establishing
take-off and second segment performance **   5.3   When establishing the
approach and landing climb performance cabin **   5.4   The en-route one engine
inoperative climb performance will be established with the amount of engine air
bleed associated with the maximum cabin altitude as specified in **and an
average ventilation rate not less than the amount defined in the **, but no air
will be bled from the engines for anti-icing. All performance data are based on
Normal air conditioning mode.   5.5   Climb, cruise and descent performance
associated with the Guarantees will include allowances for normal electrical
load and for normal engine air bleed and power extraction associated with
maximum cabin differential pressure as defined in Section **. Cabin air
conditioning management during performance demonstration as described in
Subparagraph 6.3 below may be such as to optimize the Aircraft performance while
meeting **Unless otherwise stated **   5.6   The engines will be operated using
not more than **   5.7   Where applicable the Guarantees assume the use of an
approved fuel having a density of **   6   GUARANTEE COMPLIANCE   6.1  
Compliance with the Guarantees will be demonstrated using operating procedures
and limitations in accordance with those defined by the certifying airworthiness
authority and by the Seller unless otherwise stated.   6.2   Compliance with the
take-off, second segment, approach climb, en-route one engine inoperative climb,
landing and external noise elements of the Guarantees will be demonstrated with
reference to the approved flight manual.   6.3   Compliance with those parts of
the Guarantees defined in Paragraphs 1 and 2 above not covered by the
requirements of the certifying airworthiness authority will be demonstrated by
calculation based on data obtained during flight tests conducted on one (or
more, at the Seller’s discretion) A321-200 aircraft of the same aerodynamic
configuration as the Aircraft and incorporated in the In-Flight Performance
Program and data bases (“the IFP”) appropriate to the Aircraft.   6.4  
Compliance with the Manufacturer’s Weight Empty guarantee defined in Paragraph 3
will be demonstrated with reference to a weight compliance report.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 8 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.5   Data derived from tests will be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Guarantees.   6.6
  Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the delivery of each of the Aircraft.   6.8   Notwithstanding the
provisions of the Agreement, the warranties contained in this Letter Agreement
will apply with respect to defects resulting from non-compliance with the
Guarantees, and be limited to those defects which become apparent within one
(1) year after delivery of the affected Aircraft excepting those defects which
are caused by engine deterioration. In the event such defects are discovered
within one (1) year after delivery of an Aircraft the Seller and the Buyer will
agree on the procedure and location for new performance tests to be carried out
with respect to such Aircraft to determine whether such defects in fact exist.  
7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Amendment and such
Rule Change affects the Aircraft configuration or performance or both required
to obtain certification the Guarantees will be appropriately modified to reflect
the effect of any such change on the weight or performance of the Aircraft.  
7.2   The Guarantees apply to the Aircraft as described in the Preamble to this
Letter Agreement and will be further adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the A321-200
Standard Specification.

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7 and (ii) use the same methodology and
tolerances as used to compute the numbers set forth herein.

8 EXCLUSIVE GUARANTEES

    The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the A321-200 Standard Specification or any other document.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 9 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



9   **   10   NEGOTIATED AGREEMENT       The Buyer and the Seller agree that
this Letter Agreement has been the subject of discussion and negotiation by the
parties and that other mutual agreements of the parties set forth in the
Agreement and this Letter Agreement were arrived at in consideration of, inter
alia, the provisions of this Letter Agreement specifically including Paragraphs
8 and 9 of this Letter Agreement.   11   ASSIGNMENT       Notwithstanding the
provisions of Clause 20 or any other provision of the Agreement, the Buyer’s
rights under this Guarantee are not transferable and shall not be assigned,
sold, transferred or otherwise alienated by operation of law or otherwise. Any
assignment, sale, transfer or other alienation of the Buyer’s rights under this
Guarantee with respect to any Original A321 Aircraft will, as to the Original
A321 Aircraft involved, immediately void this Guarantee in its entirety.   12.  
COUNTERPARTS

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 10 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered will be an original,
but all such counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 11 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                  US AIRWAYS, INC.   AIRBUS S.A.S.    
 
               
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir      
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

      USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement
  LA 8D-1 — 12 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to LETTER AGREEMENT No. 8D-1

    **

 

**   Confidential Treatment Requested.

  USA — Amended and Restated Airbus A320 Family Aircraft Purchase Agreement   LA
8D-1 — 13 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8D-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re: A321-211 PERFORMANCE GUARANTEES (CFM/ 93 METRIC TONS)
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Aircraft Purchase Agreement dated as of
even date herewith (the “Agreement”), which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain Original A321 Aircraft,
under the terms and conditions set forth in said Agreement. The Buyer and the
Seller have agreed to set forth in this Letter Agreement No. 8D-2 (the “Letter
Agreement”) certain additional terms and conditions regarding the sale of the
Original A321 Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 1 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    PREAMBLE

    The guarantees defined below (the “Guarantees”) are applicable to the
Original A321 Aircraft as described in the Technical Specification ** for:

  (i)   the fitting of CFM56-5B3/P Propulsion Systems     (ii)   **     (iii)  
the installation of ** and without taking into account any further changes
thereto as provided in the Agreement. The Guarantees are contingent upon
signature by the Buyer and the **.

1   GUARANTEED PERFORMANCE   1.1   Speed       Level flight speed at an Aircraft
gross weight of ** at a pressure altitude of ** using a thrust not exceeding
maximum cruise thrust shall not be less than a guaranteed true Mach number of
**.   1.2   Specific Range   1.2.1   The nautical miles per pound of fuel at an
Aircraft gross weight of ** at a pressure altitude of ** conditions at a true
Mach number of ** shall be not less than a guaranteed value of **.   1.2.2   The
nautical miles per pound of fuel at an Aircraft gross weight of ** at a pressure
altitude of ** conditions at a true Mach number of ** shall be not less than a
guaranteed value of **   1.3   Take-off   1.3.1   FAR take-off field length at
an Aircraft gross weight of ** at the start of ground run at sea level pressure
altitude in ** conditions shall be not more than a guaranteed value of **  
1.3.2   FAR take-off field length at an Aircraft gross weight of ** at the start
of ground run at sea level pressure altitude at an ambient temperature of **
shall be not more than a guaranteed value of **   1.3.3   When operated under
the following conditions ** using the Take-Off Thrust Bump specified in the
preamble hereof:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available (“TOR”):   **

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 2 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:   **
 
  Slope:   **
 
  Wind:
Obstacles :   **
**
 
  Height/distance from end of TOR:   **

    the maximum permissible weight at the start of ground run shall **

1.3.4   When operated under the following conditions **using the Take-Off Thrust
Bump specified in the preamble hereof:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available (“TOR”):   **
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:   **
 
  Slope:   **
 
  Wind:   **
 
  Obstacles:   **
 
  Height/distance from end of TOR:   **  
 
                                                                               
            

    the maximum permissible weight at the start of ground run shall **

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 3 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.4   Second Segment Climb       The Aircraft shall **.   1.5   Altitude
Capability       At an Aircraft gross weight of ** conditions the Aircraft will
be capable of maintaining:

  -   a rate of climb of **,     -   level flight at **,     -   a maneuver of
**

    at a guaranteed pressure altitude of not less than **

1.6   En-route One Engine Inoperative       The Aircraft shall **   1.7  
Approach Climb       The Aircraft shall **   1.8   Landing Climb       FAR
minimum landing climb gradient requirements using the landing flap configuration
required to show compliance with Subparagraph 1.9.1 shall **

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 4 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.9   Landing Field Length   1.9.1   FAR certified dry landing field length at
an Aircraft gross weight of ** at sea level pressure altitude shall not be more
than a guaranteed value of **   1.9.2   When operated according to FAR
regulations and under the following conditions **:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Landing distance available:   **
 
  Wind:   **

    the maximum permissible landing weight shall be **   2   MISSION GUARANTEES
  2.1   The Aircraft will be capable of carrying a guaranteed payload of not
less than ** over a still air stage distance of ** when operated under the
conditions defined below:   2.1.1   The departure airport conditions are as
follows:

         
 
  Pressure altitude:   **
 
  Ambient temperature:   **
 
  Take-off run available:   **
 
  Take-off distance available:   **
 
  Accelerate-stop distance available:   **
 
  Slope:   **
 
  Wind:   **
 
  Obstacles (height and distance   **
 
  from start of roll):   **
 
      **

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **   2.1.2   An allowance of ** of fuel
is included for take-off and climb to ** above the departure airport with
acceleration to climb speed at an ambient temperature of **

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 5 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.3   Climb from **above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitudes of ** above the destination airport are conducted in **. Climb and
descent profiles are respectively **.   2.1.4   An allowance of **of fuel is
included for approach and land at the destination airport.   2.1.5   Stage
distance is defined as the distance covered during climb, cruise and descent as
described in Subparagraph 2.1.3 above.       **   2.1.6   At the end of approach
and land ** of fuel will remain in the tanks.   2.2   In carrying a fixed
payload of ** over a still air stage distance of ** the guaranteed trip fuel
shall be not more than ** when operated under the conditions defined in
Subparagraph 2.1 above.   2.3   The Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **
when operated under the conditions defined below:   2.3.1   The departure
airport conditions are as defined in Subparagraph 1.3.3 above.       **   2.3.2
  An allowance of ** of fuel is included for take-off and climb to ** above the
departure airport with acceleration to climb speed at an ambient temperature of
**.   2.3.3   Climb from ** above the departure airport up to cruise altitude
using maximum climb thrust and cruise at a fixed Mach number of ** at a pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent profiles are respectively **.   2.3.4   An allowance of ** of fuel is
included for approach and land at the destination airport.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 6 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.5   Stage distance is defined as the distance covered during climb, cruise
and descent as described in Subparagraph 2.3.3 above.       **   2.3.6   At the
end of approach and land ** of fuel will remain in the tanks.   2.4   In
carrying a fixed payload of ** over a still air stage distance of ** the
guaranteed trip fuel shall be not more than ** when operated under the
conditions defined in Subparagraph 2.3 above.   2.5   The Aircraft will be
capable of carrying a guaranteed payload of ** over a still air stage distance
of ** when operated under the conditions defined below:   2.5.1   The departure
airport conditions are as defined in Subparagraph 1.3.4 above.       **   2.5.2
  An allowance of ** of fuel is included for take-off and climb to ** above the
departure airport with acceleration to climb speed at an ambient temperature of
**.   2.5.3   Climb from ** above the departure airport up to cruise altitude
using maximum climb thrust and cruise at a fixed Mach number of ** at a pressure
altitude of ** the destination airport are conducted in **. Climb and descent
profiles are respectively **.   2.5.4   An allowance of **of fuel is included
for approach and land at the destination airport.   2.5.5   Stage distance is
defined as the distance covered during climb, cruise and descent as described in
Subparagraph 2.5.3 above.       **   2.5.6   At the end of approach and land **
of fuel will remain in the tanks.   2.6   In carrying a fixed payload of ** over
a still air stage distance of **the guaranteed trip fuel shall be not more than
** when operated under the conditions defined in Subparagraph 2.5 above.   2.7  
The mission guarantees are based on a fixed Operating Weight Empty of ** (For
information only a Weight Breakdown is provided in Appendix A hereto).   3  
MANUFACTURER’S WEIGHT EMPTY

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 7 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    The Seller guarantees a Manufacturer’s Weight Empty of **       This is the
Manufacturer’s Weight Empty as defined in Section **, as amended as defined in
the Preamble to this Letter Agreement and is subject to adjustment as defined in
Subparagraph 7.2.       For clarification it is reminded that the Manufacturer’s
Weight Empty includes the weights of the provisions for **.   4   NOISE      
The Aircraft shall be certified in accordance with the requirements of **, which
is equivalent to **.This is applicable for approach at maximum take off weight
of 205,030 lb and at maximum landing weight of **       **   5   GUARANTEE
CONDITIONS   5.1   The performance certification requirements for the Aircraft,
except where otherwise noted, will be as stated in Section **.   5.2   For the
determination of FAR take-off performance a hard dry level runway surface with
no runway strength limitations, no obstacles, zero wind, atmosphere according to
**, except as otherwise noted, and the use of speed brakes, flaps, landing gear
and engines in the conditions liable to provide the best results **.   5.2.1  
When establishing take-off and second segment performance **.   5.3   When
establishing the approach and landing climb performance cabin **.   5.4   The
en-route one engine inoperative climb performance will be established with the
amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in the **, but no air will be bled from the engines for anti-icing. All
performance data are based on Normal air conditioning mode.   5.5   Climb,
cruise and descent performance associated with the Guarantees will include
allowances for normal electrical load and for normal engine air bleed and power
extraction associated with maximum cabin differential pressure as defined in
Section **. Cabin air conditioning management during performance demonstration
as described in Subparagraph

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 8 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



       6.3 below may be such as to optimize the Aircraft performance while
meeting **. Unless otherwise stated **.

5.6   The engines will be operated using not more than **.   5.7   Where
applicable the Guarantees assume the use of an approved fuel having a density of
**.   6   GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees will be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying airworthiness authority and by the Seller unless
otherwise stated.   6.2   Compliance with the take-off, second segment, approach
climb, en-route one engine inoperative climb, landing and external noise
elements of the Guarantees will be demonstrated with reference to the approved
flight manual.   6.3   Compliance with those parts of the Guarantees defined in
Paragraphs 1 and 2 above not covered by the requirements of the certifying
airworthiness authority will be demonstrated by calculation based on data
obtained during flight tests conducted on one (or more, at the Seller’s
discretion) A321-200 aircraft of the same aerodynamic configuration as the
Aircraft and incorporated in the In-Flight Performance Program and data bases
(the “IFP”) appropriate to the Aircraft.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 9 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.4   Compliance with the Manufacturer’s Weight Empty guarantee defined in
Paragraph 3 will be demonstrated with reference to a weight compliance report.  
6.5   Data derived from tests will be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices to show compliance with the Guarantees.   6.6
  Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.7   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at the delivery of each of the Aircraft.   6.8   Notwithstanding the
provisions of the Agreement, the warranties contained in this Letter Agreement
will apply with respect to defects resulting from non-compliance with the
Guarantees, and be limited to those defects which become apparent within one
(1) year after delivery of the affected Aircraft excepting those defects which
are caused by engine deterioration. In the event such defects are discovered
within one (1) year after delivery of an Aircraft the Seller and the Buyer will
agree on the procedure and location for new performance tests to be carried out
with respect to such Aircraft to determine whether such defects in fact exist.  
7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“Rule Change”)
by any governmental agency made subsequent to the date of the Amendment and such
Rule Change affects the Aircraft configuration or performance or both required
to obtain certification the Guarantees will be appropriately modified to reflect
the effect of any such change on the weight or performance of the Aircraft.  
7.2   The Guarantees apply to the Aircraft as described in the Preamble to this
Letter Agreement and will be further adjusted in the event of:

  i)   Any further configuration change which is the subject of a SCN;     ii)  
Variation in actual weights of items defined in Section 13-10 of the A321-200
Standard Specification.

    The adjustment mechanism will be reviewed between the Buyer and the Seller
and (i) reflect the weight and payload repercussions (if any) set forth in each
individual SCN signed between the parties pursuant to the adjustment
contemplated in this Paragraph 7 and (ii) use the same methodology and
tolerances as used to compute the numbers set forth herein.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 10 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the A321-200 Standard Specification
or any other document.   9   **   10   NEGOTIATED AGREEMENT       The Buyer and
the Seller agree that this Letter Agreement has been the subject of discussion
and negotiation by the parties and that other mutual agreements of the parties
set forth in the Agreement and this Letter Agreement were arrived at in
consideration of, inter alia, the provisions of this Letter Agreement
specifically including Paragraphs 8 and 9 of this Letter Agreement.   11  
ASSIGNMENT       Notwithstanding the provisions of Clause 20 or any other
provision of the Agreement, the Buyer’s rights under this Guarantee are not
transferable and shall not be assigned, sold, transferred or otherwise alienated
by operation of law or otherwise. Any assignment, sale, transfer or other
alienation of the Buyer’s rights under this Guarantee with respect to any
Original A321 Aircraft will, as to the Original A321 Aircraft involved,
immediately void this Guarantee in its entirety.

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 11 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller

                US AIRWAYS, INC.   AIRBUS S.A.S.
 
             
By:
  /s/ Thomas T. Weir   By:   /s/ John J. Leahy  
 
             
 
  Name: Thomas T. Weir       Name: John J. Leahy  
 
  Title: Vice President and Treasurer       Title: Chief Operating Officer
Customers  

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to LETTER AGREEMENT No. 8D-2

    **

 

**   CONFIDENTIAL TREATMENT REQUESTED.

      USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8D-2
— 13 of 13 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8E-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

     
Re:
  A320-232 (IAE Powered) PERFORMANCE GUARANTEES
 
  (78 METRIC TONS)

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain New A320 (IAE Powered)
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 8E-1 (the
“Letter Agreement”) certain additional terms and conditions regarding the sale
of the New A320 (IAE Powered) Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 1 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (“the Guarantees”) are applicable to the New A320
(IAE Powered) Aircraft as described in the Technical Specification ** for:

  a)   **

  b)   The fitting of International Aero Engines V2527-A5 propulsion system

  and without taking into account any further changes thereto as provided in the
Agreement.

    All Guarantees specified in this document are **   1   GUARANTEED
PERFORMANCE   1.1   Take-off   1.1.1   FAR take-off field length at an New A320
(IAE Powered) Aircraft gross weight of **at the start of TORA at sea level
pressure altitude in ** conditions shall be not more than a guaranteed value of
**.   1.1.2   When operated under the following conditions **:

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available (TORA)
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TOD
  : **
Line-up allowance ASD
  : **
Obstacles (height and distance
  : **
from end of TORA)
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **

    the maximum permissible weight at the start of TORA shall **   1.1.3   When
operated under the following conditions **:

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 2 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available (TORA)
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TOD
  : **
Line-up allowance ASD
  : **
Obstacles (height and distance
  : **
from end of TORA)
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **

the maximum permissible weight at the start of TORA shall **

1.2        Second Segment

The New A320 (IAE Powered) Aircraft shall **

1.3        Landing Field Length

FAR certified dry landing field length at an New A320 (IAE Powered) Aircraft
gross weight of **at sea level pressure altitude shall be not more than **.

1.4   Specific Range   1.4.1   The nautical miles per pound of fuel at an New
A320 (IAE Powered) Aircraft gross weight of ** at a pressure altitude of **
conditions at a true Mach number of ** shall be not less than a guaranteed value
of **.   1.4.2   The nautical miles per pound of fuel at an New A320 (IAE
Powered) Aircraft gross weight of ** at a pressure altitude of ** conditions at
a true Mach number of ** shall be not less than a guaranteed value of **.   2  
MISSION GUARANTEES

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 3 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1   The New A320 (IAE Powered) Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **when
operated under the conditions defined below:   2.1.1   The departure airport
conditions **are as follows:

     
Pressure altitude
Ambient temperature
Take-off run available (TORA)
Take-off distance available
Accelerate-stop distance available
Slope
Wind
Line-up allowance TOD
Line-up allowance ASD
  : **
: **
: **
: **
: **
: **
: **
: **
: **
Obstacles (height and distance
from end of TORA)
  : **
: **
: **
: **
: **

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.1.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.1.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at **   2.1.4   Climb from ** above the
departure airport up to cruise altitude using maximum climb thrust and cruise at
a fixed Mach number of **at pressure altitudes of ** above the destination
airport are conducted in ** conditions. Climb and descent speeds **   2.1.5   An
allowance of ** of fuel is included for approach and land at the destination
airport.   2.1.6   An allowance of ** of fuel is included for taxi at the
destination airport.   2.1.7   Stage distance is defined as the distance covered
during climb, cruise and descent as described in paragraph 2.1.4 above.       **

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 4 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.1.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.2   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.1 the Block Fuel
shall be not more than a guaranteed value of **.   2.3   The New A320 (IAE
Powered) Aircraft will be capable of carrying a ** over a still air stage
distance of **when operated under the conditions defined below:   2.3.1   The
departure airport conditions are as described in paragraph 2.1.1.       **  
2.3.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.3.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.3.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of **at pressure
altitudes of ** above the destination airport are conducted in ** conditions.
Climb and descent speeds **   2.3.5   An allowance of ** of fuel is included for
approach and land at the destination airport.   2.3.6   An allowance of ** of
fuel is included for taxi at the destination airport.   2.3.7   Stage distance
is defined as the distance covered during climb, cruise and descent as described
in paragraph 2.3.4 above.       **   2.3.8   At the end of approach and land **
of fuel will remain in the tanks. This represents the estimated fuel required
for:

  1)   **     2)   **     3)   **

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 5 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.4   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.3 the Block Fuel
shall be not more than a guaranteed value of **.   2.5   The New A320 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of ** when
operated under the conditions defined below:   2.5.1   The departure airport
conditions are as described in paragraph 2.1.1.       **   2.5.2   An allowance
of ** of fuel is included for taxi at the departure airport.   2.5.3   An
allowance of ** of fuel is included for take-off and climb to ** above the
departure airport at ** with acceleration to climb speed.   2.5.4   Climb from
** above the departure airport up to cruise altitude using maximum climb thrust
and cruise at a fixed Mach number of **at pressure altitudes of ** above the
destination airport are conducted in ** conditions. Climb and descent speeds
below **   2.5.5   **   2.5.6   An allowance of ** of fuel is included for taxi
at the destination airport.   2.5.7   Stage distance is defined as the distance
covered during climb, cruise and descent as described in paragraph 2.5.4 above.
      **   2.5.8   At the end of approach and land ** of fuel will remain in the
tanks. This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.6   In carrying a fixed payload of ** over a still air stage distance of **
when operated under the conditions defined in paragraph 2.5 the Block Fuel shall
be not more than a guaranteed value of **   2.7   **   3   MANUFACTURER’S WEIGHT
EMPTY

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 6 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3.1   The Seller guarantees a Manufacturer’s Weight Empty of **   3.2   For the
purpose of this paragraph 3 the Manufacturer’s Weight Empty is the
Manufacturer’s Weight Empty defined in Section **as defined in the Preamble to
this Letter Agreement and is subject to adjustment as defined in paragraph 7.2.
      **   4   NOISE   4.1   Exterior Noise       For the purpose of the
exterior noise guarantees of paragraphs 4.1.1, 4.1.2 and 4.1.3 no thrust BUMP
for take-off is assumed.   4.1.1   Noise Certification       The A320-232
powered by V2527-A5 engines at a ** and a ** shall be certified in accordance
with the requirements of **   4.1.2   **   4.1.3   **   4.2   Interior Noise  
4.2.1   Interior Noise on Ground   4.2.1.2   Cockpit       During ground
operation, with the APU and the air conditioning in normal operation and
passenger doors closed, the guaranteed A-weighted Sound Pressure Level (SPL) and
the Speech Interference Level (SIL) in the cockpit shall be as follows:

              Guarantee
SPL [dB(A)]
    * *
SIL [dB]
    * *

    Noise level shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.1.2   Cabin

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 7 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    During ground operation, with the APU and the air conditioning in normal
operation and passenger doors open or closed, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) in the passenger
seated area shall be as follows:

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 8 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



                              Guarantee
Passenger seated area
  SPL[dB(A)]     * *
 
  SIL [dB]     * *

4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

              Guarantee
SPL [dB(A)]
    * *
SIL [dB]
    * *

    Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.2.2   Cabin       At a pressure altitude of ** and a true Mach
number of ** in straight and level flight in still air under ISA conditions, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) shall be as follows:

                              Guarantee
Front 40% of passenger seated area
  SPL [dB(A)]     * *
 
  SIL [dB]     * *
Remaining 60 % of passenger seated area
  SPL [dB(A)]     * *
 
  SIL [dB]     * *

    Noise levels shall be measured at a height of ** above the passenger
compartment floor on the aisle center lines in the passenger seated area.

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 9 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5   GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the A320 (IAE Powered) aircraft, except where otherwise noted,
will be as stated in **   5.2   For the determination of FAR take-off and
landing performance a hard level dry runway surface with no runway strength
limitations, no obstacles, no line-up allowances, zero wind, atmosphere
according to **, except as otherwise noted and the use of speedbrakes, flaps,
landing gear and engines in the conditions liable to provide the best results **
  5.2.1   When establishing take-off and second segment performance **   5.3  
The en-route one engine inoperative climb performance will be established with
the amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in the ** but no air will be bled from the engines for anti-icing.   5.4  
Climb, cruise and descent performance associated with the Guarantees will
include allowances for normal electrical load and for normal engine air bleed
and power extraction associated with maximum cabin differential pressure as
defined in Section **Cabin air conditioning management during performance
demonstration as described in paragraph 6.3 below may be such as to optimize the
New A320 (IAE Powered) Aircraft performance while meeting ** Unless otherwise
stated **   5.5   The engines will be operated using not more than **   5.6  
Where applicable the Guarantees assume the use of an approved fuel having a
density of **   5.7   Loading restrictions may **   5.8   Speech interference
level (SIL) is defined **   5.9   All guaranteed interior noise levels refer to
an aircraft with standard acoustic insulation, an interior completely furnished
and equipped with standard cloth seats. The effect of Buyer furnished equipment
other than standard passenger cloth seats (standard seats or acoustically
equivalent) shall be the responsibility of the Buyer **       Effects on noise
of Buyer furnished equipment and installations by or on behalf of the Buyer are
not covered by this guarantee.   6   GUARANTEE COMPLIANCE

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 10 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.1   Compliance with the Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the certifying
Airworthiness Authority and by the Seller unless otherwise stated.   6.2  
Compliance with the take-off, second segment and landing elements of the
Guarantees will be demonstrated with reference to the approved Flight Manual.  
6.3   Compliance with those parts of the Guarantees defined in paragraphs 1 and
2 above not covered by the requirements of the certifying Airworthiness
Authority shall be demonstrated by calculation based on data obtained during
flight tests conducted on one (or more, at the Seller’s discretion) A320 (IAE
Powered) aircraft of the same aerodynamic configuration as those New A320 (IAE
Powered) Aircraft purchased by the Buyer and incorporated in the In-Flight
Performance Program and data bases (the “IFP”) appropriate to the New A320 (IAE
Powered) Aircraft.   6.4   Compliance with the Manufacturer’s Weight Empty
guarantee defined in paragraph 3 shall be demonstrated with reference to a
weight compliance report.   6.5   The approved aircraft flight manual shall be
used to demonstrate compliance with the certification noise levels guarantees
(paragraph 4.1.1).   6.6   FAA Advisory Circular 36-3H dated 25 April 2002 shall
be used to demonstrate compliance with the guarantee in paragraph 4.1.2.   6.7  
The Airbus Noise Level Computation program will be used to demonstrate
compliance with the guarantee in paragraph 4.1.3.   6.8   Compliance with the
interior noise guarantees shall be demonstrated with reference to noise surveys
conducted on one (or more) aircraft at the Seller’s discretion of an
acoustically equivalent standard to those A320-232 aircraft purchased by the
Buyer. Data derived from flight tests and noise surveys shall be adjusted as
required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices.   6.9  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.   6.10   The Seller undertakes to
furnish the Buyer with a report or reports demonstrating compliance with the
Guarantees at, or as soon as possible after, the delivery of each of the Buyer’s
New A320 (IAE Powered) Aircraft.   7   ADJUSTMENT OF GUARANTEES

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 11 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.1   In the event of any change to any law, governmental regulation or
requirement or interpretation thereof (“rule change”) by any governmental agency
made subsequent to the date of the Agreement and such rule change affects the
New A320 (IAE Powered) Aircraft configuration or performance or both required to
obtain certification the Guarantees shall be appropriately modified to reflect
the effect of any such change.   7.2   The Guarantees apply to the New A320 (IAE
Powered) Aircraft as described in the Preamble to this Letter Agreement and may
be adjusted in the event of:

  a)   Any further configuration change which is the subject of a SCN     b)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     c)   Changes required to obtain certification which cause
changes to the performance or weight of the New A320 (IAE Powered) Aircraft

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   9   **   10.   TRANSFERABILITY       Notwithstanding the provisions
of Clause 20 or any other provision of the Agreement, the Buyer’s rights under
this Guarantee are not transferable and shall not be assigned, sold, transferred
or otherwise alienated by operation of law or otherwise. Any assignment, sale,
transfer or other alienation of the Buyer’s rights under this Guarantee with
respect to any New A320 (IAE Powered) Aircraft will, as to the New A320 (IAE
Powered) Aircraft involved, immediately void this Guarantee in its entirety.  
11.   COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 — 12 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                     
 
                    US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir          
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer  
 
 
                        Customers    

          USA — Amended & Restated Airbus A320 Family Purchase Agreement   LA
8E-1 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A

    **

 

**   Confidential Treatment Requested.

          USA — Amended & Restated Airbus A320 Family Purchase Agreement
A320 (IAE/78T)   LA 8E-1 — 14 of 14 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8E-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

     
Re:
  A320-214 (CFM Powered) PERFORMANCE GUARANTEES
 
  (78 METRIC TONS)

Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain New A320 (CFM Powered)
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 8E-2 (the
“Letter Agreement”) certain additional terms and conditions regarding the sale
of the New A320 (CFM Powered) Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 1 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (“the Guarantees”) are applicable to the New A320
(CFM Powered) as described in the Technical Specification ** for:
a) Increased Design Weights to:

     
Maximum Take-Off Weight
  **
Maximum Landing Weight
  **
Maximum Zero Fuel Weight
  **

b) The fitting of CFM International CFM56-5B4/P propulsion system
and without taking into account any further changes thereto as provided in the
Agreement.
All Guarantees specified in this document are applicable to aircraft to be
delivered from 2009 onwards.

1   GUARANTEED PERFORMANCE   1.1   Take-off   1.1.1   FAR take-off field length
at an New A320 (CFM Powered) Aircraft gross weight of **at the start of TORA at
sea level pressure altitude in ** shall be not more than a guaranteed value of
**.   1.1.2   When operated under the following conditions (representative of
PHX 25R):

         
Pressure altitude
  : **    
Ambient temperature
  : **    
Take-off run available (TORA)
  : **    
Take-off distance available
  : **    
Accelerate-stop distance available
  : **    
Slope
  : **    
Wind
  : **    
Line-up allowance TOD
  : **    
Line-up allowance ASD
  : **    
Obstacles (height and distance
  : **    
from end of TORA)
  : **
: **
: **
: **
: **
: **    

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 2 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



the maximum permissible weight at the start of TORA shall be not less than a
guaranteed value of **.

1.1.3   When operated under the following conditions **:

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available (TORA)
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TOD
  : **
Line-up allowance ASD
  : **
Obstacles (height and distance
  : **
from end of TORA)
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **
 
  : **

the maximum permissible weight at the start of TORA shall be **.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 3 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.2   Second Segment       The New A320 (CFM Powered) shall **   1.3   Landing
Field Length

FAR certified dry landing field length at an New A320 (CFM Powered) Aircraft
gross weight of **at sea level pressure altitude shall be not more than **.

1.4   Specific Range   1.4.1   The nautical miles per pound of fuel at an New
A320 (CFM Powered) Aircraft gross weight of ** at a pressure altitude of ** at a
true Mach number of ** shall be not less than a guaranteed value of **.   1.4.2
  The nautical miles per pound of fuel at an New A320 (CFM Powered) Aircraft
gross weight of ** at a pressure altitude of ** at a true Mach number of **
shall be not less than a guaranteed value of **.   2   MISSION GUARANTEES   2.1
  The New A320 (CFM Powered) will be capable of carrying a guaranteed payload of
not less than ** over a still air stage distance of **when operated under the
conditions defined below:   2.1.1   The departure airport conditions ** are as
follows:

     
Pressure altitude
  : **
Ambient temperature
  : **
Take-off run available (TORA)
  : **
Take-off distance available
  : **
Accelerate-stop distance available
  : **
Slope
  : **
Wind
  : **
Line-up allowance TOD
  : **
Line-up allowance ASD
  : **
Obstacles (height and distance
  : **
from end of TORA)
  : **
 
  : **

 
  : **
 
  : **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 4 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.1.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.1.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.1.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude ** above the destination airport are conducted in **. Climb and descent
speeds below ** will be 250 knots CAS.   2.1.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.1.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.1.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.1.4 above.       **   2.1.8   At the end of
approach and land ** of fuel will remain in the tanks. This represents the
estimated fuel required for:

  1)   **     2)   **     3)   **

2.2   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.1 the Block Fuel
shall be not more than a guaranteed value of **.   2.3   The New A320 (CFM
Powered) will be capable of carrying a guaranteed payload of not less than **
over a still air stage distance of **when operated under the conditions defined
below:   2.3.1   The departure airport conditions are as described in paragraph
2.1.1.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 5 of 16
PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.3.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.3.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.3.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be 250 knots CAS.   2.3.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.3.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.3.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.3.4 above.       **   2.3.8   At the end of
approach and land ** of fuel will remain in the tanks. This represents the
estimated fuel required for:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 6 of 16
PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



  1)   **     2)   **     3)   **

2.4   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.3 the Block Fuel
shall be not more than a guaranteed value of **.   2.5   The New A320 (CFM
Powered) will be capable of carrying a guaranteed payload of not less than **
over a still air stage distance of **when operated under the conditions defined
below:   2.5.1   The departure airport conditions are as described in paragraph
2.1.1.       **   2.5.2   An allowance of ** of fuel is included for taxi at the
departure airport.   2.5.3   An allowance of ** of fuel is included for take-off
and climb to ** above the departure airport at ** with acceleration to climb
speed.   2.5.4   Climb from ** above the departure airport up to cruise altitude
using maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitudes of ** above the destination airport are conducted in ISA conditions.
Climb and descent speeds below ** will be **.   2.5.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.5.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.5.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.5.4 above.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 7 of 16
PRIVILEGED AND CONFIDENTIAL



 



--------------------------------------------------------------------------------



 



    **   2.5.8   At the end of approach and land ** of fuel will remain in the
tanks. This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.6   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.5 the Block Fuel
shall be not more than a guaranteed value of **.   2.7   **.   3  
MANUFACTURER’S WEIGHT EMPTY   3.1   The Seller guarantees a Manufacturer’s
Weight Empty of **.   3.2   For the purpose of this paragraph 3 the
Manufacturer’s Weight Empty is the Manufacturer’s Weight Empty defined in
Section **       For information only an analysis of the Manufacturer’s Weight
Empty, Customer Changes, Operators Items and Operating Weight Empty is shown in
Appendix A to this Letter Agreement.   4   NOISE   4.1   Exterior Noise      
For the purpose of the exterior noise guarantees of paragraphs 4.1.1, 4.1.2 and
4.1.3 no thrust BUMP for take-off is assumed.   4.1.1   Noise Certification    
  The A320-214 powered by CFM56-5B4/P engines at a ** and a ** shall be
certified in accordance with the requirements of **

4.1.2   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 8 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  •   4.1.3 **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 9 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

4.2   Interior Noise   4.2.1   Interior Noise on Ground   4.2.1.2   Cockpit    
  During ground operation, with the APU and the air conditioning in normal
operation and passenger doors closed, the guaranteed A-weighted Sound Pressure
Level (SPL) and the Speech Interference Level (SIL) in the cockpit shall be as
follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

Noise level shall be measured at the Captain’s and First Officer’s seat position
at head level with normal cockpit air conditioning and ventilation in operation.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 10 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



4.2.1.2   Cabin

During ground operation, with the APU and the air conditioning in normal
operation and passenger doors open or closed, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) in the passenger
seated area shall be as follows:

                      Guarantee
Passenger seated area
  SPL[dB(A)]     * *
 
  SIL [dB]     * *

4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit

At a pressure altitude of ** and a true Mach number of **in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.

4.2.2.2   Cabin

At a pressure altitude of ** and a true Mach number of ** in straight and level
flight in still air under ISA conditions, the guaranteed A-weighted Sound
Pressure Level (SPL) and the Speech Interference Level (SIL) shall be as
follows:

                  Guarantee
Front 40% of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **
Remaining 60 % of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 11 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Noise levels shall be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

5   GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the New A320 (CFM Powered), except where otherwise noted, will
be as stated in **.   5.2   For the determination of FAR take-off and landing
performance a hard level dry runway surface with no runway strength limitations,
no obstacles, no line-up allowances, zero wind, atmosphere according to **,
except as otherwise noted and the use of speedbrakes, flaps, landing gear and
engines in the conditions liable to provide the best results **.   5.2.1   When
establishing take-off and second segment performance **   5.3   The en-route one
engine inoperative climb performance will be established with the amount of
engine air bleed associated with the maximum cabin altitude as specified in **
and an average ventilation rate not less than the amount defined in ** but no
air will be bled from the engines for anti-icing.   5.4   Climb, cruise and
descent performance associated with the Guarantees will include allowances for
normal electrical load and for normal engine air bleed and power extraction
associated with maximum cabin differential pressure as defined in Section **.
Cabin air conditioning management during performance demonstration as described
in paragraph 6.3 below may be such as to optimize the New A320 (CFM Powered)
performance while meeting the **   5.5   The engines will be operated using not
more than **   5.6   Where applicable the Guarantees assume the use of an
approved fuel having a density of **   5.7   Loading restrictions may apply for
operations with **   5.8   Speech interference level (SIL) is defined as the
arithmetic average of the sound pressure levels **. A-weighted sound pressure
level (dB(A)) is as defined in the **   5.9   All guaranteed interior noise
levels refer to an aircraft with standard acoustic insulation, an interior
completely furnished and equipped with standard cloth seats. The effect of Buyer
furnished equipment other than standard passenger cloth seats (standard seats or
acoustically equivalent) shall be the responsibility of the Buyer ** Effects on
noise of Buyer furnished equipment and installations by or on behalf of the
Buyer

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 12 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



are not covered by this guarantee.

6   GUARANTEE COMPLIANCE   6.1   Compliance with the Guarantees shall be
demonstrated using operating procedures and limitations in accordance with those
defined by the certifying Airworthiness Authority and by the Seller unless
otherwise stated.   6.2   Compliance with the take-off, second segment and
landing elements of the Guarantees will be demonstrated with reference to the
approved Flight Manual.   6.3   Compliance with those parts of the Guarantees
defined in paragraphs 1 and 2 above not covered by the requirements of the
certifying Airworthiness Authority shall be demonstrated by calculation based on
data obtained during flight tests conducted on one (or more, at the Seller’s
discretion) A320 (CFM Powered) aircraft of the same aerodynamic configuration as
those New A320 (CFM Powered) Aircraft purchased by the Buyer and incorporated in
the In-Flight Performance Program and data bases (the “IFP”) appropriate to the
New A320 (CFM Powered) Aircraft.   6.4   Compliance with the Manufacturer’s
Weight Empty guarantee defined in paragraph 3 shall be demonstrated with
reference to a weight compliance report.   6.5   The approved aircraft flight
manual shall be used to demonstrate compliance with the certification noise
levels guarantees (paragraph 4.1.1).   6.6   FAA Advisory Circular 36-3H dated
25 April 2002 shall be used to demonstrate compliance with the guarantee in
paragraph 4.1.2.   6.7   The Airbus Noise Level Computation program will be used
to demonstrate compliance with the guarantee in paragraph 4.1.3.   6.8  
Compliance with the interior noise guarantees shall be demonstrated with
reference to noise surveys conducted on one (or more) aircraft at the Seller’s
discretion of an acoustically equivalent standard to those A320-214 aircraft
purchased by the Buyer. Data derived from flight tests and noise surveys shall
be adjusted as required using conventional methods of correction, interpolation
or extrapolation in accordance with established aeronautical practices.   6.9  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 13 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.10   The Seller undertakes to furnish the Buyer with a report or reports
demonstrating compliance with the Guarantees at, or as soon as possible after,
the delivery of each of the Buyer’s New A320 (CFM Powered).   7   ADJUSTMENT OF
GUARANTEES   7.1   In the event of any change to any law, governmental
regulation or requirement or interpretation thereof (“rule change”) by any
governmental agency made subsequent to the date of the Agreement and such rule
change affects the New A320 (CFM Powered) configuration or performance or both
required to obtain certification the Guarantees shall be appropriately modified
to reflect the effect of any such change.   7.2   The Guarantees apply to the
New A320 (CFM Powered) as described in the Preamble to this Letter Agreement and
may be adjusted in the event of:

  a)   Any further configuration change which is the subject of a SCN     b)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     c)   Changes required to obtain certification which cause
changes to the performance or weight of the New A320 (CFM Powered)

8   EXCLUSIVE GUARANTEES

The Guarantees are exclusive and are provided in lieu of any and all other
performance and weight guarantees of any nature which may be stated, referenced
or incorporated in the Specification or any other document.

9   **   10.   **   11.   COUNTERPARTS       This Letter Agreement may be signed
in any number of separate counterparts. Each counterpart, when signed and
delivered (including counterparts delivered by facsimile transmission), will be
an original, and the counterparts will together constitute one same instrument.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 14 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                     
 
                    US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
 
 
Name: Thomas T. Weir          
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
          Customers    

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 15 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A
     **
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8E-2 — 16 of 16
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8F-1
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:           A321-211 (CFM Powered) PERFORMANCE GUARANTEES
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated Airbus A320 Family Purchase Agreement dated as of
even date herewith, (the “Agreement”) which covers, among other things, the sale
by the Seller and the purchase by the Buyer of certain New A321 (CFM Powered)
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 8F-1 (the
“Letter Agreement”) certain additional terms and conditions regarding the sale
of the New A321 (CFM Powered) Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 1 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (“the Guarantees”) are applicable to the New A321
(CFM Powered) Aircraft as described in the Technical Specification ** for:

  a)   Increased Design Weights to:

         
 
  Maximum Take-Off Weight   **
 
  Maximum Landing Weight   **
 
  Maximum Zero Fuel Weight   **

  b)   **     c)   **     d)   **

and without taking into account any further changes thereto as provided in the
Agreement.
All Guarantees specified in this document are applicable to aircraft to be **.

1   GUARANTEED PERFORMANCE   1.1   Take-off   1.1.1   FAR take-off field length
at an New A321 (CFM Powered) Aircraft gross weight of ** at the start of TORA at
sea level pressure altitude in ** shall be not more than a guaranteed value of
**.   1.1.2   When operated under the following conditions **:

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available (TORA)   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 2 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
  Obstacles (height and distance   : **
 
  from end of TORA)   : **
 
      : **
 
      : **
 
      : **
 
      : **
 
      : **

the maximum permissible weight at the start of TORA shall be not less than a
guaranteed value of **

1.1.3   When operated under the following conditions **:

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available (TORA)   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (height and distance   : **
 
  from end of TORA)   : **
 
      : **
 
      : **
 
      : **
 
      : **
 
      : **
 
      : **
 
      : **

the maximum permissible weight at the start of TORA shall be not less than a
guaranteed value of **.

1.2   Second Segment       The New A321 (CFM Powered) Aircraft shall **   1.3  
Landing Field Length

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8F-1 — 3 of 22
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



FAR certified dry landing field length at an New A321 (CFM Powered) Aircraft
gross weight of **at sea level pressure altitude shall be not more than **

1.4   Specific Range   1.4.1   The nautical miles per pound of fuel at an New
A321 (CFM Powered) Aircraft gross weight of ** at a pressure altitude of **in **
at a true Mach number of ** shall be not less than a guaranteed value of **.  
1.4.2   The nautical miles per pound of fuel at an New A321 (CFM Powered)
Aircraft gross weight of ** at a pressure altitude of ** in ** at a true Mach
number of ** shall be not less than a guaranteed value of **.   2   MISSION
GUARANTEES   2.1   The New A321 (CFM Powered) Aircraft will be capable of
carrying a guaranteed payload of not less than ** over a still air stage
distance of **when operated under the conditions defined below:   2.1.1   The
departure airport conditions are as described in paragraph 1.1.2.       The
destination airport conditions are such as to allow the required landing weight
to be used without restriction. **   2.1.2   An allowance of ** of fuel is
included for taxi at the departure airport.   2.1.3   An allowance of ** of fuel
is included for take-off and climb to ** above the departure airport at ** with
acceleration to climb speed.   2.1.4   Climb from ** above the departure airport
up to cruise altitude using maximum climb thrust and cruise at a fixed Mach
number of ** at pressure altitudes of ** above the destination airport are
conducted in **. Climb and descent speeds below ** will be **.   2.1.5   An
allowance of ** of fuel is included for approach and land at the destination
airport.   2.1.6   An allowance of ** of fuel is included for taxi at the
destination airport.   2.1.7   Stage distance is defined as the distance covered
during climb, cruise and descent as described in paragraph 2.1.4 above.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8F-1 — 4 of 22
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    **   2.1.8   At the end of approach and land ** of fuel will remain in the
tanks. This represents the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.2   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.1 the Block Fuel
shall be not more than a guaranteed value of **.   2.3   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.3.1   The departure airport conditions are as described in
paragraph 1.1.2.       The destination airport conditions are such as to allow
the required landing weight to be used without restriction. **   2.3.2   An
allowance of ** of fuel is included for taxi at the departure airport.   2.3.3  
An allowance of ** of fuel is included for take-off and climb to ** above the
departure airport at ** with acceleration to climb speed.   2.3.4   Climb from
** above the departure airport up to cruise altitude using maximum climb thrust
and cruise at a fixed Mach number of ** at pressure altitudes of ** and descent
to ** above the destination airport are conducted in ** Climb and descent speeds
below ** will be **   2.3.5   An allowance of ** of fuel is included for
approach and land at the destination airport.   2.3.6   An allowance of ** of
fuel is included for taxi at the destination airport.   2.3.7   Stage distance
is defined as the distance covered during climb, cruise and descent as described
in paragraph 2.3.4 above.       **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 5 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.3.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.4   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.3 the Block Fuel
shall be not more than a guaranteed value of **.   2.5   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.5.1   The departure airport conditions are as described in
paragraph 1.1.2.       **   2.5.2   An allowance of ** of fuel is included for
taxi at the departure airport.   2.5.3   An allowance of ** of fuel is included
for take-off and climb to ** above the departure airport at ** with acceleration
to climb speed.   2.5.4   Climb from ** above the departure airport up to cruise
altitude using maximum climb thrust and cruise at a fixed Mach number of **at
pressure altitudes of ** above the destination airport are conducted in **.
Climb and descent speeds below ** will be **   2.5.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.5.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.5.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.5.4 above.       **   2.5.8   At the end of
approach and land ** of fuel will remain in the tanks. This represents the
estimated fuel required for:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 6 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.6   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.5 the Block Fuel
shall be not more than a guaranteed value of **.   2.7   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.7.1   The departure airport conditions are as described in
paragraph 1.1.3.       **   2.7.2   An allowance of ** of fuel is included for
taxi at the departure airport.   2.7.3   An allowance of ** of fuel is included
for take-off and climb to ** above the departure airport at ** with acceleration
to climb speed.   2.7.4   Climb from ** above the departure airport up to cruise
altitude using maximum climb thrust and cruise at a fixed Mach number of **at
pressure altitudes of ** above the destination airport are conducted in **
conditions. Climb and descent speeds below ** will be **.   2.7.5   An allowance
of ** of fuel is included for approach and land at the destination airport.  
2.7.6   An allowance of ** of fuel is included for taxi at the destination
airport.   2.7.7   Stage distance is defined as the distance covered during
climb, cruise and descent as described in paragraph 2.7.4 above.       **  
2.7.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 7 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



             
 
    3 )   **

2.8   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.7 the Block Fuel
shall be not more than a guaranteed value of **.   2.9   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 8 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.9.1   The departure airport conditions are as described in paragraph 1.1.3.  
    **   2.9.2   An allowance of ** of fuel is included for taxi at the
departure airport.   2.9.3   An allowance of ** of fuel is included for take-off
and climb to ** above the departure airport at ** with acceleration to climb
speed.   2.9.4   Climb from ** above the departure airport up to cruise altitude
using maximum climb thrust and cruise at a fixed Mach number of **at pressure
altitudes of **above the destination airport are conducted in ** conditions.
Climb and descent speeds below ** will be **   2.9.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.9.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.9.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.9.4 above.       **   2.9.8   At the end of
approach and land ** of fuel will remain in the tanks. This represents the
estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.10   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.9 the Block Fuel
shall be not more than a guaranteed value of **.   2.11   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:

 

**   Confidential Treatment Requested.

                USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8F-1 — 9 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.11.1   The departure airport conditions are as described in paragraph 1.1.3.  
    **   2.11.2   An allowance of ** of fuel is included for taxi at the
departure airport.   2.11.3   An allowance of ** of fuel is included for
take-off and climb to ** above the departure airport at ** with acceleration to
climb speed.   2.11.4   Climb from ** above the departure airport up to cruise
altitude using maximum climb thrust and cruise at a fixed Mach number of **at
pressure altitudes of ** above the destination airport are conducted in **.
Climb and descent speeds below ** will be **   2.11.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.11.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.11.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.11.4 above.       **   2.11.8   At the
end of approach and land ** of fuel will remain in the tanks. This represents
the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.12   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.11 the Block Fuel
shall be not more than a guaranteed value of **.   2.13   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.13.1   The departure airport conditions **are as follows:

         
 
  Pressure altitude   : **

 

**   Confidential Treatment Requested.

                USA — Amended and Restated Airbus A320 Family Purchase Agreement
  LA 8F-1 — 10 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
  Ambient temperature   : **
 
  Take-off run available (TORA)   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (height and distance   : **
 
        from end of TORA)   : **
 
      : **
 
      : **
 
      : **

    The destination airport conditions are such as to allow the required landing
weight to be used without restriction. Pressure altitude is **.   2.13.2   An
allowance of ** of fuel is included for taxi at the departure airport.   2.13.3
  An allowance of ** of fuel is included for take-off and climb to ** above the
departure airport at ** with acceleration to climb speed.   2.13.4   Climb from
** above the departure airport up to cruise altitude using maximum climb thrust
and cruise at a fixed Mach number of ** at pressure altitudes of ** above the
destination airport are conducted in **. Climb and descent speeds below ** will
be **.   2.13.5   An allowance of ** of fuel is included for approach and land
at the destination airport.   2.13.6   An allowance of ** of fuel is included
for taxi at the destination airport.   2.13.7   Stage distance is defined as the
distance covered during climb, cruise and descent as described in paragraph
2.13.4 above.       **   2.13.8   At the end of approach and land ** of fuel
will remain in the tanks. This represents the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 11 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



             
 
    3 )   **

2.14   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.13 the Block Fuel
shall be not more than a guaranteed value of **.   2.15   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.15.1   The departure airport conditions are as described in
paragraph 2.13.1.       **   2.15.2   An allowance of ** of fuel is included for
taxi at the departure airport.   2.15.3   An allowance of ** of fuel is included
for take-off and climb to ** above the departure airport at ** with acceleration
to climb speed.   2.15.4   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
**at pressure altitudes of ** above the destination airport are conducted in **
Climb and descent speeds below ** will be **   2.15.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.15.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.15.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.15.4 above.       **   2.15.8   At the
end of approach and land ** of fuel will remain in the tanks. This represents
the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 12 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.16   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.15 the Block Fuel
shall be not more than a guaranteed value of **.   2.17   The New A321 (CFM
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.17.1   The departure airport conditions are as described in
paragraph 2.13.1.       **   2.17.2   An allowance of ** of fuel is included for
taxi at the departure airport.   2.17.3   An allowance of ** of fuel is included
for take-off and climb to ** above the departure airport at ** with acceleration
to climb speed.   2.17.4   Climb from ** above the departure airport up to
cruise altitude using maximum climb thrust and cruise at a fixed Mach number of
** at pressure altitudes of ** above the destination airport are conducted in **
Climb and descent speeds below ** will be **.   2.17.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.17.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.17.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.17.4 above.       **   2.17.8   At the
end of approach and land ** of fuel will remain in the tanks. This represents
the estimated fuel required for:

             
 
    1 )   **
 
    2 )   **
 
    3 )   **

2.18   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.17 the Block Fuel
shall be not more than a guaranteed value of **.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 13 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.19   **   3   MANUFACTURER’S WEIGHT EMPTY   3.1   The Seller guarantees a
Buyer’s Manufacturer’s Weight Empty of **.   3.2   For the purposes of this
paragraph 3 the Buyer’s Manufacturer’s Weight Empty is the Manufacturer’s Weight
Empty defined in Section **       For information only an analysis of the
Buyer’s Manufacturer’s Weight Empty, Customer Changes, Operators Items and
Operating Weight Empty is shown in Appendix A to this Letter Agreement.   4  
NOISE   4.1   Exterior Noise       For the purpose of the exterior noise
guarantees of paragraphs 4.1.1, 4.1.2 and 4.1.3 no thrust BUMP for take-off is
assumed.   4.1.1   Noise Certification       The A321-211 powered by CFM56-5B3/P
engines at a ** and a ** shall be certified in accordance with the requirements
of **   4.1.2   **   4.1.3   **   4.2   Interior Noise   4.2.1   Interior Noise
on Ground   4.2.1.2   Cockpit       During ground operation, with the APU and
the air conditioning in normal operation and passenger doors closed, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) in the cockpit shall be as follows:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 14 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

    Noise level shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.1.2   Cabin       During ground operation, with the APU and the
air conditioning in normal operation and passenger doors open or closed, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) in the passenger seated area shall be as follows:

                  Guarantee
Passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **

4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of ** in straight and level flight in
still air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

          Guarantee
SPL [dB(A)]
  **
SIL [dB]
  **

    Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.   4.2.2.2   Cabin       At a pressure altitude of ** and a true Mach
number of ** in straight and level flight in still air under ISA conditions, the
guaranteed A-weighted Sound Pressure Level (SPL) and the Speech Interference
Level (SIL) shall be as follows:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 15 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



                  Guarantee
Front 40% of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **
Remaining 60 % of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **

Noise levels shall be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 16 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5   GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the New A321 (CFM Powered) Aircraft, except where otherwise
noted, will be as stated in Section **   5.2   For the determination of FAR
take-off and landing performance a hard level dry runway surface with no runway
strength limitations, no obstacles, no line-up allowances, zero wind, atmosphere
according to **, except as otherwise noted and the use of speedbrakes, flaps,
landing gear and engines in the conditions liable to provide the best results **
  5.2.1   When establishing take-off and second segment performance **   5.3  
The en-route one engine inoperative climb performance will be established with
the amount of engine air bleed associated with the maximum cabin altitude as
specified in ** and an average ventilation rate not less than the amount defined
in **but no air will be bled from the engines for anti-icing.   5.4   Climb,
cruise and descent performance associated with the Guarantees will include
allowances for normal electrical load and for normal engine air bleed and power
extraction associated with maximum cabin differential pressure as defined in **
Cabin air conditioning management during performance demonstration as described
in paragraph 6.3 below may be such as to optimize the New A321 (CFM Powered)
Aircraft performance while meeting the **   5.5   The engines will be operated
using not more than **   5.6   Where applicable the Guarantees assume the use of
an approved fuel having a density of **   5.7   Speech interference level
(SIL) is defined as the arithmetic average of the sound pressure levels **.
A-weighted sound pressure level (dB(A)) is as defined in the **   5.8   All
guaranteed interior noise levels refer to an aircraft with standard acoustic
insulation, an interior completely furnished and equipped with standard cloth
seats. The effect of Buyer furnished equipment other than standard passenger
cloth seats (standard seats or acoustically equivalent) shall be the
responsibility of the Buyer **       Effects on noise of Buyer furnished
equipment and installations by or on behalf of the Buyer are not covered by this
guarantee.   6   GUARANTEE COMPLIANCE

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 17 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.1   Compliance with the Guarantees shall be demonstrated using operating
procedures and limitations in accordance with those defined by the certifying
Airworthiness Authority and by the Seller unless otherwise stated.   6.2  
Compliance with the take-off, second segment and landing elements of the
Guarantees will be demonstrated with reference to the approved Flight Manual.  
6.3   Compliance with those parts of the Guarantees defined in paragraphs 1 and
2 above not covered by the requirements of the certifying Airworthiness
Authority shall be demonstrated by calculation based on data obtained during
flight tests conducted on one (or more, at the Seller’s discretion) A321 (CFM
Powered) aircraft of the same aerodynamic configuration as those New A321 (CFM
Powered) Aircraft purchased by the Buyer and incorporated in the In-Flight
Performance Program and data bases (the “IFP”) appropriate to the New A321 (CFM
Powered) Aircraft.   6.4   Compliance with the Manufacturer’s Weight Empty
guarantee defined in paragraph 3 shall be demonstrated with reference to a
weight compliance report.   6.5   The approved aircraft flight manual shall be
used to demonstrate compliance with the certification noise levels guarantees
(paragraph 4.1.1).   6.6   FAA Advisory Circular 36-3H dated 25 April 2002 shall
be used to demonstrate compliance with the guarantee in paragraph 4.1.2.   6.7  
The Airbus Noise Level Computation program will be used to demonstrate
compliance with the guarantee in paragraph 4.1.3.   6.8   Compliance with the
interior noise guarantees shall be demonstrated with reference to noise surveys
conducted on one (or more) aircraft at the Seller’s discretion of an
acoustically equivalent standard to those A321-211 aircraft purchased by the
Buyer. Data derived from flight tests and noise surveys shall be adjusted as
required using conventional methods of correction, interpolation or
extrapolation in accordance with established aeronautical practices.   6.9  
Compliance with the Guarantees is not contingent on engine performance defined
in the engine manufacturer’s specification.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 18 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.10   The Seller undertakes to furnish the Buyer with a report or reports
demonstrating compliance with the Guarantees at, or as soon as possible after,
the delivery of each of the Buyer’s New A321 (CFM Powered) Aircraft.   7  
ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to any law,
governmental regulation or requirement or interpretation thereof (“rule change”)
by any governmental agency made subsequent to the date of the Agreement and such
rule change affects the New A321 (CFM Powered) Aircraft configuration or
performance or both required to obtain certification the Guarantees shall be
appropriately modified to reflect the effect of any such change.   7.2   The
Guarantees apply to the New A321 (CFM Powered) Aircraft as described in the
Preamble to this Letter Agreement and may be adjusted in the event of:

  a)   Any further configuration change which is the subject of a SCN     b)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     c)   Changes required to obtain certification which cause
changes to the performance or weight of the New A321 (CFM Powered) Aircraft

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   9   **   10.   TRANSFERABILITY       Notwithstanding the provisions
of Clause 20 or any other provision of the Agreement, the Buyer’s rights under
this Guarantee are not transferable and shall not be assigned, sold, transferred
or otherwise alienated by operation of law or otherwise. Any assignment, sale,
transfer or other alienation of the Buyer’s rights under this Guarantee with
respect to any New A321 (CFM Powered) Aircraft will, as to the New A321 (CFM
Powered) Aircraft involved, immediately void this Guarantee in its entirety.  
11.   COUNTERPARTS

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 19 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



This Letter Agreement may be signed in any number of separate counterparts. Each
counterpart, when signed and delivered (including counterparts delivered by
facsimile transmission), will be an original, and the counterparts will together
constitute one same instrument.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-1 — 20 of 22 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.   AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir
 
Name: Thomas T. Weir       By:   /s/ John J. Leahy
 
Name: John J. Leahy    
 
  Title: Vice President and Treasurer           Title: Chief Operating Officer
Customers

          USA — Amended and Restated Airbus A320 Family Purchase Agreement
EXECUTION   LA 8F-1
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement No. 8F-1
     **
 

**   Confidential Treatment Requested.

          USA — A320 Family – Amended & Restated PA
EXECUTION   LA 8F-1 — 22 of 22
PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 8F-2
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281

Re:   New A321-231 AIRCRAFT PERFORMANCE GUARANTEES(IAE Powered/93.5ton)

Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain New A321 (IAE Powered)
Aircraft, under the terms and conditions set forth in said Agreement. The Buyer
and the Seller have agreed to set forth in this Letter Agreement No. 8F-2 (the
“Letter Agreement”) certain additional terms and conditions regarding the sale
of the New A321 (IAE Powered) Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated herein by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions which are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 1 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



PREAMBLE
The guarantees defined below (“the Guarantees”) are applicable to the New A321
(IAE Powered) Aircraft as described in the Technical Specification ** for:


  a)   Increased Design Weights to:

         
 
  Maximum Take-Off Weight
Maximum Landing Weight
Maximum Zero Fuel Weight   **
**
**

  b)   The fitting of provisions for two Additional Centre Tanks (“ACT”)     c)
  **     d)   **

and without taking into account any further changes thereto as provided in the
Agreement.
All Guarantees specified in this document are applicable to aircraft to be
delivered from 2009 onwards.

1   GUARANTEED PERFORMANCE   1.1   Take-off   1.1.1   FAR take-off field length
at an New A321 (IAE Powered) Aircraft gross weight of **at the start of TORA at
sea level pressure altitude in ** shall be not more than a guaranteed value of
**.   1.1.2   When operated under the following conditions **:

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available (TORA)   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (height and distance   : **
 
    from end of TORA)   : **
 
      : **
 
      : **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 2 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
      : **
 
      : **
 
      : **

the maximum permissible weight at the start of TORA shall be not less than a
guaranteed value of **.

1.1.3   When operated under the following conditions **:

             
 
  Pressure altitude   : **    
 
  Ambient temperature   : **    
 
  Take-off run available (TORA)   : **    
 
  Take-off distance available   : **    
 
  Accelerate-stop distance available   : **    
 
  Slope   : **    
 
  Wind   : **    
 
  Line-up allowance TOD   : **    
 
  Line-up allowance ASD   : **    
 
  Obstacles (height and distance   : **    
 
     from end of TORA)   : **    
 
      : **    
 
      : **  
 
      : **    
 
      : **    
 
      : **  

the maximum permissible weight at the start of TORA shall be not less than a
guaranteed value of **.

1.2   Second Segment

The New A321 (IAE Powered) Aircraft shall **
 

**   Confidential Treatment Requested.

USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8F-2 — 3
of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.3   Landing Field Length

FAR certified dry landing field length at an New A321 (IAE Powered) Aircraft
gross weight of **at sea level pressure altitude shall be not more than **.

1.4   Specific Range   1.4.1   The nautical miles per pound of fuel at a New
A321 (IAE Powered) Aircraft gross weight of ** at a pressure altitude of ** at a
true Mach number of ** shall be not less than a guaranteed value of **.   1.4.2
  The nautical miles per pound of fuel at a New A321 (IAE Powered) Aircraft
gross weight of ** at a pressure altitude of ** at a true Mach number of **
shall be not less than a guaranteed value of **.   2   MISSION GUARANTEES   2.1
  The New A321 (IAE Powered) Aircraft will be capable of carrying a guaranteed
payload of not less than ** over a still air stage distance of **when operated
under the conditions defined below:   2.1.1   The departure airport conditions
are as described in paragraph 1.1.2.

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **.

2.1.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.1.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.1.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in ** conditions.
Climb and descent speeds below ** will be **   2.1.5   An allowance of ** of
fuel is included for approach and land at the destination airport.   2.1.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.1.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.1.4 above.

 

**   Confidential Treatment Requested.

USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA 8F-2 — 4
of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

2.1.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.2   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.1 the Block Fuel
shall be not more than a guaranteed value of **.   2.3   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of ** when operated under the conditions
defined below:   2.3.1   The departure airport conditions are as described in
paragraph 1.1.2.

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.3.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.3.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.3.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in ** Climb and
descent speeds below ** will be **.   2.3.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.3.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.3.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.3.4 above.

**

2.3.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 5 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



  1)   **     2)   **     3)   **

2.4   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.3 the Block Fuel
shall be not more than a guaranteed value of **.   2.5   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.5.1   The departure airport conditions are as described in
paragraph 1.1.2.

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. Pressure altitude is **.

2.5.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.5.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.5.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.5.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.5.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.5.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.5.4 above.

**

2.5.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 6 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.6   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.5 the Block Fuel
shall be not more than a guaranteed value of **.   2.7   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.7.1   The departure airport conditions are as described in
paragraph 1.1.3.

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.7.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.7.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.7.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.7.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.7.6   An
allowance of ** of fuel is included for taxi at the destination airport.   2.7.7
  Stage distance is defined as the distance covered during climb, cruise and
descent as described in paragraph 2.7.4 above.

**

2.7.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.8   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.7 the Block Fuel
shall be not more than a guaranteed value of **.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 7 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.9   The New A321 (IAE Powered) Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **when
operated under the conditions defined below:   2.9.1   The departure airport
conditions are as described in paragraph 1.1.3.

**

2.9.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.9.3   An allowance of ** of fuel is included for take-off and climb
to ** above the departure airport at ** with acceleration to climb speed.  
2.9.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of **at pressure altitude
of ** above the destination airport are conducted in **. Climb and descent
speeds below ** will be **   2.9.5   An allowance of ** of fuel is included for
approach and land at the destination airport.   2.9.6   An allowance of ** of
fuel is included for taxi at the destination airport.   2.9.7   Stage distance
is defined as the distance covered during climb, cruise and descent as described
in paragraph 2.9.4 above.

**

2.9.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

         
 
  1) **
2) **
3) **

2.10   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.9 the Block Fuel
shall be not more than a guaranteed value of **.   2.11   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of ** when operated under the conditions
defined below:   2.11.1   The departure airport conditions are as described in
paragraph 1.1.3.

**
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 8 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.11.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.11.3   An allowance of ** of fuel is included for take-off and
climb to ** above the departure airport at ** with acceleration to climb speed.
  2.11.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of ** at pressure
altitude of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.11.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.11.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.11.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.11.4 above.

**

2.11.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.12   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.11 the Block Fuel
shall be not more than a guaranteed value of **.   2.13   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.13.1   The departure airport conditions **are as follows:

         
 
  Pressure altitude   : **
 
  Ambient temperature   : **
 
  Take-off run available (TORA)   : **
 
  Take-off distance available   : **
 
  Accelerate-stop distance available   : **
 
  Slope   : **
 
  Wind   : **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 9 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



         
 
  Line-up allowance TOD   : **
 
  Line-up allowance ASD   : **
 
  Obstacles (height and distance   : **
 
     from end of TORA)   : **
 
      : **
 
      : **
 
      : **

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. Pressure altitude is **.

2.13.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.13.3   An allowance of ** of fuel is included for take-off and
climb to ** above the departure airport at ** with acceleration to climb speed.
  2.13.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of **at pressure
altitudes of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.13.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.13.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.13.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.13.4 above.

**

2.13.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.14   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.13 the Block Fuel
shall be not more than a guaranteed value of **.

 
** Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 10 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



2.15   The New A321 (IAE Powered) Aircraft will be capable of carrying a
guaranteed payload of not less than ** over a still air stage distance of **when
operated under the conditions defined below:   2.15.1   The departure airport
conditions are as described in paragraph 2.13.1.

The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.15.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.15.3   An allowance of ** of fuel is included for take-off and
climb to ** above the departure airport at ** with acceleration to climb speed.
  2.15.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of **at pressure
altitudes of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.15.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.15.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.15.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.15.4 above.

**

2.15.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.16   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.15 the Block Fuel
shall be not more than a guaranteed value of **.   2.17   The New A321 (IAE
Powered) Aircraft will be capable of carrying a guaranteed payload of not less
than ** over a still air stage distance of **when operated under the conditions
defined below:   2.17.1   The departure airport conditions are as described in
paragraph 2.13.1.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 11 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



The destination airport conditions are such as to allow the required landing
weight to be used without restriction. **

2.17.2   An allowance of ** of fuel is included for taxi at the departure
airport.   2.17.3   An allowance of ** of fuel is included for take-off and
climb to ** above the departure airport at ** with acceleration to climb speed.
  2.17.4   Climb from ** above the departure airport up to cruise altitude using
maximum climb thrust and cruise at a fixed Mach number of **at pressure
altitudes of ** above the destination airport are conducted in **. Climb and
descent speeds below ** will be **.   2.17.5   An allowance of ** of fuel is
included for approach and land at the destination airport.   2.17.6   An
allowance of ** of fuel is included for taxi at the destination airport.  
2.17.7   Stage distance is defined as the distance covered during climb, cruise
and descent as described in paragraph 2.17.4 above.

**

2.17.8   At the end of approach and land ** of fuel will remain in the tanks.
This represents the estimated fuel required for:

  1)   **     2)   **     3)   **

2.18   In carrying a fixed payload of ** over a still air stage distance of
**when operated under the conditions defined in paragraph 2.17 the Block Fuel
shall be not more than a guaranteed value of **.   2.19   **   3  
MANUFACTURER’S WEIGHT EMPTY   3.1   The Seller guarantees a Buyer’s
Manufacturer’s Weight Empty of **.   3.2   For the purposes of this paragraph 3
the Buyer’s Manufacturer’s Weight Empty is the Manufacturer’s Weight Empty
defined in Section **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 12 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



For information only an analysis of the Buyer’s Manufacturer’s Weight Empty,
Customer Changes, Operators Items and Operating Weight Empty is shown in
Appendix A to this Letter Agreement.

4   NOISE   4.1   Exterior Noise

For the purpose of the exterior noise guarantees of paragraphs 4.1.1, 4.1.2 and
4.1.3 no thrust BUMP for take-off is assumed.

4.1.1   Noise Certification

The A321-231 powered by V2533-A5 engines at a ** and a ** shall be certified in
accordance with the requirements of **

4.1.2**   4.1.3**  

4.2   Interior Noise   4.2.1   Interior Noise on Ground   4.2.1.2   Cockpit    
  During ground operation, with the APU and the air conditioning in normal
operation and passenger doors closed, the guaranteed A-weighted Sound Pressure
Level (SPL) and the Speech Interference Level (SIL) in the cockpit shall be as
follows:

              Guarantee
SPL [dB(A)]
    * *
SIL [dB]
    * *

Noise level shall be measured at the Captain’s and First Officer’s seat position
at head level with normal cockpit air conditioning and ventilation in operation.

4.2.1.2   Cabin       During ground operation, with the APU and the air
conditioning in normal operation and passenger doors open or closed, the
guaranteed A-weighted Sound Pressure Level

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 13 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



(SPL) and the Speech Interference Level (SIL) in the passenger seated area shall
be as follows:

                  Guarantee
Passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **

4.2.2   Interior Noise in Flight   4.2.2.1   Cockpit       At a pressure
altitude of ** and a true Mach number of **in straight and level flight in still
air under ISA conditions, the guaranteed A-weighted Sound Pressure Level
(SPL) and the Speech Interference Level (SIL) shall be as follows:

          Guarantee
SPL [dB(A)]
SIL [dB]
  **
**

Noise levels shall be measured at the Captain’s and First Officer’s seat
position at head level with normal cockpit air conditioning and ventilation in
operation.

4.2.2.2   Cabin       At a pressure altitude of ** and a true Mach number of
**in straight and level flight in still air under ISA conditions, the guaranteed
A-weighted Sound Pressure Level (SPL) and the Speech Interference Level
(SIL) shall be as follows:

                  Guarantee
Front 40% of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **
Remaining 60 % of passenger seated area
  SPL[dB(A)]   **
 
  SIL [dB]   **

Noise levels shall be measured at a height of ** above the passenger compartment
floor on the aisle center lines in the passenger seated area.

5   GUARANTEE CONDITIONS   5.1   The performance and noise certification
requirements for the New A321 (IAE Powered) Aircraft, except where otherwise
noted, will be as stated in **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 14 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



5.2   For the determination of FAR take-off and landing performance a hard level
dry runway surface with no runway strength limitations, no obstacles, no line-up
allowances, zero wind, atmosphere according to **, except as otherwise noted and
the use of speedbrakes, flaps, landing gear and engines in the conditions liable
to provide the best results **.   5.2.1   When establishing take-off and second
segment performance **   5.3   The en-route one engine inoperative climb
performance will be established with the amount of engine air bleed associated
with the maximum cabin altitude as specified in ** and an average ventilation
rate not less than the amount defined in ** but no air will be bled from the
engines for anti-icing.   5.4   Climb, cruise and descent performance associated
with the Guarantees will include allowances for normal electrical load and for
normal engine air bleed and power extraction associated with maximum cabin
differential pressure as defined in ** Cabin air conditioning management during
performance demonstration as described in paragraph 6.3 below may be such as to
optimize the New A321 (IAE Powered) Aircraft performance while meeting the **  
5.5   The engines will be operated using not more than **   5.6   Where
applicable the Guarantees assume the use of an approved fuel having a density of
**   5.7   Speech interference level (SIL) is defined as the arithmetic average
of the sound pressure levels **. A-weighted sound pressure level (dB(A)) is as
defined in the **   5.8   All guaranteed interior noise levels refer to an
aircraft with standard acoustic insulation, an interior completely furnished and
equipped with standard cloth seats. The effect of Buyer furnished equipment
other than standard passenger cloth seats (standard seats or acoustically
equivalent) shall be the responsibility of the Buyer **       Effects on noise
of Buyer furnished equipment and installations by or on behalf of the Buyer are
not covered by this guarantee.   6   GUARANTEE COMPLIANCE   6.1   Compliance
with the Guarantees shall be demonstrated using operating procedures and
limitations in accordance with those defined by the certifying Airworthiness
Authority and by the Seller unless otherwise stated.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 15 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



6.2   Compliance with the take-off, second segment and landing elements of the
Guarantees will be demonstrated with reference to the approved Flight Manual.  
6.3   Compliance with those parts of the Guarantees defined in paragraphs 1 and
2 above not covered by the requirements of the certifying Airworthiness
Authority shall be demonstrated by calculation based on data obtained during
flight tests conducted on one (or more, at the Seller’s discretion) A321
aircraft of the same aerodynamic configuration as those New A321 (IAE Powered)
Aircraft purchased by the Buyer and incorporated in the In-Flight Performance
Program and data bases (the “IFP”) appropriate to the New A321 (IAE Powered)
Aircraft.   6.4   Compliance with the Manufacturer’s Weight Empty guarantee
defined in paragraph 3 shall be demonstrated with reference to a weight
compliance report.   6.5   The approved aircraft flight manual shall be used to
demonstrate compliance with the certification noise levels guarantees (paragraph
4.1.1).   6.6   FAA Advisory Circular 36-3H dated 25 April 2002 shall be used to
demonstrate compliance with the guarantee in paragraph 4.1.2.   6.7   The Airbus
Noise Level Computation program will be used to demonstrate compliance with the
guarantee in paragraph 4.1.3.   6.8   Compliance with the interior noise
guarantees shall be demonstrated with reference to noise surveys conducted on
one (or more) aircraft at the Seller’s discretion of an acoustically equivalent
standard to those A321-231 aircraft purchased by the Buyer. Data derived from
flight tests and noise surveys shall be adjusted as required using conventional
methods of correction, interpolation or extrapolation in accordance with
established aeronautical practices.   6.9   Compliance with the Guarantees is
not contingent on engine performance defined in the engine manufacturer’s
specification.   6.10   The Seller undertakes to furnish the Buyer with a report
or reports demonstrating compliance with the Guarantees at, or as soon as
possible after, the delivery of each of the Buyer’s New A321 (IAE Powered)
Aircraft.   7   ADJUSTMENT OF GUARANTEES   7.1   In the event of any change to
any law, governmental regulation or requirement or interpretation thereof (“rule
change”) by any governmental agency made subsequent to the date of the Agreement
and such rule change affects the New A321 (IAE Powered) Aircraft configuration
or performance or both required to obtain certification the Guarantees shall be
appropriately modified to reflect the effect of any such change.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 16 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



7.2   The Guarantees apply to the New A321 (IAE Powered) Aircraft as described
in the Preamble to this Letter Agreement and may be adjusted in the event of:

  a)   Any further configuration change which is the subject of a SCN     b)  
Variation in actual weights of items defined in Section 13-10 of the
Specification     c)   Changes required to obtain certification which cause
changes to the performance or weight of the New A321 (IAE Powered) Aircraft

8   EXCLUSIVE GUARANTEES       The Guarantees are exclusive and are provided in
lieu of any and all other performance and weight guarantees of any nature which
may be stated, referenced or incorporated in the Specification or any other
document.   9   **   10.   TRANSFERABILITY       Notwithstanding the provisions
of Clause 20 or any other provision of the Agreement, the Buyer’s rights under
this Guarantee are not transferable and shall not be assigned, sold, transferred
or otherwise alienated by operation of law or otherwise. Any assignment, sale,
transfer or other alienation of the Buyer’s rights under this Guarantee with
respect to any New A321 (IAE Powered) Aircraft will, as to the New A321 (IAE
Powered) Aircraft involved, immediately void this Guarantee in its entirety.  
11.   COUNTERPARTS       This Letter Agreement may be signed in any number of
separate counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 17 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Letter Agreement to be signed
by their respective officers thereunto duly authorized as of the day and year
first above written.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                       Name: Thomas T. Weir          Name: John J. Leahy    
   Title: Vice President and Treasurer          Title: Chief Operating Officer
Customers    

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
8F-2 — 18 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



APPENDIX A to Letter Agreement 8F-2

    **

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement LA
8F-2 — 20 of 20 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 9
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:       MISCELLANEOUS TERMS
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of the date
hereof (the “Agreement”), which covers, among other things, the sale by the
Seller and the purchase by the Buyer of certain Aircraft, under the terms and
conditions set forth in said Agreement. The Buyer and the Seller have agreed to
set forth in this Letter Agreement No. 9 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
9 — 1 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



1.   INEXCUSABLE DELAY       Clause 11.1 or the Agreement is deleted in its
entirety and replaced by the following text between the “QUOTE” and “UNQUOTE”:

QUOTE:
11 —       INEXCUSABLE DELAY
**

2.   TERMINATION   2.1   **   2.2   Paragraph 21.2(1)(i) of the Agreement is
amended to read as follows between the “QUOTE” and “UNQUOTE”

QUOTE
(1)       **
UNQUOTE

2.3   **   2.4   **

3.   ASSIGNMENT       Except as set forth in Clause 20.2 of the Agreement, this
Letter Agreement and the rights and obligations of the Buyer hereunder will not
be assigned or transferred in any manner without the prior written consent of
the Seller, and any attempted assignment or transfer in contravention of the
provisions of this Paragraph 3 will be void and of no force or effect.   4.  
COUNTERPARTS       This Letter Agreement may be signed in any number of separate
counterparts. Each counterpart, when signed and delivered (including
counterparts delivered by facsimile transmission), will be an original, and the
counterparts will together constitute one same instrument.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
9 — 2 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                       Name: Thomas T. Weir          Name: John J. Leahy    
   Title: Vice President and Treasurer          Title: Chief Operating Officer
Customers

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
9 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 10
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:      **
Ladies and Gentlemen,
US Airways, Inc. (the “Buyer”) and Airbus S.A.S. (the “Seller”) have entered
into an Amended and Restated A320 Family Purchase Agreement dated as of even
date herewith (the “Agreement”), which covers, among other things, the sale by
the Seller and the purchase by the Buyer of certain Aircraft, under the terms
and conditions set forth in said Agreement. The Buyer and the Seller have agreed
to set forth in this Letter Agreement No. 10 (the “Letter Agreement”) certain
additional terms and conditions regarding the sale of the Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein”,
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
10 — 1 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



    **   4.   ASSIGNMENT       Notwithstanding any other provision of this
Letter Agreement or of the Agreement, this Letter Agreement and the rights and
obligations of the Buyer hereunder will not be assigned or transferred in any
manner without the prior written consent of the Seller, and any attempted
assignment or transfer in contravention of the provisions of this Paragraph 4
will be void and of no force or effect.   5.   COUNTERPARTS       This Letter
Agreement may be executed by the parties hereto in separate counterparts, each
of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
10 — 2 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding, please sign two
(2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                       Name: Thomas T. Weir          Name: John J. Leahy    
   Title: Vice President and Treasurer          Title: Chief Operating Officer
Customers

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
10 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



LETTER AGREEMENT NO. 11
As of October 2, 2007
US Airways, Inc.
111 West Rio Salado Parkway
Tempe, Arizona 85281
Re:       **
Ladies and Gentlemen,
US Airways, Inc., (the “Buyer”), and Airbus S.A.S. (the “Seller”), have entered
into an Airbus Amended and Restated A320 Family Aircraft Purchase Agreement
dated as of even date herewith (the “Agreement”), which covers, among other
things, the sale by the Seller and the purchase by the Buyer of certain New A320
Aircraft (the “Aircraft”), under the terms and conditions set forth in said
Agreement. The Buyer and the Seller have agreed to set forth in this Letter
Agreement No. 11 (the “Letter Agreement”) certain additional terms and
conditions regarding the sale of the New Aircraft.
Capitalized terms used herein and not otherwise defined in this Letter Agreement
will have the meanings assigned thereto in the Agreement. The terms “herein,”
“hereof” and “hereunder” and words of similar import refer to this Letter
Agreement.
The parties agree that this Letter Agreement will constitute an integral,
nonseverable part of said Agreement, that the provisions of said Agreement are
hereby incorporated by reference, and that this Letter Agreement will be
governed by the provisions of said Agreement, except that if the Agreement and
this Letter Agreement have specific provisions that are inconsistent, the
specific provisions contained in this Letter Agreement will govern.
 

**   Confidential Treatment Requested.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
11 — 1 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



**

11.   NEGOTIATED AGREEMENT       THE BUYER AND THE SELLER AGREE THAT THIS LETTER
AGREEMENT HAS BEEN THE SUBJECT OF DISCUSSIONS AND NEGOTIATION BY THE PARTIES AND
THAT THE OTHER MUTUAL AGREEMENT OF THE PARTIES SET FORTH IN THE PURCHASE
AGREEMENT WERE ARRIVED AT IN CONSIDERATION OF, INTER ALIA, THE PROVISIONS OF
THIS LETTER AGREEMENT.   12.   ASSIGNMENT       Except as set forth in Clause
20.2 of the Agreement, this Letter Agreement and the rights and obligations of
the Buyer hereunder will not be assigned or transferred in any manner without
prior written consent of the Seller and any attempted assignment or transfer in
contravention of the provisions of this sentence will be void and of no force
and effect.   13.   COUNTERPARTS       This Letter Agreement may be signed in
any number of separate counterparts. Each counterpart, when signed and delivered
(including counterparts delivered by facsimile transmission), will be an
original, and the counterparts will together constitute one same instrument.

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
11 — 2 of 3 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



          If the foregoing correctly sets forth your understanding, please sign
two (2) counterparts hereof in the space provided below and return one (1) such
counterpart to the Seller.

                      US AIRWAYS, INC.       AIRBUS S.A.S.    
 
                   
By:
  /s/ Thomas T. Weir       By:   /s/ John J. Leahy    
 
                       Name: Thomas T. Weir          Name: John J. Leahy    
   Title: Vice President and Treasurer          Title:
        Chief Operating Officer Customers    

          USA — Amended and Restated Airbus A320 Family Purchase Agreement   LA
11 EXECUTION   PRIVILEGED AND CONFIDENTIAL

 